Exhibit 10.1

EXECUTION COPY

SHARE AND ASSET PURCHASE AGREEMENT

by and between

CareFusion 303, Inc.,

CareFusion 2200, Inc.

and

Natus Medical Incorporated

April 20, 2012



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE 1

  DEFINITIONS AND CONSTRUCTION   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Additional Defined Terms

     10   

Section 1.3

 

Construction

     12   

ARTICLE 2

  THE TRANSACTION   

Section 2.1

 

Sale and Purchase of Shares and Purchased Assets

     12   

Section 2.2

 

Transfer Documents

     13   

Section 2.3

 

Excluded Assets

     14   

Section 2.4

 

Assumed Liabilities

     15   

Section 2.5

 

Excluded Liabilities

     15   

Section 2.6

 

Consideration

     16   

Section 2.7

 

Closing Adjustment

     16   

Section 2.8

 

Allocation of Purchase Price

     19   

Section 2.9

 

Closing

     20   

Section 2.10

 

Closing Deliveries

     20   

Section 2.11

 

Consents

     22   

ARTICLE 3

  REPRESENTATIONS AND WARRANTIES OF THE SELLER   

Section 3.1

 

Organization and Good Standing

     23   

Section 3.2

 

Authority and Enforceability

     23   

Section 3.3

 

No Conflict

     24   

Section 3.4

 

Capitalization and Ownership

     24   

Section 3.5

 

Financial Information

     24   

Section 3.6

 

Operation of the Business

     25   

Section 3.7

 

Sufficiency of Assets

     25   

Section 3.8

 

Tangible Personal Property

     25   

Section 3.9

 

Real Property

     26   

Section 3.10

 

Intellectual Property

     26   

Section 3.11

 

Contracts

     28   

Section 3.12

 

Tax Matters

     29   

Section 3.13

 

Employee Benefit Matters

     30   

Section 3.14

 

Employment and Labor Matters

     31   

Section 3.15

 

Environmental, Health and Safety Matters

     32   

Section 3.16

 

Governmental Authorizations

     33   

Section 3.17

 

Compliance with Laws

     33   



--------------------------------------------------------------------------------

Table of Contents (Cont.)

 

          Page  

Section 3.18

 

Legal Proceedings

     33   

Section 3.19

 

Product Defects

     33   

Section 3.20

 

Certain Regulatory Compliance

     34   

Section 3.21

 

Insurance

     34   

Section 3.22

 

Customers and Suppliers

     34   

Section 3.23

 

Brokers Fees

     35   

Section 3.24

 

Disclaimer of Other Representations and Warranties

     35   

ARTICLE 4

  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER   

Section 4.1

 

Organization and Good Standing

     35   

Section 4.2

 

Authority and Enforceability

     35   

Section 4.3

 

No Conflict

     36   

Section 4.4

 

Legal Proceedings

     36   

Section 4.5

 

Investment Intent

     36   

Section 4.6

 

Brokers Fees

     36   

Section 4.7

 

Financial Capacity

     36   

Section 4.8

 

Independent Investigation

     36   

ARTICLE 5

  COVENANTS   

Section 5.1

 

Access and Investigation

     37   

Section 5.2

 

Operation of the Business

     37   

Section 5.3

 

Consents and Filings

     39   

Section 5.4

 

Financing

     41   

Section 5.5

 

Confidentiality

     41   

Section 5.6

 

Public Announcements

     42   

Section 5.7

 

Further Actions

     42   

Section 5.8

 

Indemnification

     42   

Section 5.9

 

Bulk Transfer Laws

     42   

Section 5.10

 

Designated Affiliates

     42   

Section 5.11

 

Reorganization

     42   

Section 5.12

 

Removal of Cash

     43   

Section 5.13

 

Non-Competition

     43   

Section 5.14

 

Non Solicitation

     43   

Section 5.15

 

Contact with Business Employees, Customers and Suppliers

     44   

Section 5.16

 

Post-Closing Cooperation

     44   

Section 5.17

 

Release of Guarantees

     45   

 

ii



--------------------------------------------------------------------------------

Table of Contents (Cont.)

 

          Page  

Section 5.18

 

Systems Software

     46   

Section 5.19

 

Intellectual Property Rights

     46   

Section 5.20

 

Acquisition Proposals

     47   

Section 5.21

 

Use of Names

     47   

Section 5.22

 

Certain Closing Actions

     48   

ARTICLE 6

  CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE   

Section 6.1

 

Conditions to the Obligation of the Purchaser

     48   

Section 6.2

 

Conditions to the Obligation of the Sellers

     49   

ARTICLE 7

  TERMINATION   

Section 7.1

 

Termination Events

     50   

Section 7.2

 

Effect of Termination

     50   

Section 7.3

 

Certain Effects of Termination

     50   

ARTICLE 8

  INDEMNIFICATION   

Section 8.1

 

Indemnification by the Seller

     51   

Section 8.2

 

Indemnification by the Purchaser

     51   

Section 8.3

 

Claim Procedure; Resolution of Claim Notice

     51   

Section 8.4

 

Survival

     53   

Section 8.5

 

Limitations on Liability

     53   

Section 8.6

 

Arbitration

     54   

Section 8.7

 

Exclusive Remedy

     55   

ARTICLE 9

  TAX MATTERS   

Section 9.1

 

Liability and Indemnification for Taxes

     55   

Section 9.2

 

Tax Return Filing; Audit Responsibilities

     57   

Section 9.3

 

Notification of Tax Proceedings

     58   

Section 9.4

 

Cooperation

     58   

Section 9.5

 

Tax Records

     59   

Section 9.6

 

Code Section 338 Elections

     59   

Section 9.7

 

Other Tax Matters

     59   

Section 9.8

 

VAT

     60   

Section 9.9

 

Deductions and Withholdings

     61   

ARTICLE 10

  EMPLOYEE MATTERS   

Section 10.1

 

Retained Employees

     61   

Section 10.2

 

Transfer of Employees

     61   

Section 10.3

 

Transfer of Employment

     62   

 

iii



--------------------------------------------------------------------------------

Table of Contents (Cont.)

 

          Page  

Section 10.4

 

WARN

     62   

Section 10.5

 

Indemnities

     63   

Section 10.6

 

Termination of Employment

     63   

Section 10.7

 

Service Credit and Group Health Plans

     64   

Section 10.8

 

Assumed Benefit Plans

     64   

Section 10.9

 

Transfer of Benefit Plan Assets

     65   

Section 10.10

 

No Third-Party Beneficiaries

     66   

Section 10.11

 

Negotiations with Employees

     66   

Section 10.12

 

Payments under Certain Seller Plans to Employees

     66   

ARTICLE 11

  GENERAL PROVISIONS   

Section 11.1

 

Notices

     66   

Section 11.2

 

Amendment

     67   

Section 11.3

 

Waiver and Remedies

     67   

Section 11.4

 

Entire Agreement

     67   

Section 11.5

 

Assignment, Successors and No Third Party Rights

     68   

Section 11.6

 

Severability

     68   

Section 11.7

 

Exhibits and Schedules

     68   

Section 11.8

 

Interpretation

     68   

Section 11.9

 

Expenses

     68   

Section 11.10

 

Currency and Exchange Rates

     68   

Section 11.11

 

Governing Law

     69   

Section 11.12

 

Limitation on Liability

     69   

Section 11.13

 

Specific Performance

     69   

Section 11.14

 

Jurisdiction and Service of Process

     69   

Section 11.15

 

Waiver of Jury Trial

     69   

Section 11.16

 

No Joint Venture

     69   

Section 11.17

 

Counterparts

     69   

Exhibits

 

Exhibit A   Transition Services Agreement Exhibit B   IP Assignment Exhibit C  
Release of Resigning Acquired Company Directors

Schedules

  Schedule 10.3   Benefits Variances

 

iv



--------------------------------------------------------------------------------

SHARE AND ASSET PURCHASE AGREEMENT

This Share and Asset Purchase Agreement (the “Agreement”) is made as of
April 20, 2012, by and between CareFusion 303, Inc., a Delaware corporation
(“CFN 303”), and CareFusion 2200, Inc., a Delaware corporation (“CFN 2200”, and
together with CFN 303, the “Sellers”), and Natus Medical Incorporated, a
Delaware corporation (the “Purchaser”).

The Sellers, either directly or through certain of their Affiliates (as defined
below), including the Acquired Companies (as defined below), are engaged in the
Business (as defined below). This Agreement contemplates the sale and transfer
to the Purchaser of certain of the assets and liabilities relating to the
Business, including the shares or other equity securities of the Acquired
Companies.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

Section 1.1 Definitions. For the purposes of this Agreement and the Ancillary
Agreements:

“Accounts Payable” means all current trade accounts payable and other payment
obligations to suppliers of the Acquired Companies (whether relating to the
Business or any other business) and the obligation in respect of all security
for such accounts and payment obligations, including all trade accounts payable
representing amounts payable in respect of goods shipped or products sold or
services rendered, and any obligations or Liability related to any of the
foregoing, except for the Intercompany Payables.

“Accounts Receivable” means all notes and accounts receivable, including all
trade accounts receivable and other rights to payment, from customers of the
Acquired Companies (whether relating to the Business or any other business) and
the full benefit of all security for such accounts or rights to payment, except
for the Intercompany Receivables.

“Acquired Companies” means, collectively, CareFusion U.K. 240 Limited,
CareFusion Manufacturing Ireland 241 Limited and CareFusion 209, Inc.

“Acquired Company Intellectual Property” means any Intellectual Property used
primarily in the operation of the Business as presently conducted by the
Acquired Companies.

“Acquired Software” means those items listed in Section 1.1(a) of the Seller
Disclosure Schedule.

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

“Affiliated Group” means a group of corporations with which any Acquired Company
has filed consolidated, combined, unitary or similar Tax Returns.



--------------------------------------------------------------------------------

“Ancillary Agreements” means, collectively, the Transition Services Agreement,
the Business Transfer Agreements, the Share Transfer Documents, and the IP
Assignment.

“Asset Selling Affiliates” means those entities listed in Section 1.1(b) of the
Seller Disclosure Schedule.

“Assumed Benefit Plans” means those Seller Plans identified as “Assumed Benefit
Plans” in Section 3.13(a) of the Seller Disclosure Schedule.

“Business” means the neurologic and brain vascular diagnostic and monitoring
products and service business conducted by the Sellers, Acquired Companies and
Asset Selling Affiliates as of the Closing Date, including the manufacture,
promotion, sale and/or distribution of the Restricted Products; provided that,
for the avoidance of doubt, the respiratory sleep diagnostic products and
service business of the Sellers and their Affiliates shall not be deemed to be
included in the Business.

“Business Day” means any day other than Saturday, Sunday or any day on which
banking institutions in San Diego, California are closed either under applicable
Law or action of any Governmental Authority.

“Business Guarantees” means any guarantees, indemnities, letters of credit,
letters of comfort and similar credit obligations provided by the Sellers or any
of their Affiliates (other than the Acquired Companies) to any third party, to
the extent relating to the Business as set forth on Section 1.1(c) of the Seller
Disclosure Schedule.

“Cash” means, with respect to a Person, the amount of cash and cash equivalents
credited to any account open in the name of such Person with a third party
financial institution (plus all uncollected bank deposits, accrued interest and
less all outstanding checks).

“Closing Cash” means the sum of all Cash of the Acquired Companies as of the
close of business on the Closing Date, determined in accordance with the
Reference Calculation.

“Closing Indebtedness” means the outstanding Indebtedness owed by the Acquired
Companies as of the close of business on the Closing Date.

“Closing Net Working Capital” means (a) the sum of all Accounts Receivable,
Intercompany Receivables (excluding Non-Trade Intercompany Receivables),
Inventory, VAT recoverable of the Acquired Companies, and prepaid expenses of
the Acquired Companies and to the extent incorporated in the Purchased Assets
(provided, however, that Closing Net Working Capital shall exclude any deferred
tax assets, deferred tax liabilities, and any VAT recoverable that is
attributable to VAT for which Purchaser is required to indemnify or pay Sellers
under Section 9.1(f), Section 9.8(a) or Section 9.8(c) of this Agreement); minus
(b) the sum of all Accounts Payable, Intercompany Payables (excluding Non-Trade
Intercompany Payables), other current accrued liabilities of the Acquired
Companies and of the Asset Selling Affiliates with respect to the Transferred
Employees (including all Liabilities in respect of accrued PTO (paid time off)
or vacation or holiday pay for Transferred Employees to the extent not paid by
the Seller or its applicable Affiliate to such employee prior to the Closing),
and deferred revenue. All elements of Closing Net Working Capital shall be
calculated as of the opening of business on the Closing Date in the applicable
jurisdiction and reflect the exclusion of the Excluded Assets, Excluded
Liabilities, Retained Assets and Retained Liabilities. Notwithstanding
Section 11.10, to determine the Closing Net Working Capital, all line items
expressed in any currency other than U.S. dollars will be converted into U.S.
dollars using the closing rate quoted by Bloomberg as of 5 p.m. Eastern time on
the last Business Day prior to Closing Date. Notwithstanding the preceding, for
the avoidance of doubt, the Final Closing Net Working Capital shall be
calculated on a basis consistent with the Reference Calculation.

 

2



--------------------------------------------------------------------------------

“Closing Net Working Capital Deficiency Amount” means the amount, if any, by
which Closing Net Working Capital is less than the Closing Net Working Capital
Target Amount.

“Closing Net Working Capital Target Amount” means $19,472,000 (nineteen million
four hundred seventy two thousand dollars).

“Code” means the Internal Revenue Code of 1986.

“Contract” means any contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond or other
instrument or consensual obligation that is legally binding as of the date
hereof or as may hereafter be in effect.

“Designated Affiliates” means (i) an Affiliate of the Purchaser, or (ii) third
party distributor in each of the jurisdictions listed in Section 1.1(d) of the
Seller Disclosure Schedule to whom all of the Purchased Assets in the applicable
jurisdiction will be transferred at Closing, which in each case is designated by
the Purchaser and such designation (a) is reasonably acceptable to the Sellers,
(b) does not impede or delay in any way the ability of the parties to close the
transactions contemplated by this Agreement (or extend any consultation period
required with respect to any Transferred Employees as a result of measures taken
by any third party distributor nominated by the Purchaser to be a Designated
Affiliate), (c) does not directly or indirectly prejudice or increase the costs
(including any Taxes) to the Sellers or any Selling Affiliate (other than such
costs, if any, which the Purchaser agrees in writing to reimburse or indemnify
the Sellers and their Affiliates in full), and (d) is made in accordance with
Sections 5.10 (Designated Affiliates) and 11.5 (Assignment, Successors and No
Third Party Rights).

“Employee” means any individual who, as of the Closing Date, is: (a) an employee
of an Acquired Company other than any Retained Employees; or (b) is an employee
of the Sellers, a Selling Affiliate or an Affiliate of any of the foregoing
(other than the Acquired Companies), who performs services primarily on behalf
of the Business. An individual who would otherwise satisfy this definition but
who is absent from active employment on the Closing Date on account of vacation,
sick leave, disability leave, leave under any local Law which preserves
employment or reemployment rights for the individual, or any other similar
reason, will nonetheless be an “Employee” hereunder.

“Encumbrance” means any encumbrance, lien, charge, pledge, mortgage, title
retention agreement, security interest of any nature, adverse claim, exception,
reservation, easement, right of occupation, any matter capable of registration
against title, option, right of pre-emption or privilege, voting trust,
shareholder agreement, proxy, right of refusal or similar agreement, or any
agreement or other commitment, whether written or oral, to create any of the
foregoing.

“Environmental Law” means any Law concerning (a) the treatment, storage,
disposal, emission, discharge, manufacture, handling, Release or threatened
Release of Hazardous Material, (b) exposure or threatened exposure to Hazardous
Materials, or (c) the pollution, natural resource damages or protection of the
environment (including natural resources, air and surface or subsurface land or
waters), or human health and safety.

“Excluded Taxes” means, any Taxes imposed on or payable with respect to the
Acquired Companies or the Purchased Assets for any Pre-Closing Period or
allocable to any Pre-Closing Period under Section 9.1(d) other than (a) Taxes
resulting from any action taken by the Purchaser or its Affiliates outside the
ordinary course of business on the Closing Date after the Closing with respect
to the Acquired Companies or the Purchased Assets, (b) Taxes taken into account
as a reduction of the Closing Net Working Capital as finally determined under
Section 2.7, (c) Transfer Taxes to the extent they are the responsibility of the
Purchaser pursuant to Section 9.1(f), and (d) VAT to the extent it is the
responsibility of the Purchaser pursuant to Section 9.8.

 

3



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
exercising judicial, legislative or regulatory power or (e) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued or granted by any
Governmental Authority.

“Hazardous Material” means any waste or other substance that is listed, defined,
designated or classified as hazardous, or imminently hazardous, radioactive or
toxic or a pollutant or a contaminant under applicable Law, including any
admixture or solution thereof, and including petroleum and all derivatives
thereof or synthetic substitutes therefor, asbestos or asbestos-containing
materials in any form or condition and polychlorinated biphenyls, and natural
gas and all derivatives thereof or synthetic substitutes therefor.

“Healthcare Law” means the laws or regulations relating to the regulation of the
healthcare industry (as such laws are currently enforced or as interpreted at
the Closing by existing, publicly available judicial and administrative
decisions and regulations): (i) Sections 1877, 1128, 1128A or 1128B of the
Social Security Act (the “SSA”); (ii) the licensure, certification or
registration requirements of healthcare facilities, services or equipment;
(iii) any state certificate of need or similar law governing the establishment
of healthcare facilities or services or the making of healthcare capital
expenditures; (iv) any state law relating to fee-splitting or the corporate
practice of medicine; (v) any state physician self-referral prohibition or state
anti-kickback law; (vi) any criminal offense relating to the delivery of, or
claim for payment for, a healthcare item or service under any federal or state
healthcare program; and (vii) any federal or state law relating to the
interference with or obstruction of any investigation into any criminal offense.

“IDA Agreement” means the Agreement, dated July 24, 2009, between the Industrial
Development Agency (Ireland) and CareFusion Manufacturing Ireland 241 Limited.

“Income Tax” means any federal, state, local, or foreign Tax imposed on or
measured by income, profits or gains and any gross receipts, franchise Tax or
other similar Tax imposed in lieu of income taxes.

“Indebtedness” means, as applied to any Person:

(a) all indebtedness for borrowed money, including all obligations evidenced by
a note, bond, debenture, letter of credit, draft or similar instrument;

(b) that portion of obligations with respect to capital leases that is properly
classified as a Liability on a balance sheet in conformity with GAAP;

(c) Liabilities for interest rate swaps;

(d) all guarantees of such Person in connection with the foregoing; and

 

4



--------------------------------------------------------------------------------

(e) all indebtedness and obligations of the types described in the foregoing
clauses (a) through (d) to the extent secured by any Encumbrance, other than
Permitted Encumbrances, on any property or asset owned or held by that Person,
regardless of whether the indebtedness secured thereby will have been incurred
or assumed by that Person or is otherwise nonrecourse to the credit of that
Person,

in each case, other than any Indebtedness between Acquired Companies, Notes
Receivable and any Intercompany Accounts that are included within Closing Net
Working Capital.

“Intellectual Property” means all (a) patents, (b) inventions, discoveries,
processes, formulae, designs, models, industrial designs, know-how, confidential
information, proprietary information and trade secrets, whether or not patented
or patentable, (c) trademarks, service marks, trade names, brand names, trade
dress, slogans, logos and internet domain names, (d) copyrights and other
copyrightable works and works in progress, (e) all other intellectual property
rights and foreign equivalent or counterpart rights and forms of protection of a
similar or analogous nature or having similar effect in any jurisdiction
throughout the world, (f) any renewals, extensions, continuations, divisionals,
reexaminations or reissues or equivalent or counterpart of any of the foregoing
in any jurisdiction throughout the world, and (g) all registrations and
applications for registration of any of the foregoing; provided that
Intellectual Property shall not include any software or software licenses.

“Intercompany Accounts” means, as applicable, the Intercompany Payables or
Intercompany Receivables.

“Intercompany Payables” means all intercompany accounts payable by any Acquired
Company to the Sellers or any of their Affiliates (excluding the Acquired
Companies).

“Intercompany Receivables” means all intercompany accounts payable by the
Sellers or any of their Affiliates (excluding the Acquired Companies) to any
Acquired Company.

“Inventory” means all inventory (including demo inventory) to the extent used or
held for use primarily in the Business, including all finished goods, work in
process and raw materials (if any).

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance or code.

“Liability” means any liability or obligation, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due.

“Licensed Software” means all software licensed by an Acquired Company for use
in the Business, excluding any commercially available off-the-shelf software.

“Loss” means any Liabilities, losses, damages, Judgments, fines, penalties,
costs or expenses (including reasonable attorney’s or other professional and
expert fees and expenses, reasonable costs of investigation, and courts costs
(including such fees and costs incurred in connection with enforcing the
provisions of Article 8 of this Agreement)), provided that, “Loss” will not
include (a) any Liabilities, losses, damages, Judgments, fines, penalties, costs
or expenses to the extent (and only to such extent) directly and intentionally,
or with gross negligence, caused or exacerbated by the Indemnified Party or its
Affiliates, and (b) any multiple of earnings, EBITDA or revenue, or any other
similar multiple valuation formula.

 

5



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, change, circumstance, effect or other
matter (each, an “Effect”) (regardless of whether or not such Effect is
inconsistent with the representations and warranties made by the Sellers in this
Agreement) that, individually or in the aggregate, has or is reasonably likely
to have a material adverse effect on (a) the assets (including Intellectual
Property), condition (financial or otherwise), business, employees, or results
of operations of the Business, taken as a whole, or (b) the ability of the
Sellers and Selling Affiliates to consummate timely the transactions
contemplated by this Agreement and the Ancillary Agreements in accordance with
the respective terms of such agreements and applicable Law; provided, however,
that none of the following, either alone or in combination, will constitute, or
be considered in determining whether there has been, a Material Adverse Effect:
any Effect resulting from or related to (i) any outbreak or escalation of war or
major hostilities or any act of terrorism, (ii) changes in Laws, generally
accepted accounting principles or enforcement or interpretation thereof after
the date hereof, (iii) changes that generally affect the industries and markets
in which the Business operates, (iv) changes in financial markets, general
economic conditions (including prevailing interest rates, exchange rates,
commodity prices, currency fluctuations and fuel costs) or political conditions,
(v) any failure of the Business to meet any published or internally prepared
projections, budgets, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics (provided that any Effect
giving rise or contributing to such failure shall be taken into account in
determining whether there has been a Material Adverse Effect), (vi) any action
taken or failed to be taken pursuant to or in accordance with this Agreement or
at the request of, or consented to by, the Purchaser, (vii) the execution or
delivery of this Agreement, the consummation of the transactions contemplated by
this Agreement, or (viii) the public announcement or other publicity with
respect to any of the foregoing (provided that, in the case of foregoing clauses
(i) through (iv), inclusive, such Effect does not affect the Sellers or Selling
Affiliates (with respect to the Business) disproportionately as compared to the
competitors of the Business).

“Non-Trade Intercompany Payables” means all intercompany accounts payable
balances from the general ledger accounts included within the Indebtedness
calculation in the Reference Calculation.

“Non-Trade Intercompany Receivables” means all intercompany accounts receivable
balances from the general ledger accounts included within the Indebtedness
calculation in the Reference Calculation.

“Notes Receivable” means, collectively, the note receivable of Dutch American
Manufactures (D.A.M.) B.V. owed by CareFusion Manufacturing Ireland 241 Limited
and the note receivable of CareFusion U.K. 305 Limited owed by CareFusion U.K.
240 Limited.

“Ordinary Course of Business” means, with respect to the Business, an action
taken by or on behalf of the Business if such action is consistent in nature,
scope and magnitude with the past practices of the Business and is taken in the
ordinary course of the normal day-to-day operations of the Business.

“Organizational Documents” means (a) in the case of a corporation, its articles
of incorporation or certificate of incorporation and bylaws, (b) in the case of
a limited liability company, its articles of formation, certificate of formation
and limited liability company agreement or operating agreement, and (c) in the
case of any other legal entity, its equivalent organizational or governing
documents.

“Other Business Guarantees” means any guarantees, indemnities, letters of
credit, letters of comfort and similar credit obligations provided by any
Acquired Company to any third party, to the extent relating to any business of
the Sellers and their Affiliates, other than the Business.

 

6



--------------------------------------------------------------------------------

“Other Inventory” means all inventory (including demo inventory) of the Acquired
Companies used or held for use in any business other than the Business,
including all finished goods, work in process and raw materials (if any).

“Permitted Encumbrance” means (a) carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar liens with respect to amounts that are not yet
due and payable or that are being contested in good faith, (b) liens for Taxes,
assessments and other charges of Governmental Authorities that are not yet due
and payable or that are being contested in good faith, (c) liens securing rental
payments under capital lease arrangements that do not, individually or in the
aggregate, materially impair the present use of the Purchased Assets,
(d) restrictions on the transferability of securities arising under applicable
Securities Laws, (e) restrictions arising under applicable zoning and other land
use Laws that do not, individually or in the aggregate, have a material effect
on the present use or occupancy of the property subject thereto, (f) defects,
easements, rights of way, restrictions, covenants, claims, subleases or similar
items relating to real property that do not, individually or in the aggregate,
materially interfere with the present use or occupancy of the real property
subject thereto, (g) matters which would be disclosed by an accurate survey or
inspection of any land, buildings, improvements and fixtures erected thereon and
all appurtenances related thereto which do not, individually or in the
aggregate, materially interfere with the present use or occupancy of the real
property subject thereto, or (h) matters of public record; provided, however,
that none of the foregoing shall be a Permitted Encumbrance to the extent that
any liability secured by such Encumbrance is an Excluded Liability.

“Person” means an individual or an entity, including a corporation, share
company, limited liability company, partnership, trust, association or other
business or investment entity, or any Governmental Authority.

“Post-Closing Period” means any taxable period or portion of a period that
begins after the Closing Date.

“Pre-Closing Period” means any taxable period or portion of a period that begins
and ends on or before the Closing Date.

“Proceeding” means any written claim, action, arbitration, audit, examination,
investigation, hearing, litigation or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, and
whether public or private) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority, arbitrator or regulatory
body.

“Registered Intellectual Property” shall mean all Intellectual Property that is
the subject of an application, certificate, filing, registration, or other
document issued by, filed with, or recorded by, any state, government, or other
public legal authority at any time in any jurisdiction, including all
applications, reissues, divisions, re-examinations, renewals, extensions,
provisionals, continuations, and continuations-in-part associated with patent
rights.

“Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Material into the environment (including
natural resources, air and surface or subsurface land or waters).

“Relevant Phone Numbers” means all rights, title and interest in and to the
telephone and fax numbers (including “1-800” numbers) shared by the Business and
any business (other than the Business) conducted by the Sellers or their
Affiliates immediately prior to Closing.

 

7



--------------------------------------------------------------------------------

“Relief” means any relief, loss, allowance, credit, set-off or deduction for any
Tax purpose and any reference to the “use” or “set-off” of a Relief will be
construed accordingly and will include use or set-off in part.

“Restricted Products” means certain diagnostic and monitoring equipment,
software, supplies and accessories for the neurologic and brain vascular
markets, including the following product lines: electromyography (EMG),
intraoperative monitoring (IOM), evoked potentials (EP), clinical
electroencephalography (EEG), long-term monitoring (LTM), ICU brain monitoring
(NICU and adult), level of sedation monitoring, cortical stimulation,
transcranial dopplers (TCD) and small doppler products for obstetric and
peripheral diagnostics, TECA ELITE Concentric electrode needles, TECA Myoject
electrode needles, TECA Monopolar electrode needles and self-manufactured probes
and stimulators; provided that, for the avoidance of doubt, no sleep diagnostic
product lines (including Type I, II, III or IV) shall be deemed to be included
in the Restricted Products.

“Retained Assets” means (a) all assets (including all inventory, Contracts,
machinery, equipment, furniture and other items of tangible personal property,
rights in respect of real property, Intellectual Property, Governmental
Authorizations, and books and records) of each Acquired Company, in each case to
the extent not used or held for use primarily in the Business (other than the
Accounts Receivable), and (b) all insurance policies, binders, entitlements and
rights thereunder and proceeds thereof, and in each case not included within the
Purchased Assets.

“Retained Employees” means any individual who, as of the date of this Agreement,
is an employee of an Acquired Company and is listed in Section 1.1(e) of the
Seller Disclosure Schedule.

“Retained Liabilities” means any Liabilities arising out of or related to any
Retained Asset or Retained Employee. The Retained Liabilities will not include
any Accounts Payable.

“Securities Laws” means the U.S. Securities Act of 1933, any federal or state
securities Laws and any non-U.S. securities Laws.

“Seller Group” means any and all of the Seller, the Acquired Companies and the
Selling Affiliates.

“Seller Plan” means any material plan, fund or program listed in Section 3.13(a)
of the Seller Disclosure Schedule pursuant to which a Seller, any Selling
Affiliate, any Acquired Company or any of their respective Affiliates, provides
variable compensation or remuneration (other than base salary) or benefits to
employees or former employees of the Business, but excluding any governmental
plan or program requiring the mandatory payment of social insurance Taxes or
similar contributions to a governmental fund with respect to the wages of an
employee. Where applicable, “Seller Plan” also means the trustee or trustees
from time to time of any such, plan, fund or program.

“Seller Products” means all products manufactured, sourced, marketed or sold by
the Sellers, the Asset Selling Affiliates or the Acquired Companies with respect
to the Business on or prior to the Closing Date.

“Sellers’ Knowledge” means, with respect to the Sellers, the actual knowledge,
after due inquiry, of any of the executive officers or senior managerial
employees of the Sellers or their Affiliates listed in Section 1.1(f) of the
Seller Disclosure Schedule. The term “Sellers’ Knowledge” shall include
knowledge after reasonable review of such Person’s files and records.

“Selling Affiliates” means, collectively, the Asset Selling Affiliates and the
Share Selling Affiliates.

 

8



--------------------------------------------------------------------------------

“Share Selling Affiliates” means those entities listed in Section 1.1(g) of the
Seller Disclosure Schedule.

“Shares” means, collectively, all of the issued and outstanding capital stock or
other equity securities of each of the Acquired Companies (other than any
Subsidiary of an Acquired Company).

“Spin Date” means September 1, 2009, being the date that CareFusion Corporation
was spun off from Cardinal Health, Inc.

“Straddle Period” means any taxable period that begins on or before, and ends
after, the Closing Date.

“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries. When used in this Agreement without reference to a particular
Person, “Subsidiary” means a Subsidiary of an Acquired Company.

“Systems Software” means all software identified in Section 1.1(h) of the Seller
Disclosure Schedule.

“Tax” means (A) (i) any federal, state, local, foreign or other tax, charge,
fee, duty (including customs duty), levy or assessment, including any income,
gross receipts, net proceeds, alternative or add-on minimum, corporation, ad
valorem, turnover, real property, personal property (tangible or intangible),
sales, use, franchise, excise, VAT, stamp duty, leasing, lease, user, transfer,
fuel, excess profits, profits, occupational, premium, interest equalization,
windfall profits, severance, license, registration, payroll, environmental,
capital stock, capital duty, disability, estimated, gains, wealth, welfare,
employee’s income withholding, other withholding, unemployment or social
security or other tax of whatever kind (including any fee, assessment or other
charges in the nature of or in lieu of any tax) that is imposed by any
Governmental Authority, and (ii) any interest, fines, penalties or additions
resulting from, attributable to, or incurred in connection with any items
described in this paragraph; (B) any liability for the payment of any amounts of
the type described in clause (A) of this sentence as a result of being a member
of an affiliated, consolidated, combined, unitary, group relief, or VAT group
for any taxable period, and (C) any liability for the payment of any amounts of
the type described in clauses (A) or (B) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to indemnify any other Person.

“Tax Attributes” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
deductions and credits relating to alternative minimum Taxes).

“Tax Contest” means an audit, claim, dispute or controversy relating to Taxes.

“Tax Return” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed or required to be
filed with a Governmental Authority.

“TOGC” means a supply that is treated neither as a supply of goods nor services
for the purposes of VAT pursuant to Article 19 of Directive 2006/112 or any
similar or analogous rules in any jurisdiction.

 

9



--------------------------------------------------------------------------------

“Transfer Taxes” means all sales, excise, use, transfer, gross receipts,
documentary, filing, recordation, stamp duty, stamp duty reserve tax, stamp duty
land tax, mortgage tax, real estate tax, and all other similar taxes, duties or
other like charges, however denominated (including any conveyance and recording
fees), together with interest, penalties, and additional amounts imposed with
respect thereto, but for the avoidance of doubt, “Transfer Taxes” will not
include any Tax charged on, in respect of or calculated by reference to a
Person’s net income or profits or gains.

“Transition Services Agreement” means the transition services agreement pursuant
to which each of the Sellers (on the one hand) and the Purchaser (on the other)
provide one another services post-Closing, in the form attached hereto as
Exhibit A.

“VAT” means any value-added tax, goods and services tax or similar tax.

Section 1.2 Additional Defined Terms. For purposes of this Agreement and the
Ancillary Agreements, the following terms have the meanings specified in the
indicated Section of this Agreement:

 

Defined Term

  

Section

Accounting Principles

   3.5(b)

Acquired Business

   5.13(b)

Acquired Company Leased Real Property

   3.9(b)

Acquired Company Real Property

   3.9(a)

Acquired Business

   5.13(b)

Acquired Company Real Property

   3.9(a)

Acquired Company Leased Real Property

   3.9(b)

Acquired Competing Business

   5.13(b)

Adjustment Calculation

   2.7(b)

Adjustment Notice

   2.7(b)

Affiliate Indemnified Party

   5.8(a)

Agreement

   Preamble

Aggregate Cap

   8.5(a)(ii)

Allocation Statement

   2.8(a)

Ancillary Services

   3.7

Antitrust Laws

   5.3(b)

Assumed Liabilities

   2.4

Balance Sheet Date

   3.5(a)

Bonuses

   10.12

Business Information

   5.5(b)

Business Registered Intellectual Property

   3.10(b)

Business Transfer Agreements

   2.2

CareFusion Name

   5.21(a)

CareFusion Name Period

   5.21(a)

Cash Purchase Price

   2.6

CFN 2200

   Preamble

CFN 303

   Preamble

Claim Notice

   8.3(a)

Claim Period

   8.4(c)

Closing

   2.9

Closing Date

   2.9

Commitment Letters

   4.7

Confidential Information

   3.10(g)

Confidentiality Agreement

   5.5(a)

 

10



--------------------------------------------------------------------------------

Covered Products

   5.21(a)

Disclosure Schedule

   11.7

Dispute Notice

   2.7(c)(ii)

ERISA

   3.13(e)

Estimated Closing Indebtedness

   2.7(a)

Estimated Closing Net Working Capital

   2.7(a)

Estimated Closing Net Working Capital Adjustment

   2.7(a)

Estimated Closing Net Working Capital Surplus

   2.7(a)

Excluded Assets

   2.3

Excluded Liabilities

   2.5

FCPA

   3.20(a)

Final Allocation Statement

   2.8(a)

Final Closing Cash

   2.7(b)

Final Closing Indebtedness

   2.7(b)

Final Closing Net Working Capital

   2.7(b)

Financial Statements

   3.5(a)

Fundamental Representations

   8.4(b)

General Name Period

   5.21(c)

Governmental Antitrust Authority

   5.3(a)

Included Contracts

   2.1(b)(ii)

Indemnified Party

   8.3(a)

Indemnifying Party

   8.3(a)

Independent Accounting Firm

   2.7(e)

IP Assignment

   2.10(a)(iv)

IP Licenses

   3.10(e)

Leases

   3.9(b)

Leased Real Property

   2.1(b)(iv)

Material Contracts

   3.11(a)

Material Governmental Authorizations

   3.16(a)

Non-Solicitation Period

   5.14

Post-Closing Covenant

   8.4(a)

Pre-Closing Adjustment Notice

   2.7(a)

Protected Employee

   5.14

Purchase Price

   2.6

Purchased Assets

   2.1(b)

Purchased Intellectual Property

   2.1(b)(v)

Purchased Inventory

   2.1(b)(i)

Purchaser

   Preamble

Purchaser Disclosure Schedule

   Article 4

Purchaser Indemnified Parties

   8.1

Purchaser’s Written Response

   2.8(a)

Reference Calculation

   2.7(a)

Required Systems Software

   5.18

Relevant Jurisdiction

   9.8(b)(i)

Reorganization

   5.11

Restricted Activities

   5.13

Restricted Period

   5.13

Section 338(h)(10) Election

   9.6(a)

Sellers

   Preamble

 

11



--------------------------------------------------------------------------------

Seller Disclosure Schedule

   Article 3

Seller Indemnified Parties

   8.2

Seller Retained IP

   5.19

Share Transfer

   2.10(a)(xiii)

Share Transfer Documents

   2.2

Software Licenses

   3.10(f)

Special Cap

   8.5(b)

Third Party Claim

   8.3(b)

Transferred Employee

   10.3

Threshold

   8.5(a)(i)

WARN Act

   10.4

Section 1.3 Construction. Any reference in this Agreement to an “Article,”
“Section,” “Exhibit” or “Disclosure Schedule” refers to the corresponding
Article, Section, Exhibit or Disclosure Schedule of or to this Agreement, unless
the context indicates otherwise. The table of contents and the headings of
Articles and Sections are provided for convenience only and are not intended to
affect the construction or interpretation of this Agreement. All words used in
this Agreement are to be construed to be of such gender or number as the
circumstances require. The words “including,” “includes,” or “include” are to be
read as listing non-exclusive examples of the matters referred to, whether or
not words such as “without limitation” or “but not limited to” are used in each
instance. Where this Agreement states that a party “shall”, “will” or “must”
perform in some manner or otherwise act or omit to act, it means that the party
is legally obligated to do so in accordance with this Agreement. Any reference
to a statute is deemed also to refer to any amendments or successor legislation
as in effect at the relevant time. Any reference to a Contract or other document
as of a given date means the Contract or other document as amended, supplemented
and modified from time to time through such date.

ARTICLE 2

THE TRANSACTION

Section 2.1 Sale and Purchase of Shares and Purchased Assets.

(a) In accordance with the provisions of this Agreement, at the Closing, the
Sellers will cause each Share Selling Affiliate to sell, convey, assign,
transfer and deliver to the Purchaser (or its Designated Affiliate(s)), and the
Purchaser will (or will cause its Designated Affiliate(s) to) purchase and
acquire from the Share Selling Affiliates, all of the Shares, free and clear of
all Encumbrances (other than any restrictions under applicable Securities Laws).

(b) In accordance with the provisions of this Agreement and except as set forth
in Section 2.3, at the Closing, the Sellers will cause each Asset Selling
Affiliate to, sell, convey, assign, transfer and deliver to the Purchaser (or
its Designated Affiliate(s)) free and clear of all Encumbrances other than
Permitted Encumbrances, and the Purchaser will (or will cause its Designated
Affiliate(s) to) purchase and acquire from the Asset Selling Affiliates, all of
the right, title and interest of the Asset Selling Affiliates in and to all of
the following assets (collectively, the “Purchased Assets”):

(i) all Inventory of the Asset Selling Affiliates as of the Closing Date
(collectively, the “Purchased Inventory”);

(ii) all of the rights of the Asset Selling Affiliates under all Contracts to
the extent primarily relating to the Business, including those set forth on
Schedule 2.1(b)(ii) of the Seller Disclosure Schedule (collectively, the
“Included Contracts”);

 

12



--------------------------------------------------------------------------------

(iii) all machinery and equipment used or held for use by the Asset Selling
Affiliates to the extent primarily used in the Business, and the related
interests of the Asset Selling Affiliates therein;

(iv) all rights in respect of the leasehold interests of the real property set
forth on Section 2.1(b)(iv) of the Seller Disclosure Schedule (collectively, the
“Leased Real Property”), to the extent such rights may be transferred under
applicable Law;

(v) all rights in and to (A) the Intellectual Property, to the extent primarily
used in the operation of the Business as presently conducted, including the
Intellectual Property set forth on Section 2.1(b)(v) of the Seller Disclosure
Schedule, and (B) the Systems Software, subject to Section 5.18 (collectively,
the “Purchased Intellectual Property”);

(vi) the Notes Receivable;

(vii) any and all rights of the Sellers or other Selling Affiliates under
Contracts between any of the Sellers or such other Selling Affiliate (on the one
hand) and any Transferred Employee (on the other) to the extent such Contract
relates to the confidentiality, nondisclosure, assignment of proprietary rights
or noncompetition obligations of such Person, only to the extent that such
rights or obligations relate to the Purchased Assets;

(viii) all goodwill of the Asset Selling Affiliates primarily relating to the
Business or the Purchased Assets, other than goodwill associated with the
corporate names of either Seller or any Asset Selling Affiliate;

(ix) to the extent transferable under applicable Law, all Governmental
Authorizations held by the Asset Selling Affiliates that primarily relate to the
operation of the Business;

(x) to the extent transferable under applicable Law, copies of all books,
records, files and papers to the extent related to the Business, including all
current advertising materials, client and customer lists, supplier and vendor
lists, purchase orders, sales and purchase invoices, production reports,
personnel and employment records, and financial and accounting records, other
than the corporate books and records of the Asset Selling Affiliates;

(xi) all assets of the Assumed Benefit Plans that related to Assumed Liabilities
under such plans to the extent expressly transferred to the Purchaser pursuant
to Article 10;

(xii) all rights relating to prepaid expenses in connection with or relating to
the Business, to the extent incorporated in Closing Net Working Capital; and

(xiii) all of the Asset Selling Affiliates’ claims, rights, credits, causes of
action, defenses and rights of set-off against third parties relating to or
arising from any of the Purchased Assets, the Business or Assumed Liabilities,
including unliquidated rights under manufacturers’ and vendors’ warranties and
including all rights to seek injunctive relief and to recover damages for past,
present or future infringement relating to the Purchased Assets.

Section 2.2 Transfer Documents. The transfer of the Purchased Assets, Assumed
Liabilities and Employees by the Asset Selling Affiliates will be effected
pursuant to short-form business transfer agreements (the “Business Transfer
Agreements”), and the transfer of the Shares by the Share Selling Affiliates
will be effected pursuant to short-form share transfer agreements, forms or
other similar documents reasonably satisfactory to the Sellers and the Purchaser
(the “Share Transfer Documents”), each subject to the terms and conditions of
this Agreement and on a country-by-country basis. Each Business

 

13



--------------------------------------------------------------------------------

Transfer Agreement will be on terms reasonably agreed between the Purchaser and
the Sellers, taking into account (i) the deletion of provisions which are
inapplicable to the Business unit in the relevant country, (ii) such changes as
may be necessary to satisfy the requirements of applicable Law, and (iii) such
changes regarding Transfer Taxes, VAT, employees and employee benefits matters
in order to adapt such agreement to the particular circumstances of the relevant
Business unit and country; provided, however, that such changes will be
consistent with the principles underlying the corresponding provisions of this
Agreement. The parties will prepare the Business Transfer Agreements and Share
Transfer Documents as soon as reasonably practicable after the date of this
Agreement and will execute and deliver or cause their respective Affiliates to
execute and deliver the Business Transfer Agreements and Share Transfer
Documents at the Closing upon the terms and subject to the conditions of this
Agreement.

Section 2.3 Excluded Assets. Notwithstanding the terms of Section 2.1, no Asset
Selling Affiliate will sell, convey, assign, transfer or deliver to the
Purchaser (or its Designated Affiliates), and the Purchaser (and its Designated
Affiliates) will not purchase or acquire, and the Purchased Assets do not
include the following assets (together, the “Excluded Assets”):

(a) all accounts receivable of the Asset Selling Affiliates (other than the
Notes Receivable) (regardless of whether such accounts receivable relate to the
Business);

(b) all Cash, bank deposits, investment accounts, lockboxes, certificates of
deposit, marketable securities, bank accounts, corporate credit cards and other
similar cash items of any Asset Selling Affiliate (including for this purpose
all collected funds received into bank accounts owned by any Asset Selling
Affiliate through the Closing);

(c) all minute books, records, stock ledgers and Tax records of the Asset
Selling Affiliates, along with personnel records and all other materials that
the Asset Selling Affiliates are required by Law to retain;

(d) the shares of the capital stock or other equity securities of any Asset
Selling Affiliate and any Asset Selling Affiliate’s ownership interest in any
Person (other than the Acquired Companies);

(e) subject to Article 10, all insurance policies, binders, entitlements and
rights of the Selling Affiliates thereunder and proceeds thereof;

(f) all rights under all Contracts of any Asset Selling Affiliate other than the
Included Contracts;

(g) all rights to refunds, credits or similar benefits relating to Excluded
Taxes;

(h) the “CareFusion” name, mark, domain name and logo, along with all
intellectual property rights of the Sellers or any Asset Selling Affiliate,
other than the Purchased Intellectual Property;

(i) all real property and rights of the Asset Selling Affiliates in respect of
real property, other than the Leased Real Property;

(j) all rights in connection with and assets of any Seller Plan (except as
otherwise expressly provided in Article 10);

(k) all rights arising under any Excluded Liability;

(l) all rights to use and otherwise in connection with the Relevant Phone
Numbers;

 

14



--------------------------------------------------------------------------------

(m) all assets and other rights of the Asset Selling Affiliates sold or
otherwise transferred or disposed of during the period from the date of this
Agreement through and including the Closing Date, in any event in accordance
with Sections 5.2 or 5.11 hereof; and

(n) all rights of any Asset Selling Affiliates under this Agreement or any of
the Ancillary Agreements.

Section 2.4 Assumed Liabilities. Subject to the provisions of this Agreement, at
the Closing, the Purchaser will (and will cause its Designated Affiliates to)
assume and pay or perform and discharge when due any and all Liabilities, to the
extent relating to the Business or the Purchased Assets (whether of the Sellers
or any of their Affiliates (including the Asset Selling Affiliates)), and
whether arising on, prior to or following the Closing Date, in each case other
than the Excluded Liabilities (the “Assumed Liabilities”), including the
following:

(a) all other Liabilities of the Asset Selling Affiliates to the extent relating
to the Purchased Assets (including those reflected in Closing Net Working
Capital);

(b) all Liabilities of the Asset Selling Affiliates arising on, prior to or
following the Closing Date under the Included Contracts and the Governmental
Authorizations included in the Purchased Assets;

(c) all Liabilities relating to the employment of Transferred Employees (subject
to Article 10);

(d) all Liabilities arising out of the Purchaser’s activities relating to and
asserted by or on behalf of one or more Employees, regardless of whether such
person becomes a Transferred Employee (subject to Article 10);

(e) all Liabilities associated with the Assumed Benefit Plans and all other
Liabilities expressly assumed by the Purchaser and its Affiliates pursuant to
Article 10;

(f) all Liabilities associated with the Leased Real Property arising on, prior
to or following the Closing Date;

(g) all Liabilities for Taxes for which Purchaser or its Affiliates are liable
pursuant to Article 9; and

(h) subject to Section 2.5(d), all other Liabilities arising out of, relating to
or incurred in connection with the Business or the Purchased Assets, including
(i) the operation of the Business after the Closing Date, and (ii) any other
condition arising on, prior to or following the Closing Date with respect to the
Purchased Assets.

Notwithstanding any other provision of this Agreement, the assumption by
Purchaser (and any Designated Affiliates) of the Assumed Liabilities will not be
deemed to limit or qualify in any manner the representations and warranties of
the Sellers hereunder.

Section 2.5 Excluded Liabilities. Notwithstanding the foregoing Section 2.4, in
no event shall the Purchaser (or any of its Designated Affiliates) assume any of
the following Liabilities of the Sellers or any Asset Selling Affiliate, whether
arising on, prior to or following the Closing Date (collectively, the “Excluded
Liabilities”), which Excluded Liabilities shall remain the sole responsibility
of, and shall be retained by, the Sellers and the Asset Selling Affiliates, as
the case may be:

(a) any Liability for which the Sellers or their Affiliates are liable pursuant
to Article 10;

 

15



--------------------------------------------------------------------------------

(b) any Liability for Taxes other than Taxes for which Purchaser or its
Affiliates are liable pursuant to Article 9;

(c) all Liabilities for legal, accounting and audit fees and any other expenses
incurred by the Sellers or any Asset Selling Affiliate in connection with this
Agreement (other than any fees and expenses of the Independent Accounting Firm
to be shared with the Purchaser pursuant to the terms of this Agreement); and

(d) any Liability arising out of or related to any Excluded Asset.

Section 2.6 Consideration. The consideration for the Purchased Assets and the
Shares (the “Purchase Price”) consists of (a) the payment at the Closing of U.S.
$58,000,000 (fifty-eight million dollars) (the “Cash Purchase Price”), subject
to adjustment in accordance with Section 2.7(a) through (j), and (b) the
assumption of the Assumed Liabilities.

Section 2.7 Closing Adjustment.

(a) No later than five (5) Business Days prior to the Closing Date, the Sellers
shall deliver to the Purchaser a certificate executed by the President or Chief
Executive Officer of each of the Sellers dated as of the date of delivery,
certifying as to a good faith estimate of the following (the “Pre-Closing
Adjustment Notice”): (i) the Closing Net Working Capital, reflecting the
exclusion of the Excluded Assets, Excluded Liabilities, Retained Assets and
Retained Liabilities (the “Estimated Closing Net Working Capital”) and the
Estimated Closing Net Working Capital Adjustment, (ii) the Closing Indebtedness
(the “Estimated Closing Indebtedness”). The Estimated Closing Net Working
Capital and Estimated Closing Indebtedness shall be calculated on a consistent
basis with the principles set forth in Section 2.7(a) of the Seller Disclosure
Schedule (the “Reference Calculation”). The Cash Purchase Price to be paid by
the Purchaser at the Closing pursuant to Section 2.10(b) will be adjusted as
follows: (A) up for the Estimated Closing Net Working Capital Adjustment Amount
(if such amount is positive) or down for the Estimated Closing Net Working
Capital Adjustment Amount (if such amount is negative); and (B) down for the
absolute value of the Estimated Closing Indebtedness. For the purposes of this
Agreement, the “Estimated Closing Net Working Capital Adjustment” means (1) if
the Estimated Closing Net Working Capital exceeds the Closing Net Working
Capital Target Amount, an amount equal to such excess (the “Estimated Closing
Net Working Capital Surplus”) provided such Estimated Closing Net Working
Capital Surplus shall not exceed $2,000,000 (two million dollars), and (2) if
the Estimated Closing Net Working Capital is less than the Closing Net Working
Capital Target Amount, an amount equal to such deficiency.

(b) Within 60 days after the Closing Date, the Purchaser will prepare and
deliver to the Sellers a certificate executed by the President or Chief
Executive Officer of the Purchaser dated as of the date of delivery, certifying
as to a good faith estimate of the following (the “Adjustment Notice”): (i) the
Closing Net Working Capital reflecting the exclusion of the Excluded Assets,
Excluded Liabilities, Retained Assets and Retained Liabilities (the “Final
Closing Net Working Capital”) (ii) the Closing Cash (the “Final Closing Cash”)
(iii) the Closing Indebtedness (the “Final Closing Indebtedness”) and (iv) the
amount of any payments required pursuant to Sections 2.7(g), (h) and (i) based
on the amounts set forth in the Adjustment Notice with respect to the Final
Closing Net Working Capital, the Final Closing Cash and the Final Closing
Indebtedness (the “Adjustment Calculation”). The Final Closing Net Working
Capital, the Final Closing Cash and the Final Closing Indebtedness shall be
calculated, on a consistent basis with the Reference Calculation.

 

16



--------------------------------------------------------------------------------

(c) Within 45 days after delivery of the Adjustment Notice, the Sellers will
either:

(i) agree in writing with the Adjustment Calculation, in which case such
calculation will be final and binding on the parties for purposes of Sections
2.7(g), (h) and (i); or

(ii) dispute the Adjustment Calculation by delivering to the Purchaser a written
notice (a “Dispute Notice”) setting forth in reasonable detail the basis for
each such disputed item and certifying that all such disputed items are being
disputed in good faith.

(d) If the Sellers fail to take either of the foregoing actions described in
clause (c) above within 45 days after delivery of the Adjustment Notice, then
the Sellers will be deemed to have irrevocably accepted the Adjustment
Calculation, in which case, the Adjustment Calculation will be final and binding
on the parties for purposes of 2.7(g), (h) and (i). In connection with the
Sellers’ review of the Adjustment Notice, the Purchaser will, and will cause
each of its Affiliates (including the Designated Affiliates and Acquired
Companies) to, use its commercially reasonable efforts to cooperate with the
Sellers and the Sellers’ representatives, including by providing on a timely
basis all information reasonably requested by Sellers necessary in reviewing the
Adjustment Notice and preparing any Dispute Notice.

(e) If the Sellers timely deliver a Dispute Notice to the Purchaser, then the
Purchaser and the Sellers will attempt in good faith, for a period of 30 days,
to agree on the Adjustment Calculation for purposes of 2.7(g), (h) and (i). Any
resolution by the Purchaser and the Sellers during such 30-day period as to any
disputed items will be final and binding on the parties for purposes of Sections
2.7(g), (h) and (i). If the Purchaser and the Sellers do not resolve all
disputed items by the end of 30 days after the date of delivery of the Dispute
Notice, then the Purchaser and the Sellers will submit the remaining items in
dispute to KPMG LLP for resolution, or if that firm is unwilling or unable to
serve, the Purchaser and the Sellers will engage another mutually agreeable
independent accounting firm of recognized international standing, which firm is
not the regular auditing firm of the Purchaser or the Sellers. If the Purchaser
and the Sellers are unable to jointly select such independent accounting firm
within 15 days after such 30-day period, the Purchaser, on the one hand, and the
Sellers, on the other hand, will each select an independent accounting firm of
recognized national or international standing and such selected accounting firms
will select a third independent accounting firm of recognized international
standing, which firm is not the regular auditing firm of the Purchaser or the
Sellers; provided, however, that if either the Purchaser, on the one hand, or
the Sellers, on the other hand, fail to select such independent accounting firm
during this 15-day period, then the parties agree that the independent
accounting firm selected by the other party will be the independent accounting
firm selected by the parties for purposes of this Section 2.7 (such selected
independent accounting firm, whether pursuant to this sentence or the preceding
sentence, the “Independent Accounting Firm”). The Purchaser and the Sellers will
instruct the Independent Accounting Firm to render its determination with
respect to the items in dispute in a written report that specifies the
conclusions of the Independent Accounting Firm as to each item in dispute and
the resulting Adjustment Calculation; provided that the Independent Accounting
Firm shall not assign a value to any item greater than the greatest value for
such item set forth in the Adjustment Notice or the Dispute Notice, as
applicable, or less than the smallest value for such item set forth in the
Adjustment Notice or the Dispute Notice, as applicable. In so acting, the
Independent Accounting Firm will act as an expert and not as an arbiter. The
Purchaser and the Sellers will each use their commercially reasonable efforts to
cause the Independent Accounting Firm to render its determination within 30 days
after referral of the items to such firm or as soon thereafter as reasonably
practicable. The Independent Accounting Firm’s determination of the Adjustment
Calculation as set forth in its report will be final and binding on the parties
for purposes of Sections 2.7(g), (h) and (i). The Purchaser will revise the
calculation of the Final Closing Net Working Capital, the Final Closing Cash and
the Final Closing Indebtedness as appropriate to reflect the resolution of the
items in dispute pursuant to this Section 2.7(e). The fees and expenses of the
Independent Accounting Firm will be shared by the Purchaser and the Sellers in
inverse proportion to the relative amount by which the disputed amounts are
determined to be for the account of the Purchaser and the Sellers, respectively.

 

17



--------------------------------------------------------------------------------

(f) For purposes of complying with this Section 2.7, the Purchaser and the
Sellers will furnish to each other and to the Independent Accounting Firm such
work papers and other documents and information relating to the disputed items
as the Independent Accounting Firm may reasonably request and are available to
that party (or its independent public accountants) and will be afforded the
opportunity to present to the Independent Accounting Firm any material related
to the disputed items and to discuss the items with the Independent Accounting
Firm.

(g) If the Final Closing Net Working Capital (as finally determined pursuant to
this Section 2.7) is less than the Estimated Closing Net Working Capital, then
the Sellers will pay to the Purchaser an amount equal to the Estimated Closing
Net Working Capital minus the Final Closing Net Working Capital (as so finally
determined pursuant to the foregoing provisions of this Section 2.7). If the
Final Closing Net Working Capital (as finally determined pursuant to this
Section 2.7) is greater than the Estimated Closing Net Working Capital, then the
Purchaser will pay to the Sellers an amount equal to the Final Closing Net
Working Capital (as so finally determined pursuant to the foregoing provisions
of this Section 2.7) minus the Estimated Closing Net Working Capital. For the
avoidance of doubt, in no event shall the aggregate amount for any adjustment to
the Cash Purchase Price contemplated by this Section 2.7 with respect to the
Estimated Closing Net Working Capital Surplus and/or determination of Final
Closing Net Working Capital result in a payment by the Purchaser to the Sellers
of more than $2,000,000 (two million dollars).

(h) If the Final Closing Cash (as finally determined pursuant to this
Section 2.7) is more than zero, then the Purchaser will pay to the Sellers such
difference in cash.

(i) If the absolute value of the Final Closing Indebtedness (as finally
determined pursuant to this Section 2.7) is less than the Estimated Closing
Indebtedness, then the Purchaser will pay to the Sellers the absolute value of
such difference in cash. If the absolute value of the Final Closing Indebtedness
(as finally determined pursuant to this Section 2.7) is greater than the
Estimated Closing Indebtedness, then the Sellers will pay to the Purchaser the
absolute value of such difference in cash.

(j) Any payment to the Purchaser pursuant to Sections 2.7(g) and (i) will be
effected by wire transfer of immediately available funds from the Sellers to an
account or accounts designated by the Purchaser, and any payment to the Sellers
pursuant to Sections 2.7(g), (h) and (i) will be effected by wire transfer of
immediately available funds to an account or accounts designated by the Sellers.
Such payments will be made within five Business Days following the final
determination of the Final Closing Net Working Capital, Final Closing Cash and
Final Closing Indebtedness in accordance with this Section 2.7. Notwithstanding
the above, the aggregate amount of payments required to be made by this
Section 2.7 will be netted against each other and any balance will be paid, plus
interest thereon (calculated based on the actual number of days elapsed in a
year consisting of 365 days) from the Closing Date through and including the
date of such payment at a rate equal to the one month LIBOR rate as of Closing
Date plus 2.50% per annum, to the receiving party in accordance with this
Section 2.7(j).

(k) The purpose of this Section 2.7 is to determine the final Purchase Price to
be paid by the Purchaser under this Agreement. Accordingly, any adjustment
pursuant hereto will neither be deemed to be an indemnification pursuant to
Article 8 or Article 9, nor preclude a party from exercising any indemnification
rights pursuant to Article 8 or Article 9; provided, however, that in no event
will the Sellers or the Purchaser be obligated to indemnify any Purchaser
Indemnified Party or Seller Indemnified Party, as applicable, for any Loss as a
result of, or based upon or arising from, any matter, to the extent such matter
is reflected in the calculation of the Final Closing Net Working Capital, the
Final Closing Cash or the Final Closing Indebtedness as finally determined
pursuant to this Section 2.7. Any payment made pursuant to this Section 2.7 will
be treated by the parties for all purposes as an adjustment to the Purchase
Price and will not be subject to offset for any reason.

 

18



--------------------------------------------------------------------------------

Section 2.8 Allocation of Purchase Price.

(a) The parties will use their reasonable best efforts to agree prior to the
Closing to an allocation of the Purchase Price to (i) the Purchased Assets
(including the Notes Receivable), (ii) the Shares, and (iii) the assets of
CareFusion 209, Inc. As soon as practicable after the date of this Agreement,
the Sellers will prepare and deliver to the Purchaser a calculation of the
proposed allocation of the Purchase Price (the “Allocation Statement”). Within
10 days after receipt of the Allocation Statement, the Purchaser will deliver a
written response to the Sellers setting forth whether the Purchaser agrees with
or disputes the Sellers’ calculation (the “Purchaser’s Written Response”) and,
if the Purchaser disputes the Sellers’ calculation, the Purchaser’s Written
Response will set forth in reasonable detail the basis for each disputed item.
The Purchaser and the Sellers will attempt in good faith and in an expedient
manner to reach agreement on any disputed items. The Sellers and the Purchaser
agree to amend the Allocation Statement (as finally determined in accordance
with this clause (a)) in good faith and as necessary to reflect any adjustments
made to the Purchase Price pursuant to Section 2.7 and as required by
Section 1060 of the Code and Treasury Regulations Sections 1.338-6 and 1.338-7
(and any similar provisions of state, local or foreign Law) (as amended, the
“Final Allocation Statement”).

(b) The Purchaser and the Sellers will report the allocation of the Purchase
Price for U.S. federal, state, local and non-U.S. income Tax purposes in a
manner consistent with the Final Allocation Statement. Except as otherwise
required by Law, neither the Sellers nor the Purchaser will (or will permit
their respective Affiliates to) take any position inconsistent with the Final
Allocation Statement in any U.S. federal, state, local, or non-U.S. income Tax
Returns or similar filings (including IRS Form 8594 and IRS Form 8883 or any
similar forms required to be filed under Law), any refund claim, litigation,
audit or otherwise. The Purchaser and the Sellers each agree to provide the
other party(ies) with any additional information reasonably required to complete
IRS Form 8594 and IRS Form 8883 (or any similar forms required to be filed under
Law).

(c) The Purchaser and the Sellers will (i) promptly inform the other party(ies)
of any challenge by any Governmental Authority to the Final Allocation
Statement, (ii) consult with and keep each other informed with respect to the
status of, and any discussion, proposal or submission with respect to, such
challenge and (iii) cooperate in good faith in responding to such challenge in
order to preserve the effectiveness of the Final Allocation Statement.

(d) If the Purchaser and the Sellers do not agree on an Allocation Statement
within 30 days after delivery of the Purchaser’s Written Response, then, for
purposes of this Section 2.8, there will be no Final Allocation Statement and
each party will prepare its own allocation of the Purchase Price among (i) the
Purchased Assets, (ii) the Shares, and (iii) the assets of CareFusion 209, Inc.

 

19



--------------------------------------------------------------------------------

Section 2.9 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the later of (i) July 1, 2012 or such
earlier date, if so mutually agreed by the Sellers and the Purchaser, and
(ii) three Business Days after the date on which all of the conditions set forth
in Article 6 have been satisfied or waived (other than those conditions that by
their nature can only be satisfied at the Closing). The date on which the
Closing actually occurs is referred to in this Agreement as the “Closing Date.”
For all purposes under this Agreement and each of the Ancillary Agreements, all
matters at Closing will be considered to take place simultaneously, no delivery
of any document will be deemed complete until all transactions and deliveries of
documents are completed, and the Closing will be deemed to have occurred on the
close of business in each jurisdiction applicable to the Business on the Closing
Date irrespective of the actual occurrence of the Closing at any particular time
on the Closing Date.

Section 2.10 Closing Deliveries.

(a) At the Closing, the Sellers will, for themselves and as agents for the
Selling Affiliates (as applicable), deliver or cause to be delivered to the
Purchaser, for itself and as agent for the Designated Affiliates (as
applicable):

(i) Business Transfer Agreements, executed by the applicable Asset Selling
Affiliates;

(ii) Share Transfer Documents, executed by the applicable Share Selling
Affiliates;

(iii) certificates representing such of the Shares as are certificated (duly
endorsed in blank or accompanied by stock powers duly executed in blank or other
appropriate transfer forms in form reasonably satisfactory to the Purchaser for
transfer) with all appropriate stock transfer tax stamps affixed, and such other
deeds, documents and instruments as are necessary or appropriate to effect the
valid transfer of the remainder of the Shares executed by the applicable Share
Selling Affiliates;

(iv) assignment of all Purchased Intellectual Property in the form of Exhibit B
(the “IP Assignment”) executed by the applicable Asset Selling Affiliate;

(v) the Transition Services Agreement, executed by the Sellers;

(vi) letters of resignation effective as of the Closing Date from the directors
and officers (or their equivalent) of the Acquired Companies, executed by the
relevant directors and officers (or their equivalent) in a form reasonably
satisfactory to the Purchaser;

(vii) the minute books, stock ledger and seal (if any) of each of the Acquired
Companies (which, at the election of the Sellers, will be delivered from
representatives of the Sellers to representatives of the Purchaser locally in
the jurisdiction of incorporation or formation of the applicable Acquired
Company);

(viii) a FIRPTA certificate with respect to CareFusion 209, Inc. in accordance
with the requirements of Treasury Regulation Section 1.1445-2(b)(2) certifying
that Viasys Holdings, Inc. is a U.S. person;

(ix) a FIRPTA certificate in accordance with the requirements of Treasury
Regulation Section 1.1445-2(b)(2) certifying that CareFusion 209, Inc. is a U.S.
person;

 

20



--------------------------------------------------------------------------------

(x) a certificate, dated as of the Closing Date, executed by an officer of each
of the Sellers confirming the satisfaction of the conditions specified in
Sections 6.1(a) and 6.1(b);

(xi) assignments of the Notes Receivable, executed by the applicable debtor and
in a form reasonably satisfactory to the Purchaser;

(xii) a certificate, dated as of the Closing Date, executed on behalf of each of
the Sellers by its secretary, an assistant secretary or an authorized officer,
certifying (A) the Organizational Documents of each of the Acquired Companies;
(B) resolutions of the board of directors, sole director or shareholders (or
equivalent), as the case may be, of each of the Sellers and other Selling
Affiliates to evidence: (i) the approval of the sale, assignment and transfer of
the Purchased Assets and the Shares, and the transactions contemplated by this
Agreement; and (ii) the authorization of the execution of and the performance by
the relevant Seller Group member of its obligations under each of the documents
to be executed by it;

(xiii) pay-off, lien release or similar letters from holders of Indebtedness of
any Acquired Company or any other Selling Affiliates to the extent then
encumbering any of the Purchased Assets (in each case, other than Closing
Indebtedness (if any) of the Selling Affiliates), in a form reasonably
acceptable to the Purchaser;

(xiv) the Sellers shall have executed and delivered to the Purchaser a release
in form and substance reasonably satisfactory to the Purchaser that acknowledges
that, as of the Closing Date, the Sellers and the Selling Affiliates have no
claim of any nature against any of the Acquired Companies and that none of the
Acquired Companies have any or owe any liability to the Sellers or the Selling
Affiliates, in each case other than any Intercompany Accounts; and

(xv) such other instruments of sale, transfer, conveyance and assignment as the
Purchaser reasonably requests for the purpose of consummating the transactions
contemplated by this Agreement.

(b) At the Closing, the Purchaser will, for itself and as agent for the
Designated Affiliates (as applicable), deliver or cause to be delivered to the
Sellers, for themselves and as agents for the Selling Affiliates (as
applicable):

(i) the Cash Purchase Price (A) plus or minus the Estimated Closing Net Working
Capital Adjustment Amount as applicable, and (B) minus the Estimated Closing
Indebtedness, by wire transfer of immediately available funds in U.S. dollars to
the account(s) specified by the Sellers no later than two Business Days prior to
the Closing Date;

(ii) the Business Transfer Agreements, executed by the Purchaser and/or the
applicable Designated Affiliates;

(iii) the Share Transfer Documents, if any, that call for a signature by the
Purchaser and/or its Designated Affiliates, executed by the Purchaser and/or
such Designated Affiliates, as applicable;

(iv) the IP Assignment, executed by the Purchaser and/or such Designated
Affiliates, as applicable;

(v) the Transition Services Agreement, executed by the Purchaser;

 

21



--------------------------------------------------------------------------------

(vi) a release in the form of Exhibit C, executed by Purchaser on behalf of each
of the Acquired Companies with respect to each of the resigning officers and
directors (or their equivalent);

(vii) a certificate, dated as of the Closing Date, executed on behalf of each of
the Purchaser by its secretary, an assistant secretary or an authorized officer,
certifying resolutions of the board of directors, sole director or shareholders
(or equivalent), as the case may be, of each of the Purchaser and its applicable
Affiliates to evidence: (i) the approval of the purchase, assignment and
transfer of the Purchased Assets and the Shares, and the transactions
contemplated by this Agreement, and (ii) the authorization of the execution of
and the performance by the relevant Purchaser and its Affiliates (as applicable)
of its obligations under each of the documents to be executed by it;

(viii) a certificate, dated as of the Closing Date, executed by an officer of
the Purchaser confirming the satisfaction of the conditions specified in
Sections 6.2(a) and 6.2(b), and

(ix) such other instruments of sale, transfer, conveyance and assignment as the
Sellers reasonably request for the purpose of consummating the transactions
contemplated by this Agreement.

Section 2.11 Consents. Notwithstanding any other provision of this Agreement
(but subject to Section 5.3 with respect to any filings, consents or approvals
required under applicable Antitrust Laws), this Agreement does not effect an
assignment or transfer of any Contract or Governmental Authorization if an
attempted assignment or transfer thereof, without the consent of a third party
thereto, would constitute a breach or other contravention thereof or would be
ineffective with respect to any party thereto. As to any such Contract or
Governmental Authorization so designated in writing by the Purchaser, the
Sellers and the Purchaser will use commercially reasonable efforts to obtain as
promptly as practicable after the Closing the consent of the other parties to
such Contract or Governmental Authorization or, if required, novation thereof to
the Purchaser (or its Designated Affiliates) or, alternatively, written
confirmation from such parties reasonably satisfactory to the Purchaser that
such consent and/or novation is not required. In no event, however, will the
Sellers or any of their Affiliates be obligated to commence, defend or
participate in any litigation, pay any money to any Person, or offer or grant
other financial or other accommodations to any Person in connection with
obtaining any consent, waiver, confirmation, novation or approval with respect
to any such Contract or Governmental Authorization. If any consent, waiver,
confirmation, novation or approval is not obtained with respect to any such
Contract or Governmental Authorization, then the Sellers and the Purchaser will
cooperate to establish an agency type or other similar arrangement reasonably
satisfactory to the Sellers and the Purchaser under which the Purchaser (and its
Designated Affiliates) would obtain, to the extent practicable, all rights, and
assume the corresponding Liabilities thereunder (including by means of
subcontracting, sublicensing or subleasing arrangement, or a power of attorney
pursuant to which Purchaser or its Designated Affiliate would perform all
obligations and receive all benefits under the terms of such Contract or
Governmental Authorization) or under which the Sellers would enforce or cause
the Asset Selling Affiliates, as appropriate, to enforce, for the benefit of the
Purchaser (and its Designated Affiliates), with the Purchaser (and its
Designated Affiliates) and the Sellers assuming and agreeing to pay one-half of
the Sellers’ and the Asset Selling Affiliates’ reasonable out-of-pocket costs
and expenses incurred in connection with obtaining such consent, waiver,
confirmation, novation or approval from such third party to any such Contract or
Governmental Authorization necessary for effectively owning, conducting,
operating and continuing the Business and/or the Purchased Assets following the
Closing. In such event (a) the Sellers will promptly pay or cause to be paid to
the Purchaser when received all moneys relating to the period on or after the
Closing Date received by the Sellers or any Asset Selling Affiliate under any
Contract or Governmental Authorization not transferred pursuant to this
Section 2.11, and (b) the Purchaser will promptly pay, perform or discharge, or
cause to be promptly paid,

 

22



--------------------------------------------------------------------------------

performed or discharged, when due any Liabilities arising thereunder after the
Closing Date but not transferred to the Purchaser (or its Designated Affiliates)
pursuant to this Section 2.11. The failure by the Purchaser or the Sellers to
obtain any required consent, waiver, confirmation, novation or approval with
respect to any Contract or Governmental Authorization will not relieve any party
from its obligation to consummate at the Closing the transactions contemplated
by this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Each of the Sellers represents and warrants to the Purchaser that as of the date
of this Agreement and as of the Closing Date the statements set forth in this
Article 3 are true and correct, except as set forth on the disclosure schedule
delivered by the Sellers to the Purchaser concurrently with the execution and
delivery of this Agreement and dated as of the date of this Agreement (the
“Seller Disclosure Schedule”).

Section 3.1 Organization and Good Standing. Each of the Sellers, each Selling
Affiliate and each Acquired Company is a corporation or other legal entity duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of the jurisdiction of
its organization, and has all requisite power and authority to conduct its
business as presently conducted.

Section 3.2 Authority and Enforceability.

(a) Each of the Sellers has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement by the Sellers
has been duly authorized by all necessary action on the part of each of the
Sellers and no action on the part of the stockholders of any of the Sellers is
necessary to consummate the transactions contemplated hereby. Each of the
Sellers has duly and validly executed and delivered this Agreement. Assuming the
due authorization, execution and delivery of this Agreement by the Purchaser,
this Agreement constitutes the valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms, subject to
(i) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) Laws governing specific performance, injunctive
relief and other equitable remedies.

(b) Each of the Sellers has, and each of their Affiliates will have, all
requisite power and authority to execute and deliver each Ancillary Agreement to
which it is a party and to perform its respective obligations under each such
Ancillary Agreement. The execution, delivery and performance of each Ancillary
Agreement and the consummation of the transactions contemplated thereby by the
Sellers have been, and by each of the Sellers’ Affiliates party thereto will be,
duly authorized by all necessary action on the part of each of the Sellers and
the Sellers’ Affiliates and no action on the part of the stockholders of any of
the Sellers is necessary to consummate the transactions contemplated pursuant to
the Ancillary Agreements. On or prior to the Closing, each of the Sellers and
each of the Sellers’ Affiliates will have duly and validly executed and
delivered each Ancillary Agreement to which it is a party. Assuming the due
authorization, execution and delivery of the Ancillary Agreements by the
Purchaser and/or the Designated Affiliates and the other parties thereto, at the
Closing each Ancillary Agreement to which a Seller or any of its Affiliates is a
party will constitute the valid and binding obligation of such Seller or the
Affiliate of such Seller that is party thereto, enforceable against such Seller
or such Affiliate of such Seller in accordance with its terms, subject to
(i) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) Laws governing specific performance, injunctive
relief and other equitable remedies.

 

23



--------------------------------------------------------------------------------

Section 3.3 No Conflict. Neither the execution, delivery and performance of this
Agreement by the Sellers and any Ancillary Agreement by the Sellers or any
Affiliate of the Sellers party thereto, nor the consummation by the Sellers and
their Affiliates of the transactions contemplated by this Agreement, will
(a) conflict with or violate the certificate of incorporation or bylaws or other
applicable charter or organizational documents of the Sellers or any of their
Affiliates, (b) result in a breach or default under, or create in any Person the
right to terminate, cancel, accelerate or modify, or require any notice, consent
or waiver under, any Material Contract, (c) violate any Law or Judgment
applicable to the Sellers or any of their Affiliates, the Business or the
Purchased Assets, (d) result in the creation of any Encumbrance (other than
Permitted Encumbrances) on any of the Purchased Assets or the assets of any
Acquired Company, or (e) except under applicable Antitrust Laws, require the
Sellers or any of their Affiliates to obtain any consent, approval,
authorization or other action by, or make any filing with or notification to any
Governmental Authority, except, in the case of clauses (b), (c), (d) or
(e) above, as would not have a material effect on the Business.

Section 3.4 Capitalization and Ownership. Section 3.4 of the Seller Disclosure
Schedule sets forth an accurate and complete list of all the issued and
outstanding shares of capital stock or other equity securities of the Acquired
Companies. The Shares represent all of the issued and outstanding shares of
capital stock or other equity securities of the Acquired Companies. The Share
Selling Affiliates are the sole record holders and beneficial owners of all of
the Shares, free and clear of all Encumbrances other than Permitted
Encumbrances, in the respective amounts set forth in Section 3.4 of the Seller
Disclosure Schedule. All of the Shares are duly authorized, validly issued,
fully paid and nonassessable, and are not issued in violation of any preemptive
rights. There are no Contracts to which any Share Selling Affiliate or, to the
Sellers’ Knowledge, any other Person, is a party or bound with respect to the
voting (including voting trusts or proxies) of the Shares. Other than the
Shares, there are no outstanding or authorized options, warrants, convertible
securities or other rights (including preemptive rights), agreements or
commitments to which any Acquired Company is a party or which are binding upon
any Acquired Company providing for the issuance, sale, purchase or redemption of
any shares or other equity securities. No Acquired Company owns, of record or
beneficially, directly or indirectly, any outstanding voting securities or other
equity interests in any Person.

Section 3.5 Financial Information.

(a) The Sellers have made available to the Purchaser unaudited historic
pro-forma financial statements for the Business (reflecting the exclusion of the
Excluded Assets, Excluded Liabilities, Retained Assets and Retained Liabilities)
(i) as of and for the fiscal years ending June 30, 2010 and June 30, 2011, and
(ii) as of and for the twelve month period ending March 31, 2012 (the “Balance
Sheet Date”), in each case including a balance sheet and an income statement,
each as set forth in Section 3.5(a) of the Seller Disclosure Schedule (the
“Financial Statements”).

(b) The Financial Statements (i) are derived from and consistent with the books
and records of the Sellers and the Selling Affiliates pertaining to the
Business, (ii) have been prepared in accordance with GAAP in all material
respects, except as described in Section 3.5(b) of the Seller Disclosure
Schedule (GAAP, so qualified by Section 3.5(b) of the Seller Disclosure
Schedule, the “Accounting Principles”), applied on a consistent basis throughout
the periods indicated, and (iii) fairly present in all material respects the
financial condition of the Business as of the respective dates thereof and for
the periods indicated therein except as described in Section 3.5(b) of the
Seller Disclosure Schedule.

(c) The Seller Group has no Liabilities (of a type that the Accounting
Principles would require be included in the Financial Statements) that are,
individually or in the aggregate, material to the Business or the Purchased
Assets (considered together), except for Liabilities (i) included in the
Financial Statements, (ii) incurred in the conduct of the Sellers’ (and the
Selling Affiliates’ and Acquired Companies’) operation of the Business since the
Balance Sheet Date in the Ordinary Course of Business, or (iii) as set forth on
Schedule 3.5(c) of the Seller Disclosure Schedule.

 

24



--------------------------------------------------------------------------------

(d) All Accounts Receivable reflected in the Financial Statements arose in the
Ordinary Course of Business. Allowances for doubtful accounts are adequate and
have been prepared in accordance with the Accounting Principles consistently
applied and in accordance with the Seller Group’s past practices. The Accounts
Receivable arising after the Balance Sheet Date and before the Closing Date
arose or will arise in the Ordinary Course of Business. None of the outstanding
Accounts Receivable is subject to any material claim of offset, recoupment,
setoff or counterclaim, and, to the Sellers’ Knowledge, there are no specific
facts or circumstances (whether asserted or unasserted) that could reasonably be
expected to give rise to any such claim.

(e) Section 3.5(e) of the Seller Disclosure Schedule sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which any of the Acquired Companies maintains accounts
of any nature with respect to the Business (other than in relation to any
Indebtedness) and the names of all persons authorized to draw thereon or make
withdrawals therefrom.

Section 3.6 Operation of the Business. Except as set forth in Section 3.6 of the
Seller Disclosure Schedule, from the Balance Sheet Date to the date of this
Agreement, (a) there has not been any damage, destruction, condemnation, Loss
(whether or not covered by insurance) of any material assets of the Business;
(b) the Sellers, the Selling Affiliates and the Acquired Companies have operated
the Business in the Ordinary Course of Business; and (c) neither the Sellers,
the Selling Affiliates nor the Acquired Companies have taken any action that (if
taken between the date of this Agreement and Closing) would constitute a breach
of Section 5.2(b).

Section 3.7 Sufficiency of Assets. Except (a) for the Excluded Assets and
Retained Assets, and (b) with respect to Intellectual Property and software, and
assuming (i) the Purchaser owns or forms legal entities in any necessary
jurisdictions and that such legal entities obtain such necessary corporate or
other required qualifications to do business in such jurisdictions, and
(ii) that the Purchaser has the ability to provide to the Business those types
of corporate level services currently provided to the Business by the Sellers,
the Selling Affiliates and certain of their Affiliates, including accounting,
ethics and compliance, global trade, human resources, legal, treasury,
information technology, environmental, health and safety services and other
support services (together, “Ancillary Services”), in each case (where
applicable) subject to the Transition Services Agreement, the Purchased Assets,
together with the assets of the Acquired Companies and the rights, goods and
services which are the subject of the Ancillary Agreements, constitute all the
material assets which are necessary for the conduct of the Business and use of
the Purchased Assets by the Purchaser immediately following the Closing in the
same manner as presently conducted by the Sellers, Selling Affiliates and the
Acquired Companies.

Section 3.8 Tangible Personal Property. The (a) Sellers and the Asset Selling
Affiliates, as applicable, have good and marketable title to, or in the case of
leased assets, valid leasehold interests in, all of the material tangible
personal property included in the Purchased Assets, and (b) Acquired Companies,
as applicable, have good and marketable title to, or in the case of leased
assets, valid leasehold interests in, all of their material tangible personal
property, in each case free and clear of all Encumbrances except Permitted
Encumbrances. All of the material items of tangible personal property included
in the Purchased Assets and all of the material items of tangible personal
property of the Acquired Companies is in good working condition and repair,
ordinary wear and tear excepted.

 

25



--------------------------------------------------------------------------------

Section 3.9 Real Property.

(a) Section 3.9(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list (by street address and current owner) of all real property in
which any Acquired Company has fee title (or equivalent) interest (collectively,
the “Acquired Company Real Property”). The applicable Acquired Company has good
and marketable title in fee simple to each parcel of Acquired Company Real
Property, in each case free and clear of all Encumbrances other than Permitted
Encumbrances.

(b) Section 3.9(b) of the Seller Disclosure Schedule sets forth an accurate and
complete description (by street address of the subject leased real property, the
date and term of the lease, the name of the parties thereto and the aggregate
annual rent payable thereunder) of (a) all real property that is leased by any
Acquired Company (collectively, the “Acquired Company Leased Real Property”) and
(b) all Leased Real Property. The Sellers have made available to the Purchaser
complete copies of the leases in effect as of the date hereof relating to the
Acquired Company Leased Real Property and the Leased Real Property and there has
not been any sublease or assignment entered into by the Sellers, any Asset
Selling Affiliate or any Acquired Company in respect of the leases relating to
such Leased Real Property or Acquired Company Leased Real Property (together,
the “Leases”). No Acquired Company, with respect to any Acquired Company Leased
Real Property, and neither the Sellers nor any Asset Selling Affiliate, with
respect to Leased Real Property, nor, to the Sellers’ Knowledge, any other
party, is in material breach or default of any provision of any such Lease.

(c) Except (i) as set forth on Section 3.9(c) of the Seller Disclosure Schedule,
and (ii) for the real property used for the provision of the Ancillary Services,
the Acquired Company Real Property, the Acquired Company Leased Real Property
and the Leased Real Property constitute all interests in real property used,
occupied or held for use in connection with the Business immediately prior to
Closing.

Section 3.10 Intellectual Property.

(a) Except for the Intellectual Property licensed under the IP Licenses and the
software licensed under the Software Licenses (each as defined below), (i) the
Sellers and the Asset Selling Affiliates, as applicable, own, free and clear of
any Encumbrance (other than Permitted Encumbrances), all Purchased Intellectual
Property and (ii) the Acquired Companies, as applicable, own, free and clear of
any Encumbrance (other than Permitted Encumbrances), all Acquired Company
Intellectual Property. No member of the Seller Group has received notice that
any Purchased Intellectual Property or Acquired Company Intellectual Property is
subject to any proceeding or outstanding decree, order, judgment or settlement
agreement that restricts in any manner the use, transfer or licensing thereof by
the Sellers, the Asset Selling Affiliates or the Acquired Companies or may
affect the validity, use, or enforceability of such Intellectual Property.

(b) All Registered Intellectual Property owned by the Sellers or the Asset
Selling Affiliates with respect to any Purchased Intellectual Property is set
forth in Section 2.1(b)(v) of the Seller Disclosure Schedule, and all Registered
Intellectual Property owned by the Acquired Companies with respect to any
Acquired Company Intellectual Property is set forth in Section 3.10(b) of the
Seller Disclosure Schedule (collectively the “Business Registered Intellectual
Property”). To Sellers’ Knowledge, all necessary registration, maintenance and
renewal fees due and payable as of the date hereof, in connection with any
Business Registered Intellectual Property, have been made.

 

26



--------------------------------------------------------------------------------

(c) Except as set forth in Section 3.10(c) of the Seller Disclosure Schedule,
the Purchased Intellectual Property and the Acquired Company Intellectual
Property constitute all material Intellectual Property necessary for the conduct
of the Business by the Purchaser immediately following the Closing in the same
manner as presently conducted by the Sellers, Selling Affiliates and the
Acquired Companies, other than with respect to the Excluded Assets.

(d) No member of the Seller Group has received notice that the Purchased
Intellectual Property or the Acquired Company Intellectual Property infringes or
misappropriates the proprietary rights of any other Person. The Business, as
currently conducted, does not infringe or misappropriate (i) the proprietary
rights (other than with respect to patents) of any other Person, and (ii) to
Sellers’ Knowledge, the patents of any other Person. To the Sellers’ Knowledge,
the Purchased Intellectual Property and the Acquired Company Intellectual
Property have not been infringed or misappropriated by any Person.

(e) Except for the Software Licenses (as defined below), Section 3.10(e) of the
Seller Disclosure Schedule sets forth all material licenses, sublicenses,
assignments and other agreements (the “IP Licenses”) with respect to the
Acquired Company Intellectual Property and the Purchased Intellectual Property.
No Acquired Company, with respect to any Acquired Company Intellectual Property,
and neither the Sellers nor any Asset Selling Affiliate, with respect to any
Purchased Intellectual Property, is in, or has received notice that they are in,
material breach or default of any provision of the IP License. To the Sellers’
Knowledge, no other party is in material breach or default of any provision of
any such IP Licenses.

(f) Other than with respect to any open source materials incorporated therein,
the Acquired Companies are the sole owners of the Acquired Software. There is no
obligation to compensate any Person for the development, use, sale or
exploitation of the Acquired Software. Section 3.10(f)(i) of the Seller
Disclosure Schedule sets forth all material licenses, sublicenses, assignments
and other agreements with respect to the Licensed Software, the Acquired
Software and the Systems Software (the “Software Licenses”). Except as set forth
in Section 3.10(f)(ii) of the Seller Disclosure Schedule, no member of the
Seller Group is in, or has received notice that they are in material breach or
default of any Software Licenses. Except for software used for the Ancillary
Services only, and commercially available off-the-shelf-software, the Acquired
Software, the Licensed Software and the Systems Software constitute all of the
material software used by the Business in the operation of the Business as
presently conducted by the Sellers, the Asset Selling Affiliates and the
Acquired Companies. The data stored in the Systems Software with respect to the
Business constitutes all of the material data necessary to use the Systems
Software for the Business in substantially the same manner as presently
conducted by the Sellers, Selling Affiliates and the Acquired Companies.

(g) Each of the Sellers, Asset Selling Affiliates and Acquired Companies has
taken commercially reasonable steps in accordance with normal industry practice
to maintain the confidentiality of their respective trade secrets included in
the Purchased Intellectual Property and Acquired Company Intellectual Property
(“Confidential Information”). Without limiting the foregoing, each of the
Sellers, Asset Selling Affiliates and Acquired Companies has used reasonable
efforts to enforce policies requiring each employee and contractor who has
access to Confidential Information to execute nondisclosure agreements. All
employees and contractors of the Sellers, Asset selling Affiliates, and Acquired
Companies who have contributed to the creation, invention, modification or
improvement of any Purchased Intellectual Property or Acquired Company
Intellectual Property, have signed written agreements assigning their ownership
rights therein to Sellers, Asset Selling Affiliates or Acquired Companies, as
applicable.

 

27



--------------------------------------------------------------------------------

Section 3.11 Contracts.

(a) Section 3.11(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list as of the date hereof of each Included Contract to which any
Seller or Asset Selling Affiliate is a party and each Contract to which any
Acquired Company is a party, in each case which:

(i) is for the purchase of materials, supplies, goods, equipment or services
that involves the payment by a Seller, any Asset Selling Affiliate (with respect
to the Business) or any Acquired Company of more than U.S.$500,000 in either of
fiscal years 2010 and 2011;

(ii) is for the sale of materials, supplies, goods, equipment or services by a
Seller, any Asset Selling Affiliate (with respect to the Business) or any
Acquired Company to any of the ten largest customers of the Business, as
identified on Section 3.22(a) of the Seller Disclosure Schedule, in each of the
United States, Germany, Italy, Spain, the United Kingdom and the Netherlands;

(iii) is for capital expenditures or commitments therefor in excess of
U.S.$500,000 annually;

(iv) is a Contract for employment that provides (x) for base salary of more than
U.S.$100,000 on an annual basis, or (y) for base salary of more than
U.S.$100,000 on an annual basis and severance of at least six months’ base
salary, or (z) for base salary of more than U.S.$100,000 on an annual basis and
is not terminable by a Seller without at least six months’ notice, by any Asset
Selling Affiliate or any Acquired Company (excluding such severance or notice as
is required by applicable Law);

(v) is a Contract that provides for any third party, in each case, to act as a
distributor, dealer or sales representative under which such third party has
received payments of more than U.S.$500,000 in either of Sellers’ fiscal years
2010 and 2011;

(vi) other than any Contracts that provide for the Seller Group, or any third
party, to act as a distributor, dealer, sales representative or authorized
service Person that are terminable upon notice of one hundred twenty (120) days
or less, is (x) a Contract that materially limits or purports to materially
limit the ability of the Business or any Acquired Company to compete in any line
of business or with any Person or in any geographic area, or (y) contains
most-favored-nation or exclusivity provisions;

(vii) is a Contract for a joint venture, or a Contract which involves a sharing
of revenues, profits, cash flows, expenses or losses of the Business with any
third-party;

(viii) is a Contract to license or authorize any third party to manufacture or
reproduce any end-use products manufactured by the Seller Group with respect to
the Business; and

(ix) is a Contract pursuant to which any member of the Seller Group has since
December 31, 2009 acquired a business or entity, or assets of a business or
entity (other than in the Ordinary Course of Business), with respect to the
Business, whether by way of merger, consolidation, purchase of stock, purchase
of assets, license or otherwise.

The Contracts listed in Section 3.11(a) of the Seller Disclosure Schedule (other
than purchase orders) are referred to in this Agreement as the “Material
Contracts”. A true and complete copy of each Material Contract has been made
available to Purchaser or Purchaser’s representatives, provided, that, as of the
date of this Agreement, (x) names of key customers and suppliers, and related
pricing

 

28



--------------------------------------------------------------------------------

terms, and (y) certain proprietary Contracts to be listed under
Section 3.11(a)(vii) of the Seller Disclosure Schedule, have been redacted from
applicable Material Contracts (with unredacted versions of such Material
Contracts to be made available by Sellers to Purchaser or Purchaser’s
representatives promptly after the date hereof).

(b) With respect to each such Material Contract, none of the Sellers, the Asset
Selling Affiliates and the Acquired Companies party to the Material Contract,
nor, to the Sellers’ Knowledge, any other party to the Material Contract, is in
material breach or material default under the Material Contract. Each Material
Contract set forth in writing is enforceable as to the Seller, the Asset Selling
Affiliate or the Acquired Company party thereto and, to the Knowledge of the
Seller, any other party thereto, in accordance with its terms subject to, if
any, (i) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief and other equitable remedies. Other than the transactions
contemplated by this Agreement, there exists no occurrence, condition or act,
with respect to any member of the Seller Group or, to the Sellers’ Knowledge,
with respect to any other contracting party, which, with the giving of notice,
the lapse of time or the happening of any other event or condition, would
reasonably be expected to (i) become a material default or event of material
default under any Material Contract or (ii) give any third party (A) the right
to declare a material default or exercise any material remedy under any Material
Contract, or (C) the right to cancel, terminate or materially modify any
Material Contract. To Sellers’ Knowledge, no member of the Seller Group has
received any written notice or other communication regarding any actual or
possible material violation or breach of, material default under, or intention
to cancel or materially modify any Material Contract.

Section 3.12 Tax Matters.

(a) All (i) material Tax Returns required to be filed with respect to the
Purchased Assets or by the Acquired Companies have been timely filed, and
(ii) Taxes shown on such Tax Returns have been paid. Sellers have delivered to
Purchaser correct and complete copies of all (i) income Tax Returns of
CareFusion U.K. 240 Limited and CareFusion Manufacturing Ireland 241 Limited
with respect to calendar years 2008, 2009 and 2010, (ii) material, stand-alone
state income Tax Returns of CareFusion 209, Inc. with respect to fiscal years
2008, 2009, 2010 and 2011, and (iii) pro forma Forms 1120 of CareFusion 209,
Inc. with respect to fiscal years 2008, 2009, 2010 and 2011.

(b) For all periods through and including the Closing Date, all amounts required
to be withheld or collected for payment of Taxes by the Acquired Companies and
by the Sellers and Selling Affiliates in relation to the Purchased Assets have
been properly withheld or collected, and, to the extent required by applicable
Law, have been paid over to the proper Governmental Authority.

(c) Except as set forth in Section 3.12(c) of the Seller Disclosure Schedule,
there is no Proceeding pending, nor any claim for Taxes being asserted, with
respect to Taxes or Tax Returns of the Acquired Companies or the Purchased
Assets. Except as set forth in Section 3.12(c) of the Seller Disclosure
Schedule, no currently effective waiver of any statute of limitations with
respect to Taxes has been granted or requested to be granted with respect to the
Acquired Companies or the Purchased Assets. To Sellers’ Knowledge, no claim has
ever been made by a Tax Authority in a jurisdiction where any of the Acquired
Companies does not file Tax Returns that such Acquired Company is or may be
subject to taxation in that jurisdiction. To Sellers’ Knowledge, none of the
Acquired Companies has a “permanent establishment” in any country outside of its
country of its incorporation or residence, as such term is defined in any
applicable tax treaty or convention between such Acquired Company’s country of
residence and such other country.

(d) There are no liens for Taxes upon the assets of the Acquired Companies or
upon the Purchased Assets except for Taxes not yet due and payable or that are
being contested in good faith.

 

29



--------------------------------------------------------------------------------

(e) None of the Acquired Companies is a party to or bound by any Tax sharing,
tax indemnity, or tax allocation agreement nor do any of the Acquired Companies
have any Liability or potential Liability to another party for Taxes under any
such agreement.

(f) None of the Acquired Companies has consummated or participated in, or is
currently participating in any transaction which was or is a reportable
transaction within the meaning of Section 1.6011-4(b) of the Treasury
Regulations.

(g) None of the Purchased Assets transferred by a Selling Affiliate that is not
a U.S. person constitutes a U.S. real property interest within the meaning of
section 897(c) of the Code

(h) To Sellers’ Knowledge, neither CareFusion U.K. 240 Limited, nor CareFusion
Manufacturing Ireland 241 Limited will be required to include in income, or
exclude any item of deduction from, taxable income for any Post-Closing Period
as a result of any (i) change in method of accounting for a Pre-Closing Period;
(ii) agreement entered into with a Tax Authority; (iii) installment sale or open
transaction disposition made on or prior to the Closing Date; (iv) prepaid
amount received on or prior to the Closing Date; or (v) deferral of income
arising out of cancellation of indebtedness on or prior to the Closing Date.

(i) There are no Tax holidays or Tax incentives with respect to the Acquired
Companies.

(j) None of the Acquired Companies has constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock qualifying
for tax-free treatment under Section 355 of the Code (i) in the two years prior
to the date of this Agreement or (ii) in a distribution that could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transaction
contemplated in this Agreement.

(k) This Section 3.12 constitutes the sole and exclusive representations and
warranties of the Sellers with respect to any matters relating to Taxes. For the
avoidance of doubt, nothing in this Section 3.12 or in the related section of
the Seller Disclosure Schedule shall affect Sellers’ obligations to indemnify
Purchaser under Article 9.

Section 3.13 Employee Benefit Matters.

(a) Section 3.13(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list of all Seller Plans and identifies those Seller Plans that are
Assumed Benefit Plans.

(b) The Sellers have made available to the Purchaser an accurate and complete
copy of the material documentation in relation to each Seller Plan.

(c) No Proceeding with respect to any Assumed Benefit Plan (other than routine
claims for benefits) is pending, or to the Sellers’ Knowledge, is threatened,
there are no current submissions or referrals to any Assumed Benefit Plan’s
internal dispute resolution procedure, or to any regulatory body in respect of
the Asset Selling Affiliates, Acquired Companies or the Assumed Benefit Plans,
and there are no material outstanding payments or penalties payable by the Asset
Selling Affiliates, Acquired Companies or the Assumed Benefit Plans in respect
of any litigation or arbitration proceedings or determinations of any such
regulatory bodies.

(d) As of the Closing Date, all contributions required to be made by the
Sellers, an Asset Selling Affiliate or an Acquired Company to each Assumed
Benefit Plan under the terms of such Assumed Benefit Plan or applicable Law will
have been made. Each Assumed Benefit Plan complies with the requirements of
applicable Law.

 

30



--------------------------------------------------------------------------------

(e) Each Seller Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination on which it can currently rely
or opinion letter from the IRS that it is qualified under Section 401(a) of the
Code and that its related trust is exempt from federal income Tax under
Section 501(a) of the Code. To Sellers’ Knowledge, no event has occurred or
circumstance exists that could reasonably be expected to give rise to
disqualification or loss of Tax-exempt status of any such Seller Plan or trust.
There does not now exist, nor do any circumstances exist that would reasonably
be expected to result in, any liability under Title IV of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) that would be a
liability of an Acquired Company following the Closing. No Assumed Benefit Plan
is a self-funded employee benefit plan.

(f) Each Seller Plan, including any amendments thereto, that the Sellers, the
Selling Affiliates and the Acquired Companies treat as having special tax status
with a Governmental Authority (including, but not limited to, the appropriate
taxation, social security or supervisory authorities in the relevant country,
state, territory or the like) has received any necessary approval or
qualification from such Governmental Authority (or there remains a period of
time in which to obtain such approval or qualification retroactive to the date
of any such amendment that has not previously received such approval or
qualification) and, to Sellers’ Knowledge, no event has occurred and no
circumstances exist which would be reasonably likely to adversely affect such
approval or qualification or result in the imposition of material sanctions by
such authorities.

(g) With respect to each Assumed Benefit Plan which is a defined benefit pension
plan (and excluding any foreign severance funds), as of March 31, 2012 and
except as set forth on Section 3.13(g) of the Seller Disclosure Schedule,
(i) there does not exist any accumulated funding deficiency, whether or not
waived, and (ii) the actuarial present value of all accrued benefits under such
Assumed Benefit Plan (based upon the assumptions used by the Seller in the
Ordinary Course of Business) does not exceed the fair market value of the assets
of such plan by more than $250,000.

(h) Section 3.13(h) of the Seller Disclosure Schedule lists all “nonqualified
deferred compensation plans” (subject to Section 409A of the Code) that are
Assumed Benefit Plans and to which the Acquired Companies, the Sellers and
Selling Affiliates is a party with an Employee. Each such nonqualified deferred
compensation plan materially complies with the requirements of paragraphs (2),
(3) and (4) of Section 409A(a) by its terms and has been operated in accordance
with such requirements. No event has occurred that would be treated by
Section 409A(b) as a transfer of property for purposes of Section 83 of the
Code.

(i) This Section 3.13 and Section 3.14 together constitute the sole and
exclusive representations and warranties of the Sellers with respect to any
matters relating to employee benefits.

Section 3.14 Employment and Labor Matters.

(a) Section 3.14(a) of the Seller Disclosure Schedule sets forth a list of all
Employees as of the date of this Agreement. Such list is accurate and complete
in all material respects with regard to name of Employee, position, date of
hire, engagement or seniority, compensation (including any Bonus described in
Section 10.12 of this Agreement) and benefits, status as exempt/non-exempt,
city/country of employment, date of hire, date of birth, employing Person, and
service credited for purposes of vesting and eligibility to participate under
any Seller Plan with respect to such Persons.

(b) Section 3.14(b) of the Seller Disclosure Schedule lists as of the date
hereof each Employee who is not fully available to perform work because of
disability or other leave, excluding ordinary annual leave or vacation, or
absence due to sickness or injury lasting less than two weeks, and also lists,
with respect to each such Employee, the basis of such disability or leave and
the anticipated date of return to full service.

 

31



--------------------------------------------------------------------------------

(c) There is no labor strike, picketing, slowdown, lockout, employee grievance
process or other work stoppage or labor dispute pending or, to Sellers’
Knowledge, threatened between any Asset Selling Affiliate or any Acquired
Company, on the one hand, and any Employees on the other hand.

(d) To the Sellers’ Knowledge, except as set forth in Section 3.14(d) of the
Seller Disclosure Schedule, the Asset Selling Affiliates and the Acquired
Companies are in compliance in all material respects with all applicable Laws
pertaining to the employment of their Employees, including all such Laws
relating to fair employment practices, equal employment opportunities,
prohibited discrimination and other similar employment activities.

(e) Except as disclosed in Section 3.14(e) of the Seller Disclosure Schedule and
except as required by applicable Law, no Asset Selling Affiliate or Acquired
Company has since January 1, 2010 been a party to, nor are they bound by, any
voluntary union contract or voluntary collective bargaining agreement with
respect to the Employees, nor is any such contract currently in effect or being
negotiated by or on behalf of any Asset Selling Affiliate or Acquired Company,
and no voluntary employee consultation body or works council exists representing
the Employees.

(f) Except as disclosed in Section 3.14(f) of the Seller Disclosure Schedule,
there are no current Proceedings in respect of any Employees relating to
employment practices including, discrimination, harassment, retaliation,
wrongful termination, unfair dismissal, workers’ compensation (or the equivalent
concept in an applicable jurisdiction), disability, or pursuant to any
employment-related contract or tort theory.

(g) To Sellers’ Knowledge, there is no material violation of any employment
Contract between any Acquired Company or Asset Selling Affiliate (on the one
hand) and any Employee (on the other).

(h) Except as disclosed in Section 3.14(h) of the Seller Disclosure Schedule,
there are no ongoing formal performance improvement processes or live
disciplinary sanctions against any of the Employees.

(i) Except as disclosed in Section 3.14(i) of the Seller Disclosure Schedule and
other than as required by applicable Law, neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
(of themselves) (i) result in any payment (including severance, unemployment
compensation, golden parachute, bonus or otherwise) obligation of the Purchaser
or any of its Affiliates (including the Acquired Companies from Closing) to any
Employee, (ii) materially increase or otherwise enhance any benefits otherwise
payable by Purchaser or its Affiliates (including the Acquired Companies or the
Designated Affiliates from Closing), (iii) result in the acceleration of the
time of payment or vesting of any such benefits, except as required under
Section 411(d)(3) of the Code, (iv) increase the amount of compensation due to
any Employee for which the Purchaser or any of its Affiliates (including the
Acquired Companies from Closing) will be responsible, or (v) result in the
forgiveness in whole or in part of any outstanding loans made by Sellers or the
Asset Selling Affiliates to any Employee (for which the Purchaser or its
Affiliates will be liable or responsible).

(j) This Section 3.14 and Section 3.13 together constitute the sole and
exclusive representations and warranties of the Sellers with respect to any
matters relating to employment and labor matters.

Section 3.15 Environmental, Health and Safety Matters. Except as disclosed in
Section 3.15 of the Seller Disclosure Schedule, the Sellers, the Selling
Affiliates and the Acquired Companies have since June 30, 2009 been and are in
compliance in all material respects with (a) all Environmental Laws (to the
extent that they relate to the Business), and (b) all Governmental
Authorizations required of the Seller, the

 

32



--------------------------------------------------------------------------------

Selling Affiliates and the Acquired Companies under Environmental Laws to
conduct the Business as presently conducted or to occupy the Leased Real
Property and the Acquired Company Leased Real Property as presently occupied.
There have been no Releases of Hazardous Materials at or from the Acquired
Company Real Property, the Leased Real Property or the Acquired Company Leased
Real Property in connection with the operation of the Business that is
reasonably likely to result in any material Liability under applicable
Environmental Laws. None of the Sellers, the Selling Affiliate and the Acquired
Companies has received any written notice stating that the conduct of the
Business or the condition of any Acquired Company Real Property, Leased Real
Property or Acquired Company Leased Real Property is currently in violation of
any Environmental Law or that any of the Sellers, the Selling Affiliates and the
Acquired Companies has any current Liability under applicable Environmental Laws
arising out of the Release of Hazardous Materials at any third party disposal
site. No Proceeding is pending or, to the Sellers’ Knowledge, threatened against
the Sellers, any Selling Affiliate or any Acquired Company that alleges a
violation by the Sellers, any Selling Affiliate or any Acquired Company of any
applicable Environmental Laws (to the extent that they relate to the Business).
The Sellers have made available to the Purchaser any material environmental
reports, assessments or investigations related to the Business in the
possession, custody or control of the Sellers, any Selling Affiliates or any
Acquired Company. Neither the execution of this Agreement nor the consummation
of the transactions contemplated hereunder will require any investigation,
remediation or other action with respect to Hazardous Materials, or any notice
to or consent of Governmental Authorities or third parties pursuant to any
applicable so-called “property transfer act” statutes or regulations. This
Section 3.15 constitutes the sole and exclusive representations and warranties
of the Sellers with respect to any matters relating to environmental, health and
safety matters.

Section 3.16 Governmental Authorizations.

(a) The Sellers, the Selling Affiliates and the Acquired Companies have all
material Governmental Authorizations that are necessary for the Sellers, the
Selling Affiliates and the Acquired Companies to conduct the Business in the
manner in which it is presently conducted (together, the “Material Governmental
Authorizations”). The Sellers, the Selling Affiliates and the Acquired Companies
are in possession of all Material Governmental Authorizations and are in
compliance in all material respects with all such Material Governmental
Authorizations. No suspension or cancellation of any such Material Governmental
Authorization is pending or, to the Sellers’ Knowledge, threatened.

Section 3.17 Compliance with Laws. The Seller, the Selling Affiliates and the
Acquired Companies are in compliance in all material respects with all Laws,
including Healthcare Laws (but other than Environmental Laws, Tax Laws, Laws
relating to employee benefits or labor matters, or Laws relating to certain
regulatory compliance matters, which are governed by Sections 3.12 through 3.16,
and Section 3.20, as applicable) applicable to the conduct of the Business, the
ownership or operation of the Business, or the ownership or use of the Purchased
Assets, or the assets of the Acquired Companies (with respect to the Business).

Section 3.18 Legal Proceedings. Except as provided in Section 3.18 of the Seller
Disclosure Schedule, there is no material Proceeding pending or, to the Sellers’
Knowledge, threatened against any Acquired Company or against a Seller or any
Selling Affiliate with respect to the Business or any Purchased Asset. No
Acquired Company, nor Seller nor any Selling Affiliate (to the extent relating
to the Business) is subject to any material outstanding Judgment.

Section 3.19 Product Defects.

(a) Section 3.19(a) of the Seller Disclosure Schedule sets forth a list of all
(a) Seller Products which have been recalled, withdrawn or suspended (other than
Seller Products discontinued or suspended in the Ordinary Course of Business or
by reason of business decisions made without regard to (A) concerns as to design
or other inherent defect or risk to the safety of the users thereof or
(B) written

 

33



--------------------------------------------------------------------------------

concerns of any Governmental Authority received by the Sellers, Asset Selling
Affiliates or Acquired Companies) since the Spin Date, and (b) Proceedings
pending against the Sellers, Asset Selling Affiliates or Acquired Companies at
any time since the Spin Date (whether such Proceedings have since been completed
or remain pending) seeking the recall, withdrawal, suspension or seizure of any
Seller Products or seeking to enjoin any of the Sellers, Asset Selling
Affiliates or Acquired Companies from engaging in activities pertaining to any
Seller Products.

(b) Except as disclosed in Section 3.19(a) of the Seller Disclosure Schedule,
each (i) Seller Product manufactured, merchandised, serviced, distributed, sold
or delivered since June 30, 2009 by the Seller Group in connection with the
Business has been in conformity in all material respects with all applicable
contractual commitments and all express and implied warranties made by members
of the Seller Group, (ii) member of the Seller Group has no material liability
or obligation for replacement or repair thereof or other damages in connection
therewith, in each case subject to warranty claims in the Ordinary Course of
Business and the terms of any written Contract with the applicable third party.
Except as disclosed in Section 3.19(b) of the Seller Disclosure Schedule, no
member of the Seller Group has been required to file any notice or other report
with, or provide information to, any product safety agency, commission, board or
other Governmental Authority concerning actual or potential hazards with respect
to any such Seller Product.

Section 3.20 Certain Regulatory Compliance.

(a) The Acquired Companies, the Sellers and Asset Selling Affiliates (with
respect to the Business) and, to Sellers’ Knowledge, each director, officer,
employee, agent or distributor of such Persons (in the case of each Seller and
Asset Selling Affiliate, with respect to the Business), have, since the Spin
Date, complied with the Foreign Corrupt Practices Act, 15 U.S.C. 78dd et seq
(“FCPA”) and all other applicable anti-corruption Laws. The Sellers maintain a
system of internal accounting controls (as applied to the Acquired Companies),
and the books and records of the Acquired Companies are maintained, pursuant to
the requirements of 15 U.S.C. 78m(b)(2).

Section 3.21 Insurance. A list and brief description of policies of insurance
held by any Acquired Company, including the policy number, the coverage, names
of insurance carrier, principal amount or limit, annual premium, deductible and
date of expiration of each policy, is set forth in Section 3.21(a) of the Seller
Disclosure Schedule. All premiums due and payable under all such policies have
been timely paid, and the Acquired Companies are otherwise in compliance with
the terms of such policies. Section 3.21(b) of the Seller Disclosure Schedule
further sets forth an accurate and complete list of all material claims asserted
by a Seller, any Selling Affiliate or any Acquired Company (in each case, with
respect to the Business) pursuant to any product liability and general liability
policy with an insurance carrier since January 1, 2009, and describes the nature
and status of the claims.

Section 3.22 Customers and Suppliers. Section 3.22(a) of the Seller Disclosure
Schedule sets forth a true and complete list of the top ten customers of the
Business, based on the revenue from such customer during the 12-month period
ended June 30, 2011, in each of the United States, Germany, Italy, Spain, the
United Kingdom and the Netherlands. Section 3.22(b) of the Seller Disclosure
Schedule sets forth a true and complete list of the top ten suppliers of the
Business, based on amounts paid or payable by the Sellers, the Selling
Affiliates or the Acquired Companies to such supplier with respect to the
Business during the 12-month period ended June 30, 2011. As of the date hereof,
none of the customers listed in Section 3.22(a) of the Seller Disclosure
Schedule and none of the suppliers listed in Section 3.22(b) of the Seller
Disclosure Schedule, has to Sellers’ Knowledge threatened, or indicated its
intention, to (i) cancel or otherwise terminate its relationship with the Seller
Group or (ii) reduce substantially their purchases from or sale to the Seller
Group of any products, equipment, goods or services relating to the Business,
and, to the Sellers’ Knowledge, no fact or condition exists (other than the
transactions contemplated hereby) involving such customers or suppliers which
would reasonably be expected to give rise to the matters set forth in (i) or
(ii) of this sentence.

 

34



--------------------------------------------------------------------------------

Section 3.23 Brokers Fees. None of the Sellers, the Selling Affiliate and the
Acquired Companies has incurred any Liability to pay any fees or commissions to
any broker, finder or agent in connection with any of the transactions
contemplated by this Agreement for which the Purchaser (or any Acquired Company
from Closing) would become liable or obligated.

Section 3.24 Disclaimer of Other Representations and Warranties. The
representations and warranties set forth in this Article 3 are the only
representations and warranties made by the Sellers (or any of their Affiliates,
or any of their respective officers, directors, employees, agents,
representatives or stockholders) with respect to the Business, the Purchased
Assets, the Assumed Liabilities, the Shares, the Acquired Companies or any other
matter relating to the transactions contemplated by this Agreement. Except as
specifically set forth in this Article 3, the Sellers are selling the Purchased
Assets and the Shares to the Purchaser “as is” and “where is” and with all
faults, and make no warranty, express or implied, as to any matter whatsoever
relating to the Business, the Purchased Assets, the Assumed Liabilities, the
Shares, the Acquired Companies or any other matter relating to the transactions
contemplated by this Agreement, including as to (i) merchantability or fitness
for any particular use or purpose, (ii) the operation of the Business by the
Purchaser after the Closing in any manner, or (iii) the probable success or
profitability of the Business after the Closing.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Sellers that as of the date of this
Agreement and as of the Closing Date the statements set forth in this Article 4
are true and correct, except as set forth on the disclosure schedule delivered
by the Purchaser to the Sellers concurrently with the execution and delivery of
this Agreement and dated as of the date of this Agreement (the “Purchaser
Disclosure Schedule”):

Section 4.1 Organization and Good Standing. The Purchaser and each Designated
Affiliate is a corporation or other legal entity duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, and has all requisite corporate power and authority to conduct its
business as it is presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, prevent or
delay consummation of the transactions contemplated under this Agreement.

Section 4.2 Authority and Enforceability. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and the
Purchaser and each of its Affiliates have all requisite corporate power and
authority to execute and deliver each Ancillary Agreement to which it is a party
and to perform its obligations under this Agreement and each such Ancillary
Agreement. The execution, delivery and performance of this Agreement and each
Ancillary Agreement to which the Purchaser and each of Purchaser’s Affiliates is
a party and the consummation of the transactions contemplated hereby and thereby
have been (or will be with respect to each Affiliate of Purchaser) duly
authorized by all necessary action on the part of the Purchaser and each of
Purchaser’s Affiliates party thereto, as the case may be. The Purchaser has duly
and validly executed and delivered this Agreement and, on or prior to the
Closing, the Purchaser and each of Purchaser’s Affiliates will have duly and
validly executed and delivered each Ancillary Agreement to which it is a party.
Assuming the due authorization, execution and delivery of this Agreement and the
Ancillary Agreements by the Sellers and the other parties thereto, this
Agreement constitutes, and at the Closing each Ancillary Agreement to which the
Purchaser or each of Affiliate of Purchaser is a party will constitute, the
valid and binding obligation of the Purchaser

 

35



--------------------------------------------------------------------------------

and such Affiliates of Purchaser, as the case may be, enforceable against the
Purchaser and such Affiliates of Purchaser in accordance with its terms, subject
to (a) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (b) Laws governing specific performance, injunctive
relief and other equitable remedies.

Section 4.3 No Conflict. Neither the execution, delivery and performance of this
Agreement by the Purchaser and any Ancillary Agreement by the Purchaser or any
Affiliate of Purchaser party thereto, nor the consummation by the Purchaser and
Affiliates of the transactions contemplated by this Agreement, will (a) conflict
with or violate the certificate of incorporation, certificate of formation,
bylaws, limited liability company agreement or other applicable charter or
organizational documents of the Purchaser or any of its Affiliates, (b) result
in a breach or default under, or create in any Person the right to terminate,
cancel, accelerate or modify, or require any notice, consent or waiver under,
any material Contract to which the Purchaser or any of Purchaser’s Affiliates is
a party or by which the Purchaser or any of Purchaser’s Affiliates is bound, in
any case with or without due notice or lapse of time or both, (c) violate in any
respect any Law or Judgment applicable to the Purchaser or any of its
Purchaser’s Affiliates, or (d) except under applicable Antitrust Laws, require
the Purchaser or any of Purchaser’s Affiliates to obtain any Governmental
Authorization or make any filing with any Governmental Authority, except, with
respect to clauses (b), (c) and (d), for any such conflicts, violations,
breaches, delay or other occurrences which would not, individually or in the
aggregate, have a material adverse effect on the Purchaser or prevent or delay
consummation of the transactions contemplated under this Agreement.

Section 4.4 Legal Proceedings. There is no Proceeding pending or, to the
Purchaser’s knowledge, threatened against the Purchaser or any of the
Purchaser’s Affiliates that questions or challenges the validity of this
Agreement or that may prevent, delay, make illegal or otherwise interfere with
the ability of the Purchaser or any of the Purchaser’s Affiliates to consummate
any of the transactions contemplated by this Agreement.

Section 4.5 Investment Intent. The Purchaser and the Designated Affiliates are
acquiring the Shares for the Purchaser’s and the Designated Affiliates’ own
account for investment purposes only and are not acquiring the Shares with a
view to, or for sale in connection with, any distribution thereof in violation
of U.S. federal Law or any other applicable securities Laws. The Purchaser and
the Designated Affiliates acknowledge that the Shares have not be registered
under the U.S. Securities Act of 1933, as amended, or any state or non-U.S. Law
regarding the sale of securities.

Section 4.6 Brokers Fees. Neither the Purchaser or any Designated Affiliate, nor
any Person acting on their behalf, has incurred any Liability to pay any fees or
commissions to any broker, finder or agent in connection with any of the
transactions contemplated by this Agreement.

Section 4.7 Financial Capacity. The Purchaser has immediately available cash in
an amount sufficient to pay the Purchase Price or, if some or all of the
Purchase Price will be obtained from external financing sources, the Purchaser
has delivered to the Sellers executed commitments, including bridge commitments
(collectively, the “Commitment Letters”), if necessary, for all such funds, in
form and substance reasonably satisfactory to the Sellers, and the Purchaser
will have available as of the Closing Date (either from its immediately
available cash or from the financing contemplated by the Commitment Letters, or
a combination thereof) funds sufficient to pay the Purchase Price. The Purchaser
knows of no circumstance or condition that it expects will prevent the
availability at the Closing of the funds necessary to consummate the
transactions contemplated by this Agreement on the terms set forth in this
Agreement.

Section 4.8 Independent Investigation. The Purchaser has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition and prospects of
the Business and the Acquired Companies as it has deemed appropriate, which
investigation, review and analysis was done by the Purchaser and its Affiliates
and

 

36



--------------------------------------------------------------------------------

representatives. The Purchaser acknowledges that it and its Affiliates and
representatives have been provided diligence materials with respect to the
personnel, properties, premises and records of the Business and the Acquired
Companies for such purpose. The Purchaser acknowledges that other than the
representations and warranties set forth in Article 3, none of the Sellers, the
Selling Affiliates, the Acquired Companies, their Affiliates, and their
respective officers, directors, employees, agents, representatives and
stockholders makes or has made any representation or warranty, express or
implied, at law or in equity, as to any matter whatsoever relating to the
Business, the Purchased Assets, the Assumed Liabilities, the Shares, the
Acquired Companies or any other matter relating to the transactions contemplated
by this Agreement, including as to (i) merchantability or fitness for any
particular use or purpose, (ii) the operation of the Business by the Purchaser
after the Closing in any manner, or (iii) the probable success or profitability
of the Business after the Closing, it being understood that the foregoing shall
not limit any claim of the Purchaser based on fraud.

ARTICLE 5

COVENANTS

Section 5.1 Access and Investigation. Until the Closing and upon reasonable
advance notice from the Purchaser, the Sellers will, and will cause the Selling
Affiliates and the Acquired Companies to, allow the Purchaser and its
representatives reasonable access during normal business hours, subject to
reasonable coordination with the Seller (including with respect to ensuring
security and safety) and without unreasonable interference to the operation of
the Business to (a) such materials and information about the Business as the
Purchaser may reasonably request, (b) those employees of the Business mutually
agreed between the Sellers and the Purchaser, and (c) the properties, offices,
plants and other facilities relating to the Business, which (in each case) all
such material and information (including as gained through any access to
offices, properties, employees or representatives) being held by Purchaser and
its Affiliates and representatives pursuant to the terms of the Confidentiality
Agreement). The covenants in this Section 5.1 will not require Sellers or any of
their Affiliates or representatives to permit Purchaser or its representatives
to conduct any environmental tests, including soil, water, air or other sampling
or testing, at or relating to any applicable real property.

Section 5.2 Operation of the Business.

(a) Until the Closing, except as expressly contemplated, permitted or required
by this Agreement, as described in Section 5.2 of the Seller Disclosure Schedule
or as otherwise consented to in writing by the Purchaser (which consent will not
be unreasonably withheld, conditioned or delayed), the Sellers will, and will
cause the Selling Affiliates and the Acquired Companies to, conduct the Business
in the Ordinary Course of Business in all material respects, use their
commercially reasonable efforts to keep available the services of the Employees
and to preserve the Business’ relationships with its customers and others doing
business with it.

(b) Without limiting the generality of the foregoing clause (a), from the date
hereof until the Closing, except as expressly contemplated, permitted or
required by this Agreement, as described in Section 5.2 of the Seller Disclosure
Schedule or as otherwise consented to in writing by the Purchaser (which consent
will not be unreasonably withheld, conditioned or delayed), the Sellers will
not, and will not cause or permit any Selling Affiliate or Acquired Company to:

(i) amend the articles of incorporation or bylaws or other applicable charter or
organizational documents of (A) any Acquired Company or (B) any Selling
Affiliate in a manner that could be expected to delay or otherwise interfere
with the consummation of the transactions contemplated by this Agreement;

 

37



--------------------------------------------------------------------------------

(ii) issue, sell or pledge additional shares of the capital stock of any
Acquired Company (or securities convertible into any such shares), or any
options, warrants or rights to acquire any such shares or other convertible
securities;

(iii) purchase, redeem or otherwise acquire any outstanding shares or other
equity securities of any Acquired Company;

(iv) incur any Indebtedness for borrowed money of any Acquired Company (other
than from another Acquired Company) or that constitutes an Assumed Liability, in
each case other than in the Ordinary Course of Business;

(v) place or allow the creation of any Encumbrance (other than a Permitted
Encumbrance) on any of the Purchased Assets, the Shares or the assets of the
Acquired Companies (other than Retained Assets);

(vi) sell, transfer or otherwise dispose of any of the Purchased Assets or any
of the assets of the Acquired Companies, other than inventory in the Ordinary
Course of Business and Retained Assets;

(vii) acquire, by merger or consolidation with, or by purchase of all or a
substantial portion of the assets or stock of, or by any other manner, any
business or entity, by any Acquired Company or which would constitute a
Purchased Asset or Assumed Liability, or enter into any joint venture,
partnership or other similar arrangement for the conduct of the Business;

(viii) change the remuneration, benefits or other material terms of employment
of any Employee, other than (i) as required by Law, (ii) pay rises in the
Ordinary Course of Business (provided any such pay rise is not in excess of 3%
of the applicable employee’s compensation) or (iii) to satisfy a contractual
commitment existing prior to the date of this Agreement;

(ix) (A) hire or terminate (1) any Employee with an annual base salary of more
than U.S.$100,000, or (2) more than five Employees with an annual base salary
less than U.S.$100,000, or (B) transfer any employee into, or any Employee out
of, any Acquired Company or Asset Selling Affiliate, except as contemplated by
this Agreement;

(x) enter into, extend, terminate, amend, fail to renew or modify in any
material respect, any (A) Material Contract, (B) Seller Plan or (C) Lease, in
each case except in the Ordinary Course of Business;

(xi) pay, discharge, satisfy, settle or waive, outside the Ordinary Course of
Business, any Proceedings or Liabilities in excess of $100,000 in any one case
with respect to the Business (other than Indebtedness or Intercompany Accounts);

(xii) initiate any Proceeding, except where the amount in controversy does not
exceed $25,000 and does not involve injunctive or other equitable relief;

(xiii) to the extent not otherwise required by Law, prepare or file any Tax
Return of an Acquired Company inconsistent with past practice or, on any such
Tax Return, take any position, make any election, or adopt any method that is
inconsistent with positions taken, elections made or methods used in preparing
or filing similar Tax Returns in prior periods;

 

38



--------------------------------------------------------------------------------

(xiv) make any change (other than due to changes in GAAP or as consistently
applied by the Sellers throughout their corporate group) in the accounting
policies applied in the preparation of the Financial Statements;

(xv) declare or pay any dividends on or make any other distributions (whether in
cash, shares or property); provided, however, that the Sellers may make, pay or
distribute Cash and intercompany receivables other than any such Cash required
to comply with the Sellers’ obligations pursuant to Section 5.2(a) hereof; or

(xvi) (i) agree in writing to take any of the foregoing actions,
(ii) intentionally take or agree to take any action which could reasonably be
expected to render any of the Sellers’ representations and warranties contained
in this Agreement untrue or inaccurate such that the condition set forth in
Section 6.1(a) of this Agreement would not be satisfied, or (iii) intentionally
take or agree to take any action which could reasonably be expected to prevent
the Sellers (or any Selling Affiliate) from performing, or cause the Sellers (or
any Selling Affiliate) not to perform, one or more covenants required hereunder
to be performed by the Sellers (or any Selling Affiliate) such that the
condition set forth in Section 6.1(b) of this Agreement would not be satisfied.

(c) Notwithstanding the other provisions of this Section 5.2, the Sellers may
cause the Reorganization (and all actions necessary for, or incidental to, the
Reorganization) to occur prior to Closing in accordance with Section 5.11, and
such Reorganization (or action) will not be considered a breach of Sections
5.2(a) or 5.2(b), or any other provision of this Agreement.

Section 5.3 Consents and Filings.

(a) Subject to the terms and conditions provided in this Section 5.3, the
Sellers and the Purchaser will each use their respective best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement and to cooperate
with each other in connection with the foregoing, including to: (i) obtain all
necessary waivers, consents and approvals from other parties to Material
Contracts; (ii) obtain all Governmental Authorizations that are required to be
obtained under any Law; (iii) lift or rescind any injunction, restraining order
or other Judgment adversely affecting the ability of the parties to this
Agreement to consummate the transactions contemplated by this Agreement;
(iv) effect all necessary registrations and filings under Antitrust Laws,
including filings and submissions of information requested or required by any
Governmental Authority that are deemed by the Sellers and the Purchaser, after
consulting with one another, to be applicable to the transactions contemplated
by this Agreement (“Governmental Antitrust Authority”), with any such Antitrust
Law filings to be made by the parties as set forth in Section 5.3 of the Seller
Disclosure Schedule; and (v) fulfill all conditions to this Agreement. The
Sellers and the Purchaser further covenant and agree, with respect to any
threatened or pending preliminary or permanent injunction or other Judgment or
Law that would adversely affect the ability of the parties to this Agreement to
consummate the transactions contemplated by this Agreement, to use their
respective best efforts to prevent the entry, enactment or promulgation thereof,
as the case may be. In no event, however, will the Sellers or any Selling
Affiliate be obligated to pay any money to any Person or to offer or grant other
financial or other accommodations to any Person in connection with their
obligations under this Section 5.3.

(b) In furtherance and not in limitation of the foregoing, the Purchaser will
use its best efforts to resolve such objections, if any, as may be asserted with
respect to the transactions contemplated by this Agreement under any antitrust,
competition or trade regulatory Laws (“Antitrust Laws”). Without limiting the
generality of the foregoing, the Purchaser will (i) use its best efforts to
avoid the entry of, or to have vacated or terminated, any Judgment that would
restrain, prevent or delay the consummation of

 

39



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement, including defending through
litigation on the merits and through any available appeals any claim asserted in
any court by any party, and (ii) take any and all steps necessary to avoid (or
eliminate) each and every impediment under any Antitrust Laws that may be
asserted by any Governmental Antitrust Authority with respect to the
transactions contemplated by this Agreement so as to enable the consummation of
such transactions to occur as expeditiously as possible, including proposing,
negotiating, committing to and effecting (by consent decree, hold separate order
or otherwise) the sale, divestiture or disposition of such assets or businesses
of the Purchaser or its Affiliates or of the Acquired Companies, or of the
Purchased Assets or the Business (or otherwise taking or committing to take any
action that limits its freedom of action with respect to any of the businesses,
product lines or assets of the Purchaser or its Affiliates or of the Acquired
Companies, or of the Purchased Assets or the Business) as may be required in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other Judgment in any Proceeding, which would
otherwise have the effect of preventing or delaying the consummation of the
transactions contemplated by this Agreement. The entry by any Governmental
Antitrust Authority (where it has the power to do so) in any Proceeding brought
by a private party or Governmental Antitrust Authority challenging the
transactions contemplated by this Agreement as violative of any Antitrust Law,
of a Judgment permitting the transactions contemplated by this Agreement, but
requiring that any of the businesses, product lines or assets of any of the
Purchaser or its Affiliates or of the Acquired Companies, or of the Purchased
Assets or the Business be divested or held separate by the Purchaser, or that
would otherwise limit the Purchaser’s freedom of action with respect to, or its
ability to retain, the Business or any portion thereof or any of the Purchaser’s
or its Affiliates’ other businesses, product lines or assets, will not be deemed
a failure to satisfy the conditions specified in Section 6.1(c) or 6.1(e).
Notwithstanding the foregoing, however, none of the Sellers or any Selling
Affiliate will be required to divest or hold separate or otherwise take or
commit to take any action that limits its ability to retain in the event of
failure to meet any of the conditions set forth in Article 6 the Business or any
portion thereof, or its freedom of action with respect to any of its or their
other businesses, product lines or assets.

(c) The Sellers and the Purchaser will keep each other apprised of the status of
matters relating to the completion of the transactions contemplated by this
Agreement and work cooperatively in connection with obtaining the requisite
Governmental Authorizations, including: (i) cooperating with the other party in
connection with filings under any Antitrust Laws, including, with respect to the
party making a filing, (A) providing copies of all such documents to the
non-filing party and its advisors prior to filing (other than documents
containing confidential business information that will be shared only with
outside legal counsel to the non-filing party), and (B) considering all
reasonable additions, deletions or changes suggested in connection with any such
filing; (ii) promptly furnishing to each other all information reasonably
required for any application or other filing to be made pursuant to any
Antitrust Laws in connection with the transactions contemplated by this
Agreement (or where such information constitutes confidential business
information of the disclosing party, providing it only to the outside legal
counsel to the other party); (iii) promptly notifying the other of, and if in
writing furnishing the other with copies of, any communications from or with any
Governmental Antitrust Authority with respect to the transactions contemplated
by this Agreement (other than documents containing confidential business
information of the disclosing party that will be shared only with outside legal
counsel to the other party); (iv) permitting the other party to review in
advance and considering in good faith the views of one another in connection
with any proposed material communication with any Governmental Antitrust
Authority in connection with Proceedings under or relating to any Antitrust
Laws; (v) not agreeing to participate in any meeting or discussion with any
Governmental Antitrust Authority in connection with Proceedings under or
relating to any Antitrust Laws unless it consults with the other party in
advance, and, to the extent permitted by such Governmental Antitrust Authority,
gives the other party the opportunity to attend and participate in such meetings
or discussions; and (vi) consulting and cooperating with one another in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of either
party to this Agreement in connection with

 

40



--------------------------------------------------------------------------------

Proceedings under or relating to any Antitrust Laws. If either party or any
Affiliate thereof receives a request for additional information or documentary
material from any such Governmental Antitrust Authority with respect to the
transactions contemplated by this Agreement, then such party will endeavor in
good faith to make, or cause to be made, as soon as practicable and after
consultation with the other party, an appropriate response in compliance with
such request. The Purchaser will advise the Sellers promptly in respect of any
understandings, undertakings or agreements (oral or written) which the Purchaser
proposes to make or enter into with any Governmental Antitrust Authority in
connection with the transactions contemplated by this Agreement.

Section 5.4 Financing. Notwithstanding anything contained in this Agreement to
the contrary, the Purchaser expressly acknowledges and agrees that the
Purchaser’s obligations under this Agreement are not conditioned in any manner
whatsoever upon the Purchaser or any Designated Affiliate obtaining any
financing or the receipt of proceeds therefrom. The Purchaser will keep the
Sellers reasonably apprised of all material developments or changes relating to
the financing contemplated by the Commitment Letters. In the event that the
Commitment Letters cease to be in full force and effect at any time or the
lenders party thereto indicate any unwillingness to provide the financing
contemplated thereby, or for any reason the Purchaser otherwise no longer
believes in good faith that it or any Designated Affiliate will be able to
obtain the financing contemplated thereby, then the Purchaser will promptly
notify the Sellers and use its reasonable best efforts to obtain replacement
financing arrangements or commitment letters, on terms and conditions that are
no less favorable to the Purchaser than those set forth in the Commitment
Letters, as soon as reasonably practicable. The Purchaser will not, and will not
permit any of its Affiliates to, without the prior written consent of the
Sellers, take any action or enter into any transaction, including any merger,
acquisition, joint venture, lease or other Contract or debt or equity financing
that would reasonably be expected to impair, delay or prevent the financing
contemplated by the Commitment Letters.

Section 5.5 Confidentiality.

(a) The parties agree to continue to abide by that certain Confidentiality
Agreement between CFN 2200 and the Purchaser dated March 30, 2012 (the
“Confidentiality Agreement”), which will survive until the Closing, at which
time the Confidentiality Agreement will terminate. If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement will
continue in full force and effect in accordance with its terms in respect of
that portion of the Confidential Information (as defined in the Confidentiality
Agreement) relating to the Business and the transactions contemplated by this
Agreement.

(b) For a period of two years after the Closing, the Sellers will, and will
cause the Selling Affiliates to, and will instruct their directors, officers,
employees and advisors to, hold in confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of Law, all
non-public documents and information to the extent relating to the Business (the
“Business Information”), except to the extent that such Business Information
(i) must be disclosed in connection with the obligations of the Sellers or the
Selling Affiliates pursuant to this Agreement and the Ancillary Agreements,
(ii) can be shown to have been in the public domain through no fault of the
Sellers or any Selling Affiliate, or (iii) was lawfully acquired by the Sellers
or any Selling Affiliate from a source other than those related to its prior
ownership of the Business and that are not restricted by Law, contract or
fiduciary duty from disclosing such information. Notwithstanding the foregoing,
in no event will this Section 5.5(b) limit or otherwise restrict the right of
the Sellers or any Selling Affiliate to disclose such Business Information
(w) to their and their Affiliates’ respective directors, officers, employees,
agents and advisors to the extent reasonably required to facilitate the
negotiation, execution, delivery or performance of this Agreement and the
Ancillary Agreements, (x) to any Governmental Authority or arbitrator to the
extent reasonably required in connection with any Proceeding relating to the
enforcement of this Agreement or any Ancillary Agreement, (y) in connection with
their indemnification obligations under this Agreement, including the defense of
any Third Party Claim, and (z) as permitted in accordance with Section 5.6 or
Article 9.

 

41



--------------------------------------------------------------------------------

Section 5.6 Public Announcements. Prior to the Closing, each party agrees not to
issue any press release or make any other public announcement relating to this
Agreement or the transactions contemplated hereunder without the prior written
approval of the other parties, except that each of the Sellers and the Purchaser
reserves the right, without the other parties’ prior consent, to make any public
disclosure it believes in good faith is required by applicable securities Laws
or securities listing standards (in which case the disclosing party agrees to
use commercially reasonable efforts to advise the other parties prior to making
such disclosure). The parties will agree on mutually acceptable joint press
releases announcing each of the execution of this Agreement and the Closing.

Section 5.7 Further Actions. Subject to the other express provisions of this
Agreement, upon the request of any party to this Agreement, the other parties
will execute and deliver or cause to be executed and delivered such other
documents, instruments and agreements as the requesting party may reasonably
require for the purpose of carrying out the intent of this Agreement and to
consummate and make effective the transactions contemplated by this Agreement.

Section 5.8 Indemnification.

(a) The Purchaser will not, for a period of six years after the Closing, take or
permit any action to alter or impair any exculpatory or indemnification
provisions now existing in the certificate of incorporation or bylaws or other
applicable charter or organizational documents of any Acquired Company for the
benefit of any individual who served as a director or officer of any Acquired
Company at any time prior to the Closing (each an “Affiliate Indemnified
Party”), except for any changes which may be required to conform with changes in
applicable Law, any changes which do not affect the application of such
provisions to acts or omissions of such individuals prior to the Closing and any
changes which would not affect adversely the rights of any Affiliate Indemnified
Party.

(b) Without limiting the generality of this Section 5.8, the provisions of this
Section 5.8 are intended for the benefit of, and may be enforced by, each of the
Affiliate Indemnified Parties and their respective heirs.

Section 5.9 Bulk Transfer Laws. The Purchaser hereby waives compliance by the
Sellers and/or any Selling Affiliate with any applicable bulk sale or bulk
transfer Laws of any jurisdiction in connection with the transactions
contemplated by this Agreement.

Section 5.10 Designated Affiliates. The Purchaser will use its reasonable best
efforts to, where necessary, form acquisition vehicles (with all necessary
Governmental Authorizations and any mandatory insurance required by applicable
Law) at Purchaser’s sole cost in all applicable jurisdictions and designate all
of its Designated Affiliates as soon as practicable following the date of this
Agreement and, in any event, will use its reasonable best efforts to make such
designation not less than ten (10) days prior to the Closing.

Section 5.11 Reorganization. The Sellers will, and will cause their Affiliates
to, at the Sellers’ sole cost and expense, take such steps that are necessary or
appropriate (in the Sellers’ reasonable opinion) to (a) cause any Retained
Assets, Retained Employees and Retained Liabilities of each Acquired Company to
be sold, transferred, assigned or otherwise conveyed to or assumed by, as
applicable, Affiliates of the Sellers (other than the Acquired Companies),
(b) except any items expressly included in the definition of Closing Net Working
Capital and balances arising from any current trading activity, (i) make a
capital contribution into any Acquired Company, (ii) distribute, pay or satisfy
any Intercompany Receivables and the debtor’s obligation with respect to the
Notes Receivable, and (iii) settle, capitalize or otherwise

 

42



--------------------------------------------------------------------------------

eliminate any Intercompany Payables and the creditor’s right to receive the
Notes Receivable, in each case in whole or part and as determined by the Sellers
in their sole discretion, (c) cause all Employees who provide services or are
assigned to, but are not employed by, CareFusion 209, Inc. to be transferred
with their consent or in accordance with applicable Law to CareFusion 209, Inc.
and (d) cause any assets (in each case to the extent exclusively relating to the
Business or that would otherwise fall within the definition of Purchased Assets
if held by an Asset Selling Affiliate)) currently held by the Sellers or any of
their Affiliates (other than any Acquired Company or Asset Selling Affiliate) to
be transferred, assigned or otherwise conveyed to, as applicable, any Acquired
Company or Asset Selling Affiliate and, to the extent any Acquired Company or
Asset Selling Affiliate receives all rights related to such asset, any Liability
related to such asset will be assumed by, as applicable, any Acquired Company or
Asset Selling Affiliate, in each case, effective at or prior to the Closing (the
“Reorganization”).

Section 5.12 Removal of Cash. Until the Closing, the Sellers agree to use
commercially reasonable efforts to distribute, extract or otherwise remove as
much Cash as is reasonably practicable and permitted under applicable Law from
the Acquired Companies.

Section 5.13 Non-Competition. During the period commencing on the Closing Date
and ending on the third (3rd) anniversary of the Closing Date (the “Restricted
Period”), other than as permitted by this Agreement or otherwise agreed to in
writing by Purchaser, the Sellers will not, and will cause CareFusion
Corporation and its Subsidiaries not to, directly or indirectly, engage in any
aspect of the Business, whether under the Sellers’ label or any other Person’s
label (the “Restricted Activities”); or (ii) own, manage or control another
Person who, or participate in a partnership, joint venture or similar
arrangement which, undertakes or conducts any Restricted Activities; provided,
however, that, for the purposes of this Section 5.13, neither the Sellers,
CareFusion Corporation nor any of its Subsidiaries will be prevented from:

(a) being the holders or beneficial owners by way of bona fide investment
purposes only of any units of an authorized unit trust and/or any securities in
any company carrying on any Business which are listed or traded on any
recognized securities exchange, regulated market or trading facility provided
always that such Persons do not hold or are not beneficially interested in more
than a total of 5.00% of the equity securities in such listed company, and
provided further, that such Persons do not have directly or indirectly any
management functions or any material influence in such a company; or

(b) acquiring in a single transaction or a series of related transactions any
one or more companies and/or businesses (taken together, the “Acquired
Business”) although the activities of such companies and/or businesses include
the Restricted Activities (or part thereof) (the “Acquired Competing Business”),
if the Acquired Competing Business represents not more than 10% of the Acquired
Business (measured in terms of turnover in the last accounting year of the
Acquired Business).

In the event of a breach of any of the covenants set forth in this Section 5.13
or the following Section 5.14, the Purchaser shall be entitled to an injunction
against the Sellers, CareFusion Corporation or its Subsidiaries, as applicable,
in addition to any other remedies provided by law or equity.

Section 5.14 Non Solicitation. Unless otherwise agreed to in writing, during the
period commencing on the Closing Date and ending on the 18 month anniversary of
the Closing Date (the “Non-Solicitation Period”), neither the Sellers,
CareFusion Corporation nor any of its Subsidiaries will, directly or indirectly,
(a) hire any Transferred Employee (other than a Transferred Employee who is
terminated from employment by the Purchaser or any of its Affiliates (including
any Acquired Company)); (b) solicit, induce or attempt to persuade any
Transferred Employees to terminate their employment relationship with Purchaser
or any of its Affiliates, or (c) solicit, induce or attempt to persuade any
agent, supplier or customer of the Business to terminate such agency or other
relationship with the Business. During the Non-Solicitation Period, unless
otherwise agreed to in writing by the other party, neither the Sellers nor the
Purchaser will (and each party will cause its respective Affiliates not to),
directly or indirectly, hire any

 

43



--------------------------------------------------------------------------------

Protected Employee of the other party (except for any such Protected Employee
who is terminated from employment by its current employer), or solicit, induce
or attempt to persuade any Protected Employee of the other party to terminate
their relationship with such other party. For purposes of this Section 5.14, a
“Protected Employee” of the Sellers or the Purchaser means any officer, director
or employee of such party (or any of its Affiliates) with whom the other party
has had contact, or who first became known to such other party, in connection
with its consideration and negotiations of the transactions contemplated by this
Agreement. This Section 5.14 will not be deemed to prohibit either party, or any
of their respective Affiliates, from engaging in general media advertising or
solicitation that may be targeted to a particular geographic or technical area
but that is not specifically targeted towards any employees of the other party
or any of their respective Affiliates (including the Acquired Companies after
Closing).

Section 5.15 Contact with Business Employees, Customers and Suppliers.

(a) Subject to applicable Law and Section 5.2, and in accordance with
Section 5.1, during the period from the date of this Agreement until the Closing
Date, the Purchaser and the Sellers will cooperate in good faith and in the
manner agreed by the Purchaser and Sellers in communicating with any Employees,
customers, suppliers, licensors, licensees, partners or distributors of the
Business concerning the transactions contemplated hereby, including the
Purchaser’s intentions concerning the operation of the Business following the
Closing.

(b) Prior to the Closing and in accordance with applicable Law, the Sellers
shall, and shall cause the Selling Affiliates to, and the Purchaser shall, and
shall cause its Affiliates to, mutually cooperate in undertaking all reasonably
necessary or legally required provision of information to, and consultations,
discussions or negotiations with, any employee, union, works council, labor
organization or other employee representative group regarding the transactions
contemplated by this Agreement.

Section 5.16 Post-Closing Cooperation.

(a) Subject to Article 9, for the longer of the period required by applicable
Law or six (6) years following the Closing Date, each of the Sellers (on the one
hand) and the Purchaser (on the other) will (i) retain books and records
relating to the Business or the Acquired Companies in their possession with
respect to periods prior to the Closing, and (ii) afford the other parties and
their representatives, during normal business hours of the requested party and
at the requesting party’s expense, reasonable access to the books and records
relating to the Business or the Acquired Companies in their possession with
respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party.

(b) To the extent that, from time to time after the Closing, the Sellers or
their Affiliates and/or the Purchaser or its Affiliates identify assets that are
owned by the Purchaser or its Affiliates (including the Acquired Companies) but
that are in the possession of the Sellers or their Affiliates (including any
payments from customers of the Purchaser or its Affiliates (including the
Acquired Companies) that are improperly sent to the Sellers or its Affiliates
after the Closing), the Sellers will use their respective commercially
reasonable efforts to locate such items and take such action as is necessary to
put the Purchaser or one of its Affiliates in actual possession thereof;
provided, however, that (i) to the extent the Sellers or an Affiliate thereof
are legally liable for any Taxes (other than any Transfer Tax and/or VAT) that
are imposed on any assets delivered by the Sellers pursuant to this
Section 5.16(b), the Purchaser will reimburse the Sellers for the amount of such
Taxes and (ii) to the extent the Sellers or an Affiliate thereof are legally
liable for any Taxes (other than any Transfer Tax and/or VAT) that are imposed
on any payments delivered by the Sellers pursuant to this Section 5.16(b), the
amount of any payments required to be delivered by the Sellers will be reduced
by such Taxes. To the extent that, from time to time after the Closing, the
Purchaser, the Acquired Companies or their respective Affiliates and/or the
Sellers or their Affiliates identify assets that are owned by the Sellers or
their Affiliates, but that are in

 

44



--------------------------------------------------------------------------------

the possession of the Purchaser, an Acquired Company or any of their Affiliates
(including any payments from customers of the Sellers that are improperly sent
to the Purchaser or its Affiliates (including the Acquired Companies) after the
Closing), the Purchaser will use commercially reasonable efforts to locate such
assets and take such action as is necessary to put the Sellers or one of their
Affiliates in actual possession thereof; provided, however, that (i) to the
extent the Purchaser or an Affiliate is legally liable for any Taxes (other than
any Transfer Tax and/or VAT) imposed on any assets delivered by the Purchaser
pursuant to this Section 5.16(b), the Sellers will reimburse the Purchaser for
the amount of such Taxes and (ii) to the extent the Purchaser or an Affiliate is
legally liable for any Taxes (other than any Transfer Tax and/or VAT) imposed on
any payments delivered by the Purchaser pursuant to this Section 5.16(b), the
amount of any payments required to be delivered by the Purchaser will be reduced
by such Taxes. Any Transfer Tax and/or VAT which arises in connection with any
transfer or delivery contemplated under this Section will be borne by the
parties on the same basis as is provided for in Article 9.

(c) For a period of ninety (90) days after the Closing Date and upon reasonable
advance notice, the Selling Affiliates shall provide the Purchaser and its
representatives reasonable access to, and the reasonable assistance of, its
employees (who will interact, as reasonably required, with the applicable
service providers of the Sellers and their Affiliates to provide such
assistance) during normal business hours, subject to reasonable coordination
with the Seller (including with respect to ensuring security and safety) and
without unreasonable interference to the operation of Sellers’ and their
Affiliates’ business, in the collection and review of materials, books, records,
historical financial and other information of the Selling Affiliates relating to
the Purchased Assets and the Business for the purpose of assisting the Purchaser
to prepare its audited financials reflecting acquisition of the Purchased Assets
and the Business (with any associated out-of-pocket costs incurred by the
Sellers or their Affiliates to be promptly paid by Purchaser, on the provision
of reasonable evidence of same by the Sellers to the Purchaser).

Section 5.17 Release of Guarantees.

(a) Following the date of this Agreement and prior to Closing, the Purchaser and
the Sellers will (i) cooperate with one another, and will use their respective
commercially reasonable efforts, in order to replace all of the Business
Guarantees with guarantees given by the Purchaser or its Affiliates and replace
all of the Other Business Guarantees with guarantees given by the Sellers or
their Affiliates (with commercially reasonable efforts in this context to
include preparing and submitting documents and providing information and
responses to requests from the beneficiaries of such Business Guarantees and
Other Business Guarantees) and (ii) use their respective commercially reasonable
efforts to cause the Sellers and all Affiliates of the Sellers (other than the
Acquired Companies) who are parties to the Business Guarantees to be fully
released and discharged with respect thereto, and cause the Acquired Companies
who are parties to the Other Business Guarantees to be fully released and
discharged with respect thereto, in each case, as of the Closing Date. With
respect to any Business Guarantees or Other Business Guarantees that are not
fully released and discharged as of the Closing Date, the Purchaser and the
Sellers will continue to use commercially reasonable efforts to replace such
Business Guarantees or Other Business Guarantees (as the case may be) and to
cause the Sellers and their Affiliates or the Acquired Companies (as the case
may be) to be fully released and discharged therefrom as promptly as
practicable.

(b) Until all of the Business Guarantees and Other Business Guarantees (as
applicable) are fully released and discharged, (i) the Purchaser will indemnify
and hold the Sellers and all Affiliates of the Sellers harmless from and
against, and pay and reimburse the Sellers and all Affiliates of Sellers for,
any and all out-of-pocket: (A) Losses that the Sellers or any of their
Affiliates suffer as a result of being required to make any payment under the
Business Guarantees after the Closing Date as a result of either (x) the failure
of the Purchaser or any of its Affiliates to meet its obligations underlying the
Business

 

45



--------------------------------------------------------------------------------

Guarantees or (y) the failure of the Sellers and their Affiliates (other than
the Acquired Companies) to be fully released from the Business Guarantees, and
(B) reasonable costs and expenses incurred by the Sellers or any of their
Affiliates relating to extension or renewal of Business Guarantees that have not
been fully released and discharged; and (ii) the Sellers will indemnify and hold
the Purchaser and all Affiliates of the Purchaser harmless from and against, and
pay and reimburse the Purchaser and all Affiliates of the Purchaser for, any and
all out-of-pocket: (A) Losses that the Purchaser or any of its Affiliates suffer
as a result of being required to make any payment under the Other Business
Guarantees after the Closing Date as a result of either (x) the failure of the
Sellers or any of their Affiliates to meet its obligations underlying the Other
Business Guarantees or (y) the failure of the Purchaser and its Affiliates
(including the Acquired Companies) to be fully released from the Other Business
Guarantees, and (B) reasonable costs and expenses incurred by the Purchaser or
any of its Affiliates relating to extension or renewal of any Other Business
Guarantees that have not been fully released and discharged.

Section 5.18 Systems Software. The Sellers will (a) cause the applicable
employees to enter into discussions with Purchaser (and Purchaser’s
representatives) promptly after the date hereof and cooperate in good faith with
the Purchaser to assist Purchaser in identifying its ongoing needs with respect
to Systems Software in the operation of the Business from Closing, (b) (i) use
commercially reasonable efforts to obtain, transfer or assign prior to (but with
effect from) Closing, all necessary licenses, consents and approvals from the
third party licensors of such Systems Software reasonably determined by the
Purchaser to be required from Closing in the operation of the Business in the
same manner as presently conducted (the “Required Systems Software”) (with the
Required Systems Software to be nominated by the Purchaser to the Sellers in
writing within 10 Business Days after the date hereof), or such work around
solution reasonably agreed to by the parties, in each case at the Purchaser’s
expense, as may be required for the Acquired Companies to use or obtain fully
paid-up, valid licenses to such Required Systems Software for use by the
Acquired Companies after the Closing in materially the same manner as such
Required Systems Software is used in the conduct of the Business as presently
conducted and (ii) any such Required Systems Software, if obtained, transferred
or assigned pursuant to the immediately preceding clause (i), shall function as
of the Closing in conjunction with the data obtained pursuant to clause (c) of
this Section 5.18 in materially the same manner as such Required Systems
Software functions in the conduct of the Business as presently conducted (unless
to the extent the failure to function as described above is caused by changes
requested by the Purchaser or by the Purchaser not assuming all Systems
Software), and (c) use commercially reasonable efforts to identify, segregate
and (to the extent reasonably practicable, subject to any restrictions under
applicable Law) deliver to the Purchaser prior to, but with effect from, Closing
any material data of the Acquired Companies stored in the Required Systems
Software. For a period of four (4) months following the Closing Date, the
Sellers will, and will cause the Selling Affiliates to, allow the Purchaser and
their representatives reasonable access during normal business hours of the
Sellers, subject to reasonable coordination with the Sellers (including with
respect to ensuring security and safety) and without unreasonable interference
to the operation of the businesses of the Sellers and Selling Affiliates, such
employees of the Sellers and Selling Affiliates as are necessary to answer any
reasonable requests with respect to the Required Systems Software, as such
Required Systems Software is used in the conduct of the Business as presently
conducted, or the data delivered therewith pursuant to this Section 5.18.

Section 5.19 Intellectual Property Rights. The Purchaser, on its own behalf and
(from Closing Date) on behalf of the Acquired Companies, hereby acknowledges and
confirms that, upon and following the Closing Date, the Acquired Companies and
the Purchaser will have no rights, title or interest whatsoever (including
ownership rights, rights of use and invention rights) with respect to any
Intellectual Property or software developed or used by the Sellers, the Acquired
Companies, the Asset Selling Affiliates or any Affiliates thereof, other than
the Purchased Intellectual Property, the Acquired Company Intellectual Property,
the Systems Software, the Licensed Software and the Acquired Software (the
“Seller Retained IP”). If at any time following the Closing Date, the Purchaser
or the Acquired Companies discover that any of the Acquired Companies or the
Purchaser holds or controls any right, title

 

46



--------------------------------------------------------------------------------

or interest in any Seller Retained IP, the Purchaser shall procure (a) that all
right, title and interest held by the Purchaser or any Acquired Company in the
Seller Retained IP is assigned for no additional consideration to the Sellers or
to an entity specified by the Sellers, and (b) that the Purchaser and the
Acquired Companies shall not (i) use such Seller Retained IP in any part of the
world, (ii) restrict the Sellers, the Asset Selling Affiliates or any Affiliates
thereof from using any right, title or interest they have in such Seller
Retained IP, nor (iii) grant the freedom or right to use the Seller Retained IP
in any part of the world to any Person other than the Sellers or the entity
specified by the Sellers.

Section 5.20 Acquisition Proposals. The Sellers will not, and will not authorize
or permit any officer, director or employee of a Seller or any Affiliate of the
Sellers or authorize any investment banker, attorney, accountant or other
representative retained by the Sellers or any Affiliate of the Sellers to,
directly or indirectly, solicit or encourage, or furnish information with
respect to the Business, to or engage in any discussions with any Person in
connection with, any proposal for the acquisition of all or a substantial
portion of the Business, other than as contemplated by this Agreement. The
Sellers will promptly cease or cause to be terminated any existing activities or
discussions with any Person with respect to any of the foregoing and will
promptly request the return of any confidential information provided to any
Person in connection with a prospective acquisition of the Business, in each
case other than the Purchaser.

Section 5.21 Use of Names.

(a) For the period from the Closing Date through to the later of (i) one year
after the Closing Date, and (ii) such time as, on a country by country basis,
the Purchaser or its Affiliates requires to obtain the transfer of any product
registration for the Restricted Products and the sleep diagnostic product lines
(including Type I, II, III or IV) sold or distributed by the Business (together
with the Restricted Products, the “Covered Products”), which shall in no event
be longer than 18 months after the Closing Date, unless the Purchaser has used
(and is then using) commercially reasonable efforts from the Closing Date
through to such date to obtain all such registrations as soon as reasonably
practicable, in which case (upon at least one month’s notice from the Purchaser
to the Sellers) the Sellers may consent to a further extension of six months, on
a country-by-country basis (such consent not be unreasonably withheld,
conditioned or delayed) (such period under clause (i) or (ii), the “CareFusion
Name Period”), Purchaser and its Affiliates shall (in the applicable countries)
have the royalty-free right to use the name “CareFusion” (the “CareFusion
Name”), only as and to the extent such name was used by a member of the Seller
Group with respect to the sale of Covered Products by the Business or to the
extent necessary to satisfy applicable regulatory requirements or as otherwise
reasonably required (with the prior consent of Seller, not to be unreasonably
withheld, conditioned or delayed) in connection with the orderly transition of
the Business from Sellers to the Purchaser, including for reference purposes.

(b) The Purchaser and its Affiliates shall have the further royalty-free right
during the CareFusion Name Period to sell or otherwise use or dispose of any
materials included in the inventory of the Seller Group with respect to the
Business which bear the CareFusion Name to the extent that such materials
(i) were included in the Purchased Assets or the assets of the Acquired
Companies (and were not Retained Assets or Excluded Assets), (ii) relate to the
Business and are returned to Purchaser or its Affiliates after the Closing Date,
or (iii) were contracted for by the Seller Group for use in the Business prior
to the Closing Date (in each case, without altering or modifying such materials
or inventory); provided, that such right shall terminate upon the expiration of
the CareFusion Name Period with respect to any such materials unless the only
reference therein to Sellers or the CareFusion Name is to its or their copyright
claim, in which case such right shall be unlimited as to time.

(c) The Purchaser and its Affiliates shall also have the royalty-free right from
and after the Closing Date to use, for a period of six months following the
Closing Date (the “General Name Period”), any signs, letterhead, invoices or
other supplies which bear the CareFusion Name if such signs or supplies

 

47



--------------------------------------------------------------------------------

(i) were included in the Purchased Assets or the assets of the Acquired
Companies (and were not Retained Assets or Excluded Assets), or (ii) were
contracted for by the Seller Group for use in the Business prior to the Closing
Date.

(d) Notwithstanding the above, in no event shall the Purchaser or any of its
Affiliates use the CareFusion Name after the Closing in any manner or for any
purpose different from the use of such the CareFusion Name by the Seller Group
during the six month period prior to the Closing Date with respect to the
Business or to satisfy applicable regulatory requirements or as otherwise
reasonably required (with the prior consent of the Sellers, not to be
unreasonably withheld, conditioned or delayed) in connection with the orderly
transition of the Business from the Sellers to the Purchaser, including for
reference purposes.

Section 5.22 Certain Closing Actions. During the period from the date of this
Agreement through to the Closing Date, if and to the extent requested by
Purchaser, the Sellers will cooperate in good faith to (a) ensure that the
Purchaser can cause its applicable Affiliates, on and from Closing, to approve
of the resignations of directors and officers (or equivalent) of each of the
Acquired Companies required to be delivered under Section 2.10(a)(vi) so that
such resignations will take effect from Closing; and (b) identify any existing
instructions given by any Acquired Company to any bank or financial institution
and ensure that the Purchaser can cause the revocation of any such instructions
on and from Closing (with replacement instructions in such form as the Purchaser
may direct).

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE

Section 6.1 Conditions to the Obligation of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part):

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Sellers in Article 3 must be true and correct as of the
Closing Date (disregarding any statement in a representation that contains a
standard of materiality) as if made at and as of such time (except to the extent
any such representation or warranty speaks as of the date of this Agreement or
any other specific date, in which case such representation or warranty must have
been true and correct as of such date), except in each case where the failure of
such representations and warranties to be so true and correct would not,
individually or in the aggregate, constitute a Material Adverse Effect;

(b) Performance of Covenants. All of the covenants and obligations that the
Sellers (or any Selling Affiliate) are required to perform or comply with under
this Agreement on or before the Closing Date must have been duly performed and
complied with in all material respects;

(c) Antitrust Laws. All applicable waiting periods (and any extensions thereof)
under the Antitrust Laws must have expired or otherwise terminated and all
Governmental Authorizations required under the Antitrust Laws, pursuant to the
filings to be made under Section 5.3 of the Seller Disclosure Schedule, must
have been obtained;

(d) Works Council. All information and/or consultation requirements of the
relevant employee representation bodies within the Selling Affiliates or the
Acquired Companies, as imposed as a condition to lawfully close the transactions
contemplated by this Agreement by law or applicable collective agreement in the
applicable jurisdictions, will have been conducted and related agreements or
opinions obtained from such employee representation bodies in a manner allowing
the transactions contemplated by this Agreement to lawfully close;

 

48



--------------------------------------------------------------------------------

(e) No Action. There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the transactions contemplated by
this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation; and

(f) Transaction Documents. The Sellers must have delivered or caused to be
delivered each document that Section 2.10(a) requires it to deliver.

Section 6.2 Conditions to the Obligation of the Sellers. The obligation of the
Sellers to consummate the transactions contemplated by this Agreement is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions (any of which may be waived by the Sellers, in whole or in part):

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser in Article 4 must be true and correct in all
respects as of the Closing Date (disregarding any statement in a representation
that contains a standard of materiality) as if made at and as of such time
(except to the extent any such representation or warranty speaks as of the date
of this Agreement or any other specific date, in which case such representation
or warranty must have been true and correct in all material respects as of such
date), except in each case where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, constitute a material adverse effect on the assets, condition
(financial or otherwise), business, employees or results of operations of the
Purchaser’s business, taken as a whole, or the ability of the Purchaser and its
Affiliates to consummate timely the transactions contemplated by this Agreement
and the Ancillary Agreements in accordance with the respective terms of such
agreements and applicable Law;

(b) Performance of Covenants. All of the covenants and obligations that the
Purchaser (or any Designated Affiliate) is required to perform or comply with
under this Agreement on or before the Closing Date (other than the covenants and
obligations set forth in Section 5.3) must have been duly performed and complied
with in all material respects, and all of the covenants and obligations that the
Purchaser (or any Designated Affiliate) is required to perform or comply with
under Section 5.3 must have been duly performed and complied with in all
respects;

(c) Antitrust Laws. All applicable waiting periods (and any extensions thereof)
under the Antitrust Laws must have expired or otherwise terminated and all
Governmental Authorizations required under the Antitrust Laws, pursuant to the
filings to be made under Section 5.3 of the Seller Disclosure Schedule, must
have been obtained;

(d) Works Council. All information and/or consultation requirements of the
relevant employee representation bodies within the Selling Affiliates or the
Acquired Companies, as imposed as a condition to lawfully close the transactions
contemplated by this Agreement by law or applicable collective agreement in the
various jurisdictions, will have been conducted and related agreements or
opinions obtained from such employee representation bodies in a manner allowing
the transactions contemplated by this Agreement to lawfully close;

(e) No Action. There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the transactions contemplated by
this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation; and

(f) Transaction Documents. The Purchaser must have delivered or caused to be
delivered to the Sellers each of the items that Section 2.10(b) requires it to
deliver.

 

49



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION

Section 7.1 Termination Events. This Agreement may, by written notice given
before or at the Closing, be terminated:

(a) by mutual written consent of the Purchaser and the Sellers;

(b) by the Purchaser (so long as the Purchaser is not then in material breach of
any of its representations, warranties or covenants contained in this Agreement)
if there has been a breach of any of the Sellers’ representations, warranties or
covenants contained in this Agreement, which would result in the failure of a
condition set forth in Section 6.1(a) or Section 6.1(b), and which breach has
not been cured within 30 days after written notice of the breach has been
delivered to the Sellers from the Purchaser;

(c) by the Sellers (so long as the Sellers are not then in material breach of
any of its representations, warranties or covenants contained in this Agreement)
if there has been a breach of any of the Purchaser’s representations, warranties
or covenants contained in this Agreement, which would result in the failure of a
condition set forth in Section 6.2(a) or Section 6.2(b), and which breach has
not been cured within 30 days after written notice of the breach has been
delivered to the Purchaser from the Sellers;

(d) by either the Purchaser or the Sellers if any Governmental Authority has
issued a nonappealable final Judgment or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; provided,
however, that the right to terminate this Agreement under this Section 7.1(d)
will not be available to any party whose failure to fulfill any covenant under
this Agreement, including the obligations of the Purchaser under Section 5.3,
has been the cause of or resulted in the action or event described in this
Section 7.1(d) occurring; or

(e) by either the Sellers or the Purchaser if the Closing has not occurred
(other than through the failure of such Party to comply fully with its
obligations under this Agreement) on or before August 31, 2012.

Section 7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, this Agreement and all rights and obligations of the parties under
this Agreement automatically end without Liability against any party or its
Affiliates, except that (a) Section 5.5(a) (Confidentiality), Section 5.6
(Public Announcements), Section 7.3 (Certain Effects of Termination), Article 11
(General Provisions) (except for Section 11.13 (Specific Performance)) and this
Section 7.2 will remain in full force and survive any termination of this
Agreement and (b) if this Agreement is terminated by a party because of the
knowing and intentional breach of this Agreement by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s knowing and
intentional failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.

Section 7.3 Certain Effects of Termination. If the Purchaser or the Sellers
terminate this Agreement pursuant to Section 7.1, the Purchaser will comply with
the Confidentiality Agreement regarding the return and/or destruction of any
information furnished to the Purchaser in connection with this Agreement.

 

50



--------------------------------------------------------------------------------

ARTICLE 8

INDEMNIFICATION

Section 8.1 Indemnification by the Seller. If the Closing occurs, and subject to
the limitations expressly set forth in this Article 8, the Sellers will, jointly
and severally, indemnify and hold harmless the Purchaser and Designated
Affiliates and their directors, officers, employees, agents, successors and
permitted assigns (collectively, the “Purchaser Indemnified Parties”) from and
against any and all Losses of the Purchaser Indemnified Parties (regardless of
whether or not the Losses relate to any Third Party Claim) arising or resulting
from or relating to (a) any breach or inaccuracy of any representation or
warranty of the Sellers set forth in this Agreement or in any certificate
delivered by or on behalf of the Sellers or any Selling Affiliate, (b) any
breach of any covenant or agreement of the Sellers (or any Selling Affiliate or
any of their respective Affiliates) set forth in this Agreement, (c) any
Excluded Liability or Retained Liability (other than Losses with respect to
Excluded Taxes, for which the provisions of Section 9.1(a) will govern), (d) all
Liabilities for the Proceedings disclosed in Sections 3.14(f) and 3.18 of the
Seller Disclosure Schedule, and (e) all Liabilities arising prior to the Closing
Date related to the tax and employment status of two Employees disclosed in
Section 3.14(d) of the Seller Disclosure Schedule. For the avoidance of doubt,
the Sellers’ indemnification obligations with respect to Losses arising from
Excluded Taxes will be governed by the provisions of Article 9.

Section 8.2 Indemnification by the Purchaser. If the Closing occurs, and subject
to the limitations expressly set forth in this Article 8, the Purchaser will
indemnify and hold harmless the Sellers and their Affiliates and their
respective directors, officers, employees, agents, successors and permitted
assigns (collectively, the “Seller Indemnified Parties”) from and against any
and all Losses of the Seller Indemnified Parties (regardless of whether or not
the Losses relate to any Third Party Claim) arising or resulting from or
relating to (a) any breach or inaccuracy of any representation or warranty of
the Purchaser set forth in this Agreement or in any certificate delivered by or
on behalf of the Purchaser, (b) any breach of any covenant or agreement of the
Purchaser (or any Designated Affiliate) set forth in this Agreement and (c) any
Assumed Liability (other than Losses with respect to Taxes for which the
Purchaser is liable, for which the provisions of Section 9.1(b) will govern).
For the avoidance of doubt, the Purchaser’s indemnification obligations with
respect to Losses arising from Taxes for which the Purchaser is liable will be
governed by the provisions of Article 9.

Section 8.3 Claim Procedure; Resolution of Claim Notice.

(a) Before the end of the applicable Claim Period (as defined in
Section 8.4(c)), a party that seeks indemnity under this Article 8 or any other
indemnification provision of this Agreement (an “Indemnified Party”) will give
written notice (a “Claim Notice”) to the party from whom indemnification is
sought (an “Indemnifying Party”), whether the Losses sought arise from matters
solely between the parties or from Third Party Claims described in
Section 8.3(b). The Claim Notice must contain (i) a description and, if known,
the estimated amount of any Losses incurred, paid, reserved or accrued or
reasonably expected to be incurred, paid, reserved or accrued by the Indemnified
Party, (ii) a reasonable explanation of the basis for the Claim Notice to the
extent of the facts then known by the Indemnified Party and (iii) a demand for
payment of those Losses.

(b) If the Indemnified Party seeks indemnification under this Article 8, or
unless the context and applicable terms otherwise require, under any other
indemnification provision of this Agreement, in response to a claim or
Proceeding by another Person not a party to this Agreement (a “Third Party
Claim”), then the Indemnified Party will give a Claim Notice to the Indemnifying
Party as soon as reasonably practicable after the Indemnified Party has received
notice or otherwise learns of the assertion of such Third Party Claim and in any
case on or before the last day of the applicable Claim Period and will include
in the Claim Notice (i) the facts constituting the basis for such Third Party
Claim and the

 

51



--------------------------------------------------------------------------------

amount of the damages claimed by the other Person, in each case to the extent
known to the Indemnified Party, accompanied by reasonable supporting
documentation submitted by such third party (to the extent then in the
possession of the Indemnified Party), and (ii) the assertion of the claim or the
notice of the commencement of any Proceeding relating to such Third Party Claim;
provided, however, that no delay or deficiency on the part of the Indemnified
Party in so notifying the Indemnifying Party will relieve the Indemnifying Party
of any Liability under this Agreement except to the extent (and only to such
extent) such delay or deficiency within the control of the Indemnified Party
materially prejudices or otherwise adversely affects the rights of the
Indemnifying Party with respect thereto.

(c) In the event of a Third Party Claim, the Indemnifying Party will be
entitled, at its option and expense, to participate in the defense thereof and,
if it so chooses, to assume control of the defense thereof by giving to the
Indemnified Party written notice of its intention to assume control of the
defense of such Third Party Claim through counsel reasonably satisfactory to the
Indemnified Party and agreeing in writing that, if such Third Party Claim is
adversely determined, the Indemnifying Party has an obligation to provide
indemnification to the Indemnified Party in respect thereof in accordance with
the terms of this Agreement; provided, however, that the Indemnified Party may
participate in the defense of such Third Party Claim with its own counsel at its
own expense; provided, further, however that the Indemnified Party shall be
entitled to participate in any such defense with separate counsel at the
reasonable expense of the Indemnifying Party if (A) so requested by the
Indemnifying Party to participate or (B) in the reasonable opinion of counsel to
the Indemnified Party, an actual conflict of interest exists between the
Indemnified Party and the Indemnifying Party that would make it inappropriate in
the reasonable judgment of such outside counsel for the same counsel to
represent both the Indemnified Party and the Indemnifying Party. In such
circumstances, the Indemnifying Party shall not, in connection with any such
Third Party Claim, be liable for the fees and expenses of more than one separate
counsel at any time for the Indemnified Party, except to the extent that local
or regulatory counsel, in addition to its regular counsel, is required in order
to effectively defend against such Third Party Claim.

(d) Notwithstanding the foregoing, the Indemnifying Party will not be entitled
to assume the defense of any Third Party Claim where (i) the relief sought
against the Indemnified Party is other than monetary damages or if the claim
seeks an injunction or other equitable relief against the Purchaser, the
Acquired Companies or any of their Affiliates, (ii) the Third Party Claim is one
which, upon petition by the Indemnified Party, the appropriate court or
arbitrator rules that the Indemnifying Party failed or is failing to vigorously
prosecute or defend, or (iii) the claim includes allegations of criminal conduct
against either the Indemnified Party or any of its directors, officers,
employees or agents. If the Indemnifying Party does not assume control of the
defense of such Third Party Claim pursuant to this Section 8.3, the Indemnified
Party will have the right to conduct and control, through counsel of its
choosing reasonably satisfactory to the Indemnifying Party, the defense,
compromise or settlement of any Third Party Claim; provided, however, that the
Indemnifying Party may participate in the defense of such Third Party Claim with
its own counsel at its own expense.

(e) The Indemnifying Party will not agree to any settlement of, or consent to
the entry of any Judgment (other than a Judgment of dismissal on the merits
without costs) arising from, any such Third Party Claim without the prior
written consent of the Indemnified Party; provided, however, that the consent of
the Indemnified Party will not be required if (i) the Indemnifying Party agrees
in writing to pay any amounts payable pursuant to such settlement or any
Judgment, (ii) such settlement or Judgment includes a full, complete and
unconditional release of the Indemnified Party from any Liability in connection
therewith by the claimant of such Third Party Claim and the Indemnifying Party,
and (iii) with respect to the nonmonetary provisions of such settlement or
Judgment (if any), such provisions would not, in the Indemnified Party’s
reasonable judgment, have or be reasonably expected to have a material adverse
effect on the business, assets, properties, condition (financial or otherwise)
or results of operations of the Indemnified Party. The Indemnified Party will
not agree to any settlement of, or the entry of any Judgment (other than a
Judgment of dismissal on the merits without costs) arising from, any such Third
Party Claim without the prior written consent of the Indemnifying Party.

 

52



--------------------------------------------------------------------------------

(f) In any event, the Indemnifying Party and the Indemnified Party will fully
cooperate with each other in connection with the defense or prosecution of any
Third Party Claim, including (i) the retention, and the provision to the party
in control of the defense or prosecution, of records and information that are
reasonably relevant to such Third Party Claim, and (ii) the making available of
employees, on a mutually convenient basis, for providing additional information
and explanation of any material provided hereunder.

Section 8.4 Survival.

(a) All representations and warranties contained in this Agreement will survive
the Closing until 11:59 p.m. Pacific Time on the date that is the twelve-month
anniversary of the Closing Date. Any covenants or agreements contained in this
Agreement which have any remaining obligation to be performed or observed
following the occurrence of the Closing (each, a “Post-Closing Covenant”) will
survive and continue in full force and effect until fully performed or observed
in accordance with their terms.

(b) Notwithstanding Section 8.4(a) above, and in each case regardless of any
investigation or disclosure made by or on behalf of any of the parties to this
Agreement (i) the representations and warranties contained in Sections 3.1
(Organization and Good Standing), 3.2 (Authority and Enforceability), 3.4
(Capitalization and Ownership), 3.23 (Brokers Fees), 4.1 (Organization and Good
Standing), 4.2 (Authority and Enforceability), and 4.6 (Brokers Fees)
(collectively, the “Fundamental Representations”) will survive the Closing
indefinitely, and (ii) the representations and warranties contained in Sections
3.12 (Tax Matters), 3.13 (Employee Benefit Matters) and 3.15 (Environmental,
Health and Safety Matters) will survive until thirty (30) days after the
expiration of the applicable statute of limitations for the applicable
underlying claim, including any extensions or waivers thereof.

(c) All claims for indemnification under this Agreement must be asserted
pursuant to a Claim Notice given prior to the expiration of the applicable
survival period set forth in this Section 8.4 (such applicable survival period
referred to herein as the “Claim Period”); provided, however, that any
representation, warranty or covenant that is the subject of a claim for
indemnification which is asserted pursuant to a Claim Notice given after the
Closing Date and within the applicable Claim Period specified in this
Section 8.4 will survive until, but only for purposes of, the resolution of such
claim.

Section 8.5 Limitations on Liability.

(a) Caps and Deductible. Notwithstanding anything to the contrary contained in
this Agreement:

(i) no indemnification payments will be made by or on behalf of the Indemnifying
Party under this Agreement until the aggregate amount of Losses for which the
Indemnifying Party would (but for this clause (i)) be liable thereunder exceeds
$580,000 (five hundred eighty thousand dollars) (such amount being, the
“Threshold”), and then only to the extent of such excess over the Threshold; and

(ii) the aggregate total amount in respect of which the Indemnifying Party will
be liable to indemnify and hold harmless the Indemnified Party pursuant to this
Agreement will not exceed, on a cumulative basis, $5,800,000 (five million eight
hundred thousand dollars) (the “Aggregate Cap”). The parties hereby acknowledge
that the Aggregate Cap will be a single amount applicable to all claims subject
to this Section 8.5 and that any indemnification payments made will reduce the
remaining amounts for all such matters under the Aggregate Cap.

 

53



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary set forth in Section 8.5(a) above,
(A) clauses (i) and (ii) of Section 8.5(a) will not apply to any Liability for
any Losses with respect to breaches of the Fundamental Representations, the
representations and warranties contained in Sections 3.12 (Tax Matters) and
Sections 3.15 (Environmental, Health and Safety Matters); and (B) clauses
(i) and (ii) of Section 8.5(a) will not apply (1) in connection with fraud or
intentional misconduct or (2) as a result of or relating to Sections 8.1(b),
8.1(c), 8.1(d), 8.1(e), 8.2(b), 8.2(c), 9.1(a) and 9.1(b). Notwithstanding the
foregoing, the aggregate total amount in respect of which the Sellers will be
liable to indemnify and hold harmless the Purchaser Indemnified Parties with
respect to Article 9, the Fundamental Representations, the representations and
warranties contained in Sections 3.12 (Tax Matters) and Sections 3.15
(Environmental, Health and Safety Matters), will not exceed, on a cumulative
basis, the Cash Purchase Price (the “Special Cap”); provided further that the
parties hereby acknowledge that the Special Cap will be a single amount
applicable to all claims with respect to Article 9, the Fundamental
Representations, the representations and warranties contained in Sections 3.12
(Tax Matters) and Sections 3.15 (Environmental, Health and Safety Matters) and
that any indemnification payments made will reduce the remaining amounts for all
such matters under the Special Cap.

(c) Insurance Proceeds and Other Payments. The amount of any and all Losses for
which indemnification is provided pursuant to this Article 8 or Article 9 will
be net of any amounts of any insurance proceeds, indemnification payments,
contribution payments or reimbursements receivable by, or payable in kind to,
the Indemnified Party with respect to such Losses or any of the circumstances
giving rise thereto. In connection therewith, if, at any time following payment
in full by the Indemnifying Party of any amounts of Losses due under this
Agreement, the Indemnified Party receives any insurance proceeds,
indemnification payments, contribution payments or reimbursements relating to
the circumstances giving rise to such Losses, the Indemnified Party will
promptly remit to the Indemnifying Party such proceeds, payments or
reimbursements in an amount not to exceed the amount of the corresponding
indemnification payment made by the Indemnifying Party. The Purchaser will use
(and will cause its Affiliates to use) commercially reasonable efforts to
collect the proceeds of any available insurance which would have the effect of
reducing any Losses (in which case the net proceeds thereof will reduce such
Losses).

(d) Subrogation. If the Purchaser or any Purchaser Indemnified Party is
indemnified for any Losses pursuant to this Agreement with respect to any claim
by a Person not party to this Agreement, then the Sellers will be subrogated to
all rights and remedies of the Purchaser or the Purchaser Indemnified Party
against such third party, and the Purchaser will, and will cause each of the
Purchaser Indemnified Parties to, cooperate with and assist the Sellers in
asserting all such rights and remedies against such third party; provided,
however, that the Sellers shall not be entitled to any such rights of
subrogation if, in the reasonable opinion of counsel to the Purchaser
Indemnified Party, an actual conflict of interest exists between the Purchaser
Indemnified Party and the Indemnifying Party with regard to such subrogation.

(e) Adjustments to Purchase Price. In no event will the Sellers or the Purchaser
be obligated to indemnify any Purchaser Indemnified Party or Seller Indemnified
Party with respect to any matter to the extent that such matter was reflected in
the calculation of the adjustment to the Purchase Price, if any, pursuant to
Section 2.7.

Section 8.6 Arbitration.

(a) All disputes under this Article 8 and with respect the interpretation of any
provision in Article 9 shall be settled by arbitration in San Diego, California
before a panel of three arbitrators pursuant to the rules of the American
Arbitration Association. Arbitration may be commenced at any

 

54



--------------------------------------------------------------------------------

time by any party giving written notice to each other party to a dispute that
such dispute has been referred to arbitration under this Section 8.6. The panel
of arbitrators shall be selected as follows: one arbitrator shall be selected by
the Sellers and one arbitrator shall be selected by the Purchaser within 20 days
following any referral to arbitration, and the third arbitrator shall be
selected by agreement of the first two arbitrators. Any award rendered by the
arbitrators shall be conclusive and binding upon the parties; provided, however,
that any such award shall be accompanied by a written opinion of the arbitrators
giving the reasons for the award. The proceedings shall be confidential. This
provision for arbitration shall be specifically enforceable by the parties and
the decision of the arbitrators in accordance herewith shall be final and
binding and there shall be no right of appeal therefrom. Each party shall pay
its own expenses of arbitration and the expenses of the arbitrators shall be
shared 50% by the Sellers and 50% by the Purchaser; provided, however, that if
in the opinion of the arbitrators any claim for indemnification or any defense
or objection thereto was unreasonable, the arbitrators may assess, as part of
their award, all or any part of the arbitration expenses of the other party
(including reasonable attorneys’ fees) and of the arbitrators against the party
raising such unreasonable claim, defense or objection. To the extent that
arbitration may not be legally permitted hereunder and the parties to any
dispute hereunder may not at the time of such dispute mutually agree to submit
such dispute to arbitration, any party may commence a civil action in a court of
appropriate jurisdiction to solve disputes hereunder in accordance with
Section 11.14. Nothing contained in this Section 8.6 shall prevent the parties
from settling any dispute by mutual agreement at any time.

Section 8.7 Exclusive Remedy. Except in connection with fraud or intentional
misconduct, from and after the Closing, the sole and exclusive remedy of the
Purchaser for any matter under this Agreement will be pursuant to the
indemnification obligations set forth in Article 8 and Article 9 and, except to
the extent a party has asserted a claim for indemnification by giving a Claim
Notice in accordance with Section 8.3 prior to the expiration of the applicable
Claim Period set forth in Section 8.4, such party will have no remedy against
the other party for any breach of any provision of this Agreement.

ARTICLE 9

TAX MATTERS

Section 9.1 Liability and Indemnification for Taxes.

(a) If the Closing occurs, and subject to the limitations expressly set forth in
Section 8.5 and Section 8.6, the Sellers will indemnify the Purchaser
Indemnified Parties from and against (i) all Excluded Taxes, (ii) any Taxes
arising out of the Reorganization described in Section 5.11, (iii) all Transfer
Taxes that are the responsibility of the Sellers or the Asset Selling Affiliates
pursuant to Section 9.1(f), (iv) all Taxes arising out of or due to any breach
of any covenant of the Sellers set forth in this Agreement, and (v) any Taxes
imposed on or with respect to an Acquired Company as a result of such Acquired
Company’s having been a member in an affiliated, consolidated, combined,
unitary, group relief, or VAT group during a Pre-Closing Period or transferee or
successor to any Person with respect to any Taxes for Pre-Closing Periods.

(b) If the Closing occurs, and subject to the limitations expressly set forth in
Section 8.5 and Section 8.6, the Purchaser will indemnify the Seller Indemnified
Parties from and against (i) all Taxes of the Acquired Companies and with
respect to the Purchased Assets that are allocable to the Post-Closing Period
under Section 9.1(d), (ii) all Transfer Taxes and VAT for which the Purchaser is
responsible pursuant to Sections 9.1(f) and 9.8 hereof, (iii) all Taxes arising
out of or due to any breach of any covenant of the Purchaser set forth in this
Agreement, (iv) subject to Section 9.1(f), Taxes resulting from any action taken
by the Purchaser or its Affiliates outside the ordinary course of business on
the Closing Date after the Closing with respect to the Acquired Companies or the
Purchased Assets, and (v) with respect to any Straddle Period of CareFusion U.K.
240 Limited or CareFusion Manufacturing Ireland 241

 

55



--------------------------------------------------------------------------------

Limited, all Taxes arising from any income required to be recognized under
Section 951(a)(1) of the Code by Sellers (or any Affiliated Group of which the
Sellers are a member) resulting from any act or transaction taken or caused to
be taken by the Purchaser or its Affiliates on or after the Closing Date;
provided, however, that if the Purchaser, an Acquired Company, or one of their
respective Affiliates makes an election under Section 338(g) of the Code with
respect to the acquisition of CareFusion U.K. 240 Limited or CareFusion
Manufacturing Ireland 241 Limited, Purchaser shall not have liability under this
Section 9.1(b)(v) for any Taxes arising from income required to be recognized
under Section 951(a)(1) of the Code with respect to such Acquired Company as a
result of such election.

(c) Notwithstanding the indemnification provisions in this Article 9 and Article
8, the Sellers will not be liable for indemnification of the Purchaser
Indemnified Parties against (i) any Taxes arising or increased as a result of
any increase in rates of tax, any change in law or practice, or any change in
accountancy practice occurring after the Closing, (ii) any Taxes arising or
increased as a consequence of any failure by any Purchaser Indemnified Party or
Acquired Company (from Closing) to comply with any of their obligations under
this Agreement, (iii) any Taxes arising or increased by (x) a failure or
omission on the part of any of the Purchaser Indemnified Parties or Acquired
Companies after the Closing to make any election or claim any relief which was
taken into account or assumed in the Adjustment Calculation and is set forth on
Schedule 9.1(c) hereto, or (y) a voluntary disclaimer by any of the Purchaser
Indemnified Parties or Acquired Companies after the Closing of the whole or part
of any relief to which it is entitled or revocation of any claim for relief made
(whether provisionally or otherwise) prior to the Closing, and (iv) any Taxes in
respect of which a Relief or Tax Attribute is for no consideration made
available by the Sellers or any Selling Affiliate to an Acquired Company to set
against, reduce or eliminate the Tax liability.

(d) With respect to any Straddle Period, Taxes will be allocated between the
Pre-Closing Period and the Post-Closing Period on the basis of an interim
closing of the books, except that Taxes imposed on a periodic basis (such as
real or personal property Taxes for assets held at the Closing) will be
allocated on a daily basis. Notwithstanding the foregoing, Section 9.1(f) (and
not this Section 9.1(d)) applies to Transfer Taxes or VAT as a result of the
transactions contemplated by this Agreement.

(e) For purposes of computing taxable income for the Pre-Closing Periods under
this Agreement, the Sellers are entitled to any and all Tax benefits related to
(i) the vesting of any equity compensation of the Employees or Transferred
Employees at or prior to Closing, (ii) the exercise of any CareFusion
Corporation stock options by any Employees or Transferred Employees at or prior
to Closing and (iii) the payment to any Employee or Transferred Employee of any
severance, bonus or similar amounts at or prior to Closing. Notwithstanding
anything to the contrary in this Agreement, the Sellers will not be required to
indemnify the Purchaser Indemnified Parties for any Losses resulting from
reductions in the amount of any Tax Attributes or in Tax basis in assets
existing at the Closing. For the avoidance of doubt, Sellers and Purchaser agree
that Tax deductions with respect to the exercise of any CareFusion Corporation
stock options by any Employees or Transferred Employees, even if such options
are exercised in a Post-Closing Period, shall be deducted by the Sellers or
CareFusion Corporation on their Tax Returns.

(f) Any Transfer Taxes and any VAT (except for any VAT for which Purchaser is
required to indemnify Seller under Section 9.8(c)) that are, or become due and
payable as a result of the transactions contemplated by this Agreement, whether
such Taxes are imposed by Law on the Sellers, any Selling Affiliate, the
Purchased Assets, the Purchaser or any Designated Affiliate (other than VAT,
which is addressed in Section 9.8 hereof), will be borne equally by the Sellers
(on the one hand) and the Purchaser (on the other). The parties will cooperate
with each other in the provision of any information or preparation of any
documentation that may be necessary or useful for obtaining any available
mitigation, reduction or exemption from any such Transfer Taxes.

 

56



--------------------------------------------------------------------------------

Section 9.2 Tax Return Filing; Audit Responsibilities.

(a) The Sellers will timely prepare and file or will cause to be timely prepared
and filed (taking into account all extensions properly obtained) (i) any
combined, consolidated, unitary or similar Tax Returns that include the Acquired
Companies and the Sellers or any of their Affiliates, and (ii) any Tax Returns
that are required to be filed by or with respect to the Acquired Companies and
the Purchased Assets which are due for Pre-Closing Periods (other than Straddle
Periods). In each case, the Sellers shall pay the Taxes due in respect of such
return. The Purchaser shall reimburse the Sellers to the extent any amounts due
with the return constitute Taxes for which Purchaser is required to indemnify
Seller under this Agreement. Sellers will prepare all such Tax Returns in a
manner consistent with past practice, unless otherwise required by a change in
applicable law. With respect to Tax Returns described in clause (ii) above, the
Sellers will deliver to the Purchaser for review and comment a copy of Tax
Returns covered by clause (ii) at least 30 Days prior to the due date (giving
effect to any validly obtained extensions thereof). The Purchaser will not (and
will not cause the Acquired Companies to) amend or revoke such Tax Returns at
any time without the Sellers’ written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).

(b) The Purchaser will timely prepare and file or will cause to be timely
prepared and filed all Tax Returns with respect to the Acquired Companies and
the Purchased Assets other than Tax Returns described in Section 9.2(a). For any
Tax Return of the Acquired Companies or the Purchased Assets that relates to a
Pre-Closing Period and that is the responsibility of the Purchaser under this
Section 9.2(b) (including any Tax Returns relating to Straddle Periods), (i) the
Purchaser will, and will cause its Affiliates to, prepare such Tax Return in a
manner consistent with past practice unless otherwise required by Applicable
Law, and (ii) the Purchaser will deliver to the Sellers for their review,
comment and approval (such approval not to be unreasonably withheld, conditioned
or delayed) a copy of such Tax Return (accompanied, in the case of any Tax
Return for a Straddle Period, by an allocation between the Pre-Closing Period
and the Post-Closing Period of the Taxes shown to be due on such Tax Return) at
least 30 days prior to the due date (giving effect to any validly obtained
extensions thereof). The Purchaser will reflect in good faith any comments
received from the Sellers within 15 days following the Sellers’ receipt of such
Tax Return. The Purchaser will not amend or revoke any Tax Return for a Straddle
Period (or any notification or election relating thereto) without the Sellers’
prior written consent (which consent will not be unreasonably withheld,
conditioned or delayed). In each case, the Purchaser shall pay the Taxes due in
respect of such return. The Sellers shall reimburse the Purchaser to the extent
any amounts are due with the return for any Pre-Closing Periods. The Purchaser
will reimburse the Sellers for any overpayment of Taxes with respect to a
Pre-Closing Period, including by reason of the payment of any estimated Taxes by
the Sellers or their Affiliates or as a result of any accrual of taxes payable
in the Final Closing Net Working Capital (as finally determined pursuant to
Section 2.7).

(c) In the event that the Sellers or the Purchaser are liable under this
Agreement for any Taxes paid by the other party with respect to any Tax Return,
reimbursement by the Sellers or the Purchaser, as applicable, will be made no
later than 30 days following the date such Taxes are or were due.

(d) The Sellers will control (i) except as otherwise provided in Section 9.2(e)
with respect to Straddle Periods, any Tax Contest of the Acquired Companies or
with respect to the Purchased Assets for Pre-Closing Periods, and (ii) any Tax
Contest for any taxable period of the Sellers or any of their Affiliates during
which any combined, consolidated or unitary Tax Return includes the Acquired
Companies and the Sellers or any of their Affiliates; provided, however, that
Sellers shall (iii) keep Purchaser reasonably informed with respect to any such
Tax Contest that relates to any of the Acquired Companies or Purchased Assets
and (iv) not settle any such Tax Contest in a manner that would adversely affect
any of the Acquired Companies or Purchased Assets in a Post-Closing Period
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

57



--------------------------------------------------------------------------------

(e) In the case of a Tax Contest for a Straddle Period of the Acquired
Companies, the Purchaser will have the right to control such Tax Contest;
provided, however, that (i) the Purchaser will keep the Sellers reasonably
informed with respect to any such Tax Contest, (ii) the Purchaser will consult
with the Sellers before taking any significant action in connection with such
Tax Contest, (iii) the Purchaser will defend such Tax Contest diligently and in
good faith as if it were the only party in interest in connection with such Tax
Contest, (iv) the Sellers will be entitled to participate in such Tax Contest,
at their own expense, and (v) the Purchaser will not settle, compromise or
abandon any such Tax Contest without obtaining the Sellers’ prior written
consent, which consent will not be unreasonably withheld, conditioned or
delayed, if such settlement, compromise or abandonment would have an adverse
impact on the Sellers or any of their Affiliates.

(f) Except to the extent such refunds are reflected in the Final Closing Net
Working Capital (as finally determined pursuant to Section 2.7), the Sellers
will be entitled to any refunds of, and the benefit of any prepayment or credits
of or against, any Taxes for which Sellers are required to indemnify the
Purchaser under this Agreement. The Purchaser will be entitled to any refunds
of, and the benefit of any prepayments or credits of or against, any Taxes for
which the Purchaser is required to indemnify the Sellers under this Agreement.

(g) The Purchaser will cause the Acquired Companies to elect, where permitted by
applicable Law, to forego carry back to any Pre-Closing Period of any item of
loss, deduction or credit which arises in a Post-Closing Period and is not used
in such period. If the Sellers or any of their Affiliates receives (or realizes)
a refund or credit of Taxes as a result of any Tax Attribute arising in a
Post-Closing period that is carried back as permitted by the previous sentence,
the Sellers shall remit to Purchaser, within 30 days, the amount of such refund;
provided, however, that, if a Taxing Authority subsequently reduces or disallows
such Tax refund, the Purchaser shall, within 30 days of the reduction or
disallowance, return the amount equal to such reduction or disallowance that was
previously remitted to Purchaser.

(h) To the extent not inconsistent with the provisions of this Section 9.2, the
procedures of Article 8 will apply in the case of any indemnification claim for
Taxes.

Section 9.3 Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Contest that may
give rise to an indemnification obligation for which an Indemnifying Party is or
may reasonably be responsible pursuant to this Article 9, the Indemnified Party
will notify the Indemnifying Party of such Tax Contest, and thereafter will
promptly forward or make available to the Indemnifying Party copies of notices
and communications relating to such Tax Contest. The failure of an indemnified
Party to notify an Indemnifying Party of the commencement of any such Tax
Contest within such ten (10) day period or promptly forward any further notices
or communications will not relieve the Indemnifying Party of any obligation
which it may have to the Indemnified Party under this Agreement except to the
extent that the Indemnifying Party is actually prejudiced by such failure.

Section 9.4 Cooperation. Each of the Sellers and the Purchaser agree that it
will, and will cause its respective Affiliates to:

(a) timely sign and deliver such certificates and forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to Taxes described in Section 9.1(f)
(relating to sales, transfer and similar taxes);

 

58



--------------------------------------------------------------------------------

(b) cooperate fully in preparing for and defending any Tax Contests regarding
any Tax Returns for the Acquired Companies or related to the Purchased Assets,
including providing powers of attorney where necessary or appropriate and
preparing for and participating in any competent authority proceedings;

(c) provide assistance to the other party as reasonably requested in preparing
and filing Tax Returns, responding to Tax Contests and recovering any VAT;

(d) make available to the other party as reasonably requested all Tax
information, records and documents relating solely to the Acquired Companies and
the Purchased Assets; and

(e) retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other party of any
Tax Return, financial statements or for any Tax Contest or other examination or
Proceeding relating to Taxes. Such books and records will be retained for at
least as long as the end of the applicable statute of limitations.

Section 9.5 Tax Records. Notwithstanding anything to the contrary in this
Agreement, the parties acknowledge and agree that any Tax information, records
and documents that may be provided by the Sellers to the Purchaser in connection
with the transfer of the Shares pursuant to this Agreement will relate solely to
the Acquired Companies.

Section 9.6 Code Section 338 Elections.

(a) The parties hereto shall, with respect to the purchase of shares of
CareFusion 209, Inc. (i) join in making (A) an election under section 338(h)(10)
of the Code, (B) any election required to be made under state or local law by a
taxpayer that has made an election under section 338(h)(10) of the Code and
(C) all elections corresponding to section 338(h)(10) of the Code under state or
local law that are permissive under state or local law (the “Section 338(h)(10)
Election”), (ii) provide to the other party (A) the necessary information to
permit the Section 338(h)(10) Election to be made and (B) the opportunity to
review and approve (such approval not to be unreasonably withheld or delayed)
any filings made pursuant to or in furtherance of the Section 338(h)(10)
Election prior to the making of such filing and (iii) take all actions necessary
and appropriate (including filing any necessary forms, returns, elections,
schedules and other documents) as may be required to timely effect and preserve
(and refrain from taking any actions that interfere with or prevent) the
Section 338(h)(10) Election in accordance with the provisions of section
338(h)(10) of the Code and Treasury Regulation Section 1.338(h)(10)-1 (or any
comparable provisions of state or local Tax law). The Purchaser represents and
warrants to the Sellers that it is an entity taxable as corporation for U.S.
federal income tax purposes, and, as such, the Purchaser is eligible to make an
election under section 338(h)(10) of the Code with respect to CareFusion 209,
Inc. in connection with the transactions contemplated by this Agreement.

(b) Without limitation on any other provision hereof not fewer than ten
(10) Business Days prior to the Closing Date, Purchaser shall provide to the
Sellers a fully completed and executed IRS Form 8023, dated as of the Closing
Date, in respect of the Section 338(h)(10) Election in form and substance
satisfactory to the Sellers. The Sellers, after reviewing such Form 8023
pursuant to Section 9.6(a)(ii)(B) above, shall execute and deliver to Purchaser
at Closing such Form 8023 and shall promptly file such form with the IRS and
provide Purchaser with proof of mailing.

Section 9.7 Other Tax Matters.

(a) From the Closing, this Agreement will supersede any and all Tax sharing or
similar agreements to which (i) the Acquired Companies and (ii) the Sellers or
any of their Affiliates (excluding the Acquired Companies) are parties. Neither
the Acquired Companies nor the Sellers (and/or such Affiliates) will have any
obligation or right with respect to each other under any such prior agreement
after the Closing.

 

59



--------------------------------------------------------------------------------

(b) The parties hereto will treat any indemnification payments made under this
Agreement as an adjustment to the Purchase Price.

Section 9.8 VAT.

(a) The amount of any payment for a supply of goods or services or the value of
any supply made or deemed to have been made pursuant to this Agreement with
respect to the transfer of the Purchased Assets and the Acquired Companies will
be exclusive of any VAT properly chargeable on the supply, and half of the
amount of the VAT will be borne by the Purchaser or the relevant Designated
Affiliate in addition to any payment due under this Agreement at the time the
supply is made. In the event that any VAT is imposed upon or imposed against the
Sellers or any Selling Affiliate, the Sellers or the Selling Affiliate will
promptly notify the Purchaser or relevant Designated Affiliate of the VAT amount
on a valid VAT invoice. Upon receipt thereof, the Purchaser or Designated
Affiliate will promptly remit to the Sellers or the Selling Affiliate half of
the VAT amount specified in such VAT invoice, in addition to the payment for the
transfer of the Purchased Assets and the Acquired Companies, and the Sellers or
relevant Selling Affiliate will make, or will cause to be made, any payments to
the applicable Governmental Authorities as required under applicable Law.

(b) The parties will use all reasonable efforts to procure that the sale of the
Purchased Assets and, (if applicable) the assumption of the Assumed Liabilities,
is treated as a TOGC by each relevant Governmental Authority for each
jurisdiction in which the Purchased Assets are located for VAT purposes.

(c) The Purchaser hereby represents and warrants to the Sellers that:

(i) prior to Closing each entity (whether the Purchaser or a Designated
Affiliate) acquiring Purchased Assets, or (if relevant) assuming the Assumed
Liabilities, the supply of which, but for the availability of TOGC treatment,
would for VAT purposes be treated as made in any jurisdiction (the “Relevant
Jurisdiction”) will be registered for VAT in such Relevant Jurisdiction and on
or before Closing the Purchaser will provide the relevant Selling Affiliate with
the VAT registration number of the Purchaser or its applicable Affiliate with
respect to such Relevant Jurisdiction or other evidence of such valid VAT
registration for such Relevant Jurisdiction, and shall as soon as is practical
after Closing provide the relevant Selling Affiliate with a copy of a
certificate of VAT registration for each such Purchaser or Designated Affiliate
in a Relevant Jurisdiction, valid as at the date of Closing;

(ii) each entity (whether the Purchaser or a Designated Affiliate) acquiring
Purchased Assets intends to carry on the same kind of business in relation to
those Purchased Assets with effect from the Closing as that carried on by
relevant Selling Affiliate(s) of such Purchased Assets prior to Closing, and
does not intend to liquidate such business; and

(iii) the Purchased Assets and Assumed Liabilities of each Selling Affiliate
will be acquired by a single entity, whether that be the Purchaser or a
Designated Affiliate.

(d) The Purchaser agrees to indemnify and hold harmless the Sellers and each
Selling Affiliate against any Liability for VAT, fines, surcharges, interest or
penalties arising to the Sellers or a Selling Affiliate as a result of the
failure of the transfer of the Purchased Assets to qualify, in whole or in part,
as a TOGC, but only to the extent that such failure arises solely as a
consequence of the Purchaser breaching the covenants in Section 9.8(b) or the
representations and warranties set out in Section 9.8(c).

 

60



--------------------------------------------------------------------------------

(e) In the event that: (i) an amount of VAT is payable under the terms of this
Agreement and the consideration as stated on the relevant VAT invoice in respect
of such amount of VAT differs from the actual consideration for the relevant
supply for VAT purposes (which will include where the Purchase Price is adjusted
in accordance with Section 2.7 (Closing Adjustment), where the allocation of
consideration to any Purchased Assets or Assumed Liabilities is amended or where
no VAT invoice was actually issued), or (ii) where a Governmental Authority
determines in writing that a supply by the Sellers or a Selling Affiliate in
respect of which the Purchaser or a Designated Affiliate has paid VAT should
properly be characterized as a TOGC, the parties agree to co-operate in good
faith to correct the respective invoices/VAT returns.

Section 9.9 Deductions and Withholdings.

(a) Any payments made by or due from the Purchaser or a Designated Affiliate
pursuant to the terms of this Agreement will be free and clear of all deductions
or withholdings of or on account of Tax whatsoever, save only for any deductions
or withholdings required by applicable Law.

(b) In the event that any deductions or withholdings are required by applicable
Law, the Purchaser will or will cause any relevant Designated Affiliate to
promptly furnish the Sellers or relevant Selling Affiliate with such evidence as
may be required by the applicable Governmental Authorities to establish that any
such Tax has been paid, and will indemnify and hold harmless the Sellers and the
Selling Affiliate on an after-Tax basis from any Liability for penalties or
interest arising to the Sellers or the Selling Affiliates due to the Purchaser’s
or Designated Purchaser’s failure to timely withhold and remit amounts in
respect of Taxes to the applicable Governmental Authority.

(c) Each of the Sellers and the Purchaser will use commercially reasonable
efforts to cooperate to minimise the amounts that the Purchaser or Designated
Affiliates, as the case may be, are required to deduct and withhold pursuant to
this Agreement. In connection therewith, the Sellers and the Purchaser will
cooperate to the extent necessary to obtain any exemption from or reduction in
deduction or withholding Tax. The Purchaser agrees to notify the Sellers or any
Asset Selling Affiliate promptly prior to Closing of any potential withholding
tax obligation of which it becomes aware and shall consult with the Sellers or
the Asset Selling Affiliate in good faith as to the nature of such withholding
tax and the basis upon which such withholding is required.

ARTICLE 10

EMPLOYEE MATTERS

Section 10.1 Retained Employees. Pursuant to Section 5.11, on or prior to the
Closing Date, the Seller shall cause each Retained Employee to be transferred
from an Acquired Company to an Affiliate of the Seller (other than another
Acquired Company). If any Retained Employee continues to be employed, or alleges
to be employed, by the Acquired Company or any Purchaser Affiliate or Designated
Affiliate after the Closing Date the Purchaser will notify the Sellers
immediately on becoming aware of that fact and will provide the Seller with all
reasonable assistance and access to those Retained Employees to make an offer of
employment and will encourage the relevant Retained Employees to accept that
offer.

Section 10.2 Transfer of Employees. The Sellers will take commercially
reasonable steps to ensure that all Employees not employed in an Acquired
Company at Closing either transfer to the Purchaser or relevant Designated
Affiliate at Closing in accordance with applicable law or accept the offer of
employment made by the Purchaser or relevant Designated Affiliate pursuant to
this Article 10. If any such Employee does not transfer to the Purchaser,
Designated Affiliate or Acquired Company on Closing, the Sellers will notify the
Purchaser immediately on becoming aware of that fact and will provide the
Purchaser or relevant Designated Affiliate with all reasonable assistance and
access to those Employees to make an offer of employment and will encourage the
relevant Employees to accept that offer.

 

61



--------------------------------------------------------------------------------

Section 10.3 Transfer of Employment. The Purchaser will, or will cause its
Designated Affiliates and the Acquired Companies from Closing to, either
(a) continue to employ the Employees employed by an Acquired Company; (b) accept
the transfer of such Employees whose employment transfers to the Purchaser or a
Designated Affiliate by operation of Law; or (c) prior to the Closing Date (and
in any event no later than 10 days prior to the Closing Date) make an offer of
employment to all other Employees to commence on the Closing Date. In each case
such continued employment or such offer of employment, as applicable, will
comply with any applicable Laws and in any event will be on terms and
conditions, including basic salary, variable pay, equity compensation, employee
benefits, other benefits in kind, severance, position and responsibility that
are, in the aggregate, substantially equivalent to or better than (except with
respect to severance, which must be equivalent to or better than) the terms and
conditions provided to such Employee by the Selling Affiliates or the Acquired
Companies immediately prior to the Closing Date, provided, that such terms and
conditions of employment will be subject to the variances set forth on Schedule
10.3 hereto as such schedule may be amended or updated from time to time by the
Purchaser (it being understood that such amendments or updates are to be in
connection with renewals of existing U.S. health and medical benefit plans or
subscriptions to such new benefit plans in the ordinary course of the
Purchaser’s business) (which, in turn, will be subject in all cases to
applicable Law); provided, further, that no such variances will apply to the
Employees listed in Section 10.3 of the Seller Disclosure Schedule with respect
to the minimum weekly hours required for benefit eligibility. Each Employee who
is employed by the Purchaser, its Affiliates (including the Acquired Companies)
or other Designated Affiliates from the Closing Date as a result of offers of
employment made pursuant to this Section 10.3 will be referred to in this
Agreement as a “Transferred Employee.”

Section 10.4 WARN. In relation to those Employees to which the WARN Act or any
equivalent U.S. state or local law applies, the Purchaser will not, and will
cause its Affiliates (including the Acquired Companies from Closing) and other
Designated Affiliates to not, at any time prior to 180 days after the Closing
Date effectuate a “mass layoff” as that term is defined in the Worker Adjustment
and Retraining Notification Act of 1988, as amended (the “WARN Act”), collective
dismissal, reduction-in-force, plant closing, permanent or temporary shutdown,
relocation or comparable conduct under any equivalent state or local Law,
affecting in whole or in part any facility, site of employment, operating unit
or Transferred Employee without complying fully with the requirements of the
WARN Act or such equivalent U.S. state or local Law.

 

62



--------------------------------------------------------------------------------

Section 10.5 Indemnities.

(a) With effect from the Closing Date the Purchaser agrees to be responsible
for, indemnify and hold harmless, or procure that the appropriate Affiliate or
other Designated Affiliate of the Purchaser will be responsible for, indemnify
and hold harmless the Selling Affiliates for all Liabilities and Losses which
arise with respect to or in connection with the Transferred Employees which
arise or accrue at any time (including prior to the Closing Date), including
(i) all Liabilities and Losses relating to a failure to comply with any
obligation to inform or consult with the Transferred Employees or their
representatives in respect of the transfer of their employment to the Purchaser
or its Designated Affiliates, (ii) all Liabilities for accrued but unused paid
time off of Transferred Employees determined as of Closing (either by honoring
such time off or payment to such Transferred Employee therefore), and (iii) any
other legal obligations in connection with the transfer of employment of the
Transferred Employees); provided, that, the Sellers will be responsible for and
will indemnify and hold harmless the Purchaser and its Affiliates or other
Designated Affiliate against any Liability or Loss which arises with respect to
or in connection with a failure by any Selling Affiliate to comply with any
obligation to inform or consult with the Transferred Employees or their
representatives in respect of the transfer of their employment to the Purchaser
or its Designated Affiliate, or any other legal obligations in connection with
the transfer of employment of the Transferred Employees, except to the extent
such breach is due to the fault of the Purchaser or its Affiliates or other
Designated Affiliates.

(b) The Sellers agree to be responsible for, indemnify and hold harmless, or
procure that the appropriate Seller Affiliate will be responsible for, indemnify
and hold harmless the Purchaser and its Affiliates and other Designated
Affiliates from any Liabilities and Losses which arise from or are connected
with the dismissal of those employees identified on Section 10.5(b) of the
Seller Disclosure Schedule, including all or any severance payments made to such
employee as a result of or in connection with such dismissal of such employees
at the end of the transition service with Sellers pursuant to the Transition
Services Agreement, along with any repayment of any the grant provided for under
the IDA Agreement directly attributable to the dismissal of such employees.

Section 10.6 Termination of Employment.

(a) A Selling Affiliate may terminate the employment of any Employee who does
not become a Transferred Employee on the Closing Date as a result of a failure
by the Purchaser or its Affiliates or other Designated Affiliates to comply with
Section 10.3. The Purchaser or any Affiliate of the Purchaser may terminate the
employment of any Retained Employee or any other employee of the Seller or a
Seller Affiliate who is not an Employee if such person remains or becomes
employed by the Purchaser or any Affiliate of the Purchaser on the Closing Date,
provided such dismissal takes effect as soon as reasonably practicable following
the Closing Date. The Sellers agree to be responsible for, indemnify and hold
harmless, or procure that the appropriate Seller Affiliate will be responsible
for, indemnify and hold harmless the Purchaser and its Affiliates and other
Designated Affiliates from any Liabilities and Losses which arise from or are
connected with (i) such dismissal permitted pursuant to the previous sentence of
this Section 10.6(a) (including the cost of employment from the Closing Date up
to the termination date and all or any severance payments, compensation, damages
or penalties (whether awarded by a court or reasonably agreed by the Selling
Affiliate or Purchaser Affiliate) made to such employee as a result of or in
connection with such dismissal); and (ii) a failure by the Sellers or their
Affiliate to comply with Section 10.2.

(b) The Purchaser agrees to be responsible for, indemnify and hold harmless, or
procure that the appropriate Affiliate or other Designated Affiliate of the
Purchaser will be responsible for, indemnify and hold harmless the Sellers and
the Selling Affiliates from any Liabilities and Losses which arise from or are
connected with (i) a failure by the Purchaser or its Affiliates or other
Designated Affiliates to

 

63



--------------------------------------------------------------------------------

comply with Section 10.1 or 10.4, or (ii) dismissals permitted pursuant to the
first sentence of Section 10.6(a) above (including the cost of employment from
the Closing Date up to the termination date (provided such dismissal takes
effect as soon as reasonably practicable following the Closing Date) and all or
any severance payments, compensation, damages or penalties (whether awarded by a
court or agreed by the Selling Affiliate) made to such Employee as a result of
or in connection with such dismissal).

Section 10.7 Service Credit and Group Health Plans. Notwithstanding the
generality of Section 10.3, the Purchaser and its Affiliates will, and the
Purchaser will cause the other Designated Affiliates to, take into account all
service of the Transferred Employees earned while employed by the Sellers or any
of their Affiliates prior to the Closing Date and will treat such service as
service with the Purchaser, its Affiliates or other Designated Affiliates for
all relevant purposes including for the purposes of determining such Transferred
Employees’ eligibility for the accrual of holidays, sick days, vacation,
calculating severance payment, and other applicable rights and benefits (except
to the extent it would result in a duplication of benefits). Further, the
Purchaser, its Affiliates and other Designated Affiliates will take into account
all service of the Transferred Employees with the Sellers or any of their
Affiliates prior to the Closing Date for purposes of participation, vesting and
benefit accrual under the employee benefit plans, funds or programs of the
Purchaser, its Affiliates and other Designated Affiliates if permitted under the
terms of such benefits plans, fund or programs. Any group health plan of the
Purchaser or any of its Affiliates or other Designated Affiliates in which a
Transferred Employee or the dependents thereof participates will recognize for
purposes of calculating any deductible, co-pay or out of pocket maximum
thereunder the covered expenses that such Transferred Employee and such
Transferred Employee’s dependents incurred in the group health plan of the same
type with the Sellers (or any of their Affiliates) before the Closing Date, to
the extent (with respect to Transferred Employees in the U.S. only) reasonably
practicable (or legally required) in coordination with the Purchaser’s group
health plan providers. For these purposes, “covered expenses” are those that
counted towards the deductible, co-pay or maximum out of pocket expenses in the
group health plan of the Sellers (or any of their Affiliates or other Designated
Affiliates) that is a substantially equivalent type of, or a replacement for
the, group health plan that the Transferred Employee and such Transferred
Employee’s dependents are participating in with the Purchaser, its Affiliates or
other Designated Affiliates and that were incurred in a plan year of the
Sellers’ (or their Affiliates’) relevant group health plan that ends with or
within the plan year of the Purchaser’s (or its Affiliate’s or other Designated
Affiliate’s) relevant group health plan that ends after the Closing Date.
Notwithstanding anything in this Agreement to the contrary, any service credited
by the Sellers or any of their Affiliates with respect to any Transferred
Employee for any period or periods of time prior to the Transferred Employee’s
commencement of employment with the Sellers or any of their Affiliates
(including a period of employment with any entity acquired by the Sellers or any
of their Affiliates) will be counted as service of the Transferred Employee with
the Sellers or any of their Affiliates prior to the Closing Date and will be
taken into account by the Purchaser, its Affiliates and other Designated
Affiliates for purposes of this Section 10.7, provided the commencement date of
such period for each applicable Transferred Employee is set forth on
Section 3.14(a) of the Seller Disclosure Schedule and to the extent (with
respect to Transferred Employees in the U.S. only) reasonably practicable (or
legally required) in coordination with the Purchaser’s group health plan
providers.

Section 10.8 Assumed Benefit Plans. With effect from the Closing Date, the
Purchaser and each of its Affiliates will, and the Purchaser will cause the
other Designated Affiliates to, assume responsibility for all of the Assumed
Benefit Plans, and in order to comply with the obligations under this Agreement
will:

(a) continue the Assumed Benefit Plans;

 

64



--------------------------------------------------------------------------------

(b) establish new employee benefit or fringe benefit plans, funds or programs
replacing and replicating the Assumed Benefit Plans to cover the Transferred
Employees (and, to the extent appropriate, their dependents and other
beneficiaries);

(c) cover and provide substantially equivalent benefits in the aggregate for the
Transferred Employees (and, to the extent applicable under the current Assumed
Benefit Plans, their dependents and other beneficiaries) under its existing
employee benefit or fringe benefit plans, funds or programs; or

(d) any combination of clauses (a), (b) and (c) above,

in each case as the Purchaser, its Affiliates and other Designated Affiliates
determine in their sole discretion after consultation with the Sellers and their
Affiliates in furtherance of the Purchaser’s and its Affiliates’ and other
Designated Affiliates’ obligations under this Article 10 or as may be required
by applicable Law.

Section 10.9 Transfer of Benefit Plan Assets. Where required by local Law or
otherwise agreed to by the Sellers or the appropriate Selling Affiliate, and the
Purchaser or one of its Affiliates, as the case may be, a Selling Affiliate will
take reasonable steps to transfer or cause to be transferred to the appropriate
employee benefit plan, fund or program of the Purchaser, or the appropriate
Affiliate or other Designated Affiliate of the Purchaser (excluding stock to be
provided under a stock option plan) assets of the corresponding Seller Plan
attributable to the Transferred Employees as of the Closing Date; provided that
the affected Transferred Employees and any other third party, if any, consent to
such transfer to the extent required by applicable Law. To the extent possible
under applicable law and with respect to the Transferred Employees only:

(a) the Sellers or the appropriate Selling Affiliate will also take reasonable
steps to transfer or cause to be transferred to the Purchaser, or the
appropriate Affiliate or other Designated Affiliate of the Purchaser, the
assets, if any, of each Assumed Benefit Plan, held by or subject to the
direction or control of the Sellers or any Selling Affiliate; or

(b) where any Assumed Benefit Plan is administered by a third party provider,
the Sellers or the appropriate Selling Affiliate and the Purchaser or the
appropriate Affiliate of the Purchaser will, or will cause the other Designated
Affiliate to, make reasonable efforts to ensure that any such third party
provider(s) as appointed by the Sellers or the appropriate Selling Affiliate
will transfer the assets to the Purchaser or appropriate Affiliate or other
Designated Affiliate of the Purchaser or to any third party provider(s)
appointed by the Purchaser or appropriate Affiliate or other Designated
Affiliate of the Purchaser for this purpose.

Any obligation of the Seller or the appropriate Selling Affiliate to transfer
any assets to the Purchaser or the appropriate Affiliate or other Designated
Affiliate of the Purchaser shall only arise to the extent that such assets do
not transfer automatically to the Purchaser or one of the Purchaser’s Affiliates
or other Designated Affiliates. Any transfer under this Section 10.9 will be
made as soon as reasonably practical following the Closing Date. Upon such
transfer, the Sellers’ or the appropriate Selling Affiliates’ Liabilities
related to such Assumed Benefit Plan will be deemed an Assumed Liability for all
purposes under this Agreement. With effect from the Closing Date and regardless
of whether a transfer of assets referred to in Section 10.9 has taken or will
take place, the Purchaser agrees to be responsible for, indemnify and hold
harmless or procure that the appropriate Affiliate or other Designated Affiliate
of the Purchaser will be responsible for, indemnify and hold harmless the
Sellers and the appropriate Selling Affiliates for all claims, Liabilities and
Losses which arise with respect to or in connection with any Assumed Benefit
Plan, including any underfunding of the Assumed Benefit Plan, to the extent that
these claims, Liabilities and/or Losses relate to the service of the Transferred
Employees prior to and/or as of the Closing Date. This indemnity does not cover
any regular pension contributions to the relevant Assumed

 

65



--------------------------------------------------------------------------------

Benefit Plan or the third party provider(s) of such plan in relation to the
service of the Transferred Employees prior to the Closing Date and will not
limit or qualify in any manner the representations and warranties of the Sellers
hereunder.

Section 10.10 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Employee any benefits under
any employee benefit plan, fund or program including severance benefits or the
right to employment or continued employment with the Purchaser or any Affiliate
or other Designated Affiliate of the Purchaser for any period by reason of this
Agreement. In addition, the provisions of this Article 10 are for the sole
benefit of the parties hereto and their respective Affiliates and are not for
the benefit of any third parties.

Section 10.11 Negotiations with Employees. The Sellers and, on reasonable
request by the Sellers, the Purchaser, will (or will cause the applicable
Selling Affiliate and Designated Affiliate to) notify the Employees or their
representatives (including any relevant works council or trade union) of the
transactions contemplated by this Agreement and will thereafter enter into and
properly conduct consultations with the Employees and/or their representatives,
all as required by Law and/or any applicable collective bargaining agreements.

Section 10.12 Payments under Certain Seller Plans to Employees. Certain
Employees have been granted the right to receive payments under cash bonus plans
operated by the Sellers (the “Bonuses”). Each such Bonus will be paid by the
Sellers, the relevant Selling Affiliate or the relevant Affiliate of any of the
foregoing on or before Closing for all portions of such Bonus which have accrued
as at Closing. To the extent that an Employee continues to accrue rights to
receive a Bonus after Closing, such Bonus shall be paid by the Purchaser.
Responsibility for paying any Tax due in respect of such Bonuses shall be the
responsibility of the paying company (being the Purchaser, the relevant Acquired
Company, the Seller, the relevant Selling Affiliate or the relevant Affiliate of
any of the foregoing, as the case may be).

ARTICLE 11

GENERAL PROVISIONS

Section 11.1 Notices. All notices and other communications under this Agreement
must be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by internationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other party):

 

If to the Sellers:

 

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Facsimile:    +1 (614) 495-5763 Attention:    General Counsel

 

66



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

 

Baker & McKenzie LLP

300 East Randolph Street, Suite 5000

Chicago, IL 60601

Facsimile:    +1 (312) 861-2899 Attention:  

 David Malliband

 Sarah Harris

 

If to the Purchaser:

 

Natus Medical Incorporated

1501 Industrial Road

San Carlos, CA 94070

Facsimile:    +1 (650) 938-5200 Attention:    James B. Hawkins, Chief Executive
Officer

 

with a copy (which will not constitute notice) to:

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Facsimile:    +1 (650) 938-5200

Attention:

   Daniel J. Winnike    Kris S. Withrow

Section 11.2 Amendment. This Agreement may not be amended, supplemented or
otherwise modified except in a written document signed by each party to be bound
by the amendment and that identifies itself as an amendment to this Agreement.

Section 11.3 Waiver and Remedies. The parties may (a) extend the time for
performance of any of the obligations or other acts of the other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
the other party to this Agreement contained in this Agreement or (c) waive
compliance with any of the covenants or conditions for the benefit of such party
contained in this Agreement. Any such extension or waiver by a party to this
Agreement (i) will be valid only if set forth in a written document signed on
behalf of the party against whom the extension or waiver is to be effective;
(ii) will not apply to any time for performance, inaccuracy in any
representation or warranty, or noncompliance with any covenant or condition, as
the case may be, other than that which is specified in the written extension or
waiver. No failure or delay by a party in exercising any right or remedy under
this Agreement or any of the documents delivered pursuant to this Agreement, and
no course of dealing between the parties, operates as a waiver of such right or
remedy, and no single or partial exercise of any such right or remedy precludes
any other or further exercise of such right or remedy or the exercise of any
other right or remedy. Except as provided in Section 8.6, any enumeration of a
party’s rights and remedies in this Agreement is not intended to be exclusive,
and a party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.

Section 11.4 Entire Agreement. This Agreement (including the Exhibits hereto,
the Disclosure Schedules, the Ancillary Agreements and the documents and
instruments referred to in this Agreement that are to be delivered at the
Closing) constitutes the entire agreement between the parties and supersedes any
prior understandings, agreements or representations by or between the parties,
or either of them, written or oral, with respect to the subject matter of this
Agreement. Notwithstanding the foregoing, the Confidentiality Agreement will
remain in effect in accordance with its terms subject to Section 5.5.

 

67



--------------------------------------------------------------------------------

Section 11.5 Assignment, Successors and No Third Party Rights. This Agreement
binds and benefits the parties and their respective successors and assigns,
except that (a) the Purchaser may not assign any rights under this Agreement,
whether by operation of law or otherwise, without the prior written consent of
the Sellers, except that the Purchaser may at any time assign its rights under
this Agreement to Designated Affiliates, and (b) the Sellers may not assign any
rights under this Agreement, whether by operation of law or otherwise, without
the prior written consent of the Purchaser. No party may delegate any
performance of its obligations under this Agreement, except that the Purchaser
may at any time delegate the performance of its obligations (other than the
obligation to pay the Purchase Price) to a Designated Affiliate so long as the
Purchaser remains fully responsible for the performance of the delegated
obligation. Nothing expressed or referred to in this Agreement will be construed
to give any Person, other than the parties to this Agreement, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement except such rights as may inure to a successor or
permitted assignee under this Section 11.5; provided, however, that after the
Closing, (i) the Affiliate Indemnified Parties will be third party beneficiaries
of, and entitled to enforce, Section 5.8 (Indemnification), and (ii) the
Purchaser Indemnified Parties and the Seller Indemnified Parties will be third
party beneficiaries of, and entitled to enforce, Articles 8 and 9.

Section 11.6 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the remaining provisions of this Agreement remain in
full force and effect, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 11.7 Exhibits and Schedules. The Exhibits and Disclosure Schedules to
this Agreement are incorporated herein by reference and made a part of this
Agreement. The Seller Disclosure Schedule and the Purchaser Disclosure Schedule
are arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of Article 3 and Article 4, respectively. The
disclosure of any matter in the Seller Disclosure Schedule or the Purchaser
Disclosure Schedule (each, a “Disclosure Schedule”) will expressly not be deemed
to constitute an admission by any party or its Affiliates, or to otherwise imply
that any such matter is material for the purposes of this Agreement. Disclosure
of any matter, fact, or circumstance in any Disclosure Schedule to this
Agreement will be deemed to be disclosure thereof for purposes of any other
Disclosure Schedule to the extent the relevance of such disclosure is reasonably
apparent to such other Disclosure Schedule.

Section 11.8 Interpretation. In the negotiation of this Agreement, each party
has received advice from its own legal counsel. The language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and no provision of this Agreement will be interpreted for or against either
party because that party or its legal counsel drafted the provision.

Section 11.9 Expenses. Except as set forth in this Agreement, each party will
pay its own direct and indirect expenses incurred by it in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated by this Agreement, including all fees and expenses of
its advisors and representatives.

Section 11.10 Currency and Exchange Rates. Unless otherwise specifically
provided in this Agreement, references in this Agreement to any monetary sum
expressed in one currency will, where such sum is referable to or is to be
compared to a sum in any other currency, be deemed to be a reference to an
equivalent amount in such other currency converted at the rate quoted by The
Wall Street Journal as at the close of business in New York, USA on the relevant
date.

 

68



--------------------------------------------------------------------------------

Section 11.11 Governing Law. Unless any Exhibit or Disclosure Schedule specifies
a different choice of law, the internal laws of the State of Delaware (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any other jurisdiction) govern all matters arising out of or relating to
this Agreement and its Exhibits and Disclosure Schedules and the transactions
contemplated by this Agreement, including its validity, interpretation,
construction, performance and enforcement and any disputes or controversies
arising therefrom or related thereto.

Section 11.12 Limitation on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL ANY PARTY OR ANY OF ITS
AFFILIATES BE LIABLE FOR ANY PUNITIVE DAMAGES IN CONNECTION WITH ANY LOSSES
ARISING OUT OF THE CONDUCT OF SUCH PARTY PURSUANT TO THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT REGARDLESS OF WHETHER THE NONPERFORMING PARTY WAS ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES OR NOT, EXCEPT TO THE EXTENT THAT ANY SUCH
DAMAGES AND LOSSES ARE INCURRED OR PAID BY THE INDEMNIFIED PARTY IN CONNECTION
WITH A FINALLY RESOLVED THIRD PARTY CLAIM.

Section 11.13 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by a party in accordance with their specific terms or were otherwise
breached by a party. The parties accordingly agree that in addition to any other
remedy to which a party is entitled at law or in equity, each party is entitled
to injunctive relief to prevent breaches of this Agreement by the other party
and otherwise to enforce specifically the provisions of this Agreement against
the other party. Each party expressly waives any requirement that the other
party obtain any bond or provide any indemnity in connection with any action
seeking injunctive relief or specific enforcement of the provisions of this
Agreement.

Section 11.14 Jurisdiction and Service of Process. Except as set forth in
Sections 2.7(e), 2.8 and 8.6, any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
must be brought in the courts of the State of Delaware, County of Wilmington,
or, if it has or can acquire jurisdiction, in the United States District Court
for the District of Delaware. Each of the parties knowingly, voluntarily and
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum. Each party to this Agreement may make service
on the other party by sending or delivering a copy of the process to the party
to be served at the address and in the manner provided for the giving of notices
in Section 11.1. Nothing in this Section 11.14, however, affects the right of a
party to serve legal process in any other manner permitted by law.

Section 11.15 Waiver of Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF EITHER PARTY TO
THIS AGREEMENT IN NEGOTIATION, EXECUTION AND DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

Section 11.16 No Joint Venture. Nothing in this Agreement creates a joint
venture or partnership between the parties. This Agreement does not authorize
either party (a) to bind or commit, or to act as an agent, employee or legal
representative of, the other party, except as may be specifically set forth in
other provisions of this Agreement, or (b) to have the power to control the
activities and operations of the other party. The parties are independent
contractors with respect to each other under this Agreement. Each party agrees
not to hold itself out as having any authority or relationship contrary to this
Section 11.16.

Section 11.17 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute

 

69



--------------------------------------------------------------------------------

one agreement. This Agreement is effective upon delivery of one executed
counterpart from each party to the other party. The signatures of all parties
need not appear on the same counterpart. The delivery of signed counterparts by
facsimile or email transmission that includes a copy of the sending party’s
signature(s) is as effective as signing and delivering the counterpart in
person.

[Signature page follows.]

 

70



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

CAREFUSION 303, INC. By:  

 

 

Vivek Jain

 

President - Procedural Solutions

CAREFUSION 2200, INC. By:  

 

 

Vivek Jain

 

President - Procedural Solutions

 

[Signature Page to Share and Asset Purchase Agreement – Project Needle]



--------------------------------------------------------------------------------

NATUS MEDICAL INCORPORATED

By:

 

 

 

James B. Hawkins

 

Chief Executive Officer

 

[Signature Page to Share and Asset Purchase Agreement – Project Needle]



--------------------------------------------------------------------------------

Schedule 10.3

Benefits Variances

See attached.